Exhibit 10.1
Execution Version


AMENDMENT NO. 1 TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
July 26, 2018 (this “First Amendment”) to the Second Amended and Restated Credit
Agreement referred to below by and among Tallgrass Energy Partners, LP, a
Delaware limited partnership (the “Borrower”), the other Loan Parties party
hereto (collectively, the “Grantors”), the financial institutions party hereto
as “Lenders” (collectively, the “Lenders”), the Issuing Banks party hereto, the
Swing Line Lender party hereto, Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), and, solely for
purposes of Section 3.1, Deutsche Bank AG New York Branch, Cadence Bank, N.A.,
BNP Paribas, and UMB Bank N.A., each as a departing lender (collectively, the
“Departing Lenders”).
RECITALS
WHEREAS, the Borrower, the several Lenders parties thereto, the Issuing Banks
party thereto, the Swing Line Lender party thereto and the Administrative Agent
and Collateral Agent have entered into that certain Second Amended and Restated
Credit Agreement, dated as of June 2, 2017 (together with the exhibits and
schedules attached thereto, as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”; capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement);
WHEREAS, the Borrower has requested that the Credit Agreement be amended into
the form of the Second Amended and Restated Credit Agreement attached hereto as
Exhibit A so as to, among other things, change the “Pricing Grid” and increase
the Revolving Credit Commitments from $1,750,000,000 to $2,250,000,000;
WHEREAS, the Lenders party hereto, the Issuing Banks party hereto, the Swing
Line Lender party hereto, the Administrative Agent and the Collateral Agent are
willing, on the terms and subject to the conditions set forth below, to consent
to the amendment of the Credit Agreement; and
WHEREAS, pursuant to that certain letter agreement dated as of July 16, 2018 by
and among the Borrower, Wells Fargo Securities, LLC (“WFS”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. ("CGMI"), on behalf of CGMI,
Citibank, N.A., Citicorp North America, Inc. and/or any of their affiliates as
may be appropriate to consummate the transactions contemplated hereby (“Citi”),
Royal Bank of Canada (“RBC”) and RBC Capital Markets1 (together with RBC,
collectively, the "RBC Parties"), Capital One, National Association (“Capital
One”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
designated affiliates, “BofA”), PNC Bank, National Association (“PNC”), TD
Securities (USA) LLC (“TD”), and The Bank of Nova Scotia (“Scotiabank” and
together with WFS, Barclays, Citi, the RBC Parties, Capital One, BofA, PNC and
TD, the “Arrangers”), the Borrower has retained the Arrangers to act as the
Joint Lead Arrangers in connection with this First Amendment (the “Engagement
Letter”).


(1) RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I.
DEFINITIONS
Section 1.1    Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this First Amendment:
“Administrative Agent” is defined in the preamble hereto.
“Administrative Agent and Arranger Fee Letter” shall mean that fee letter by and
among the Borrower, the Administrative Agent, and WFS dated as of July 16, 2018.
“Arrangers” is defined in the fourth recital hereto.
“Assigned Interests” is defined in Section 3.1.
“Borrower” is defined in the preamble hereto.
“Collateral Agent” is defined in the preamble hereto.
“Credit Agreement” is defined in the first recital hereto.
“Departing Lenders” is defined in the preamble hereto.
“Engagement Letter” is defined in the fourth recital hereto.
“First Amendment” is defined in the preamble hereto.
“First Amendment Effective Date” shall mean the date on which the conditions set
forth in Article IV of this First Amendment are satisfied or waived.
“Grantors” is defined in the preamble hereto.
“Guarantee and Collateral Agreement” is defined in Section 7.3(a).
ARTICLE II.
AMENDMENTS TO LOAN DOCUMENTS
The Borrower, the Lenders, the Issuing Banks party hereto, the Swing Line Lender
party hereto, the Administrative Agent and the other Loan Parties hereto agree
that on the First Amendment Effective Date:
Section 2.1    the Credit Agreement shall be amended in the form of the Credit
Agreement attached hereto as Exhibit A and any term or provision of the Credit
Agreement which is different


2

--------------------------------------------------------------------------------




from that set forth in the Credit Agreement attached hereto as Exhibit A shall
be replaced and superseded in all respects by the terms and provisions of the
Credit Agreement attached hereto as Exhibit A;
Section 2.2    Schedule 2.01 to the Credit Agreement shall be amended and
replaced in its entirety by Schedule 2.01 attached hereto; and
Section 2.3    Schedule 2.02 to the Credit Agreement shall be amended and
replaced in its entirety by Schedule 2.02 attached hereto.
ARTICLE III.
INCREASE IN REVOLVING CREDIT COMMITMENTS; REALLOCATIONS
Section 3.1    Assignment and Assumption.
(a)    Each of the Lenders, the Departing Lenders, the Administrative Agent, and
the Collateral Agent have agreed among themselves, in consultation with the
Borrower, to effectuate an assignment and assumption, effective as of the First
Amendment Effective Date, with respect to each Departing Lender’s (a) rights and
obligations in their capacity as “Lenders” under the Credit Agreement and the
other Loan Documents to the extent related to all or any of such outstanding
rights and obligations of such Departing Lenders under the Credit Agreement
(including any letters of credit and guarantees included in such facility) and
(b) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of each Departing Lender (in its
capacity as a “Lender” under the Credit Agreement and the other Loan Documents)
against any Person, whether known or unknown, arising under or in connection
with the Loan Documents or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interests”) in order to, among
other things, remove the Departing Lenders as Lenders and to reallocate the
Revolving Credit Commitments and the Revolving Loans to such Lenders). The
parties hereto hereby consent to the Departing Lenders’ assignment of the
Assigned Interests to such Lenders and the assumption by such Lenders of such
Assigned Interests and the reallocation of the Revolving Credit Commitments and
the Revolving Loans in accordance with this Article III.
(b)    To settle the foregoing assignments among the Departing Lenders and the
Lenders:
(i)    on the First Amendment Effective Date, each such Lender shall make a
Revolving Loan in an amount equal to its Pro Rata Percentage of the outstanding
principal amount of the Revolving Loans of the Departing Lenders, plus all
accrued, but unpaid interest, fees and other amounts payable to the Departing
Lenders under the Credit Agreement; and
(ii)    to effect the purchase of the Assigned Interests by such Lenders from
the Departing Lenders, the Administrative Agent shall promptly transfer in
immediately available funds to each Departing Lender its Pro Rata Percentage of
such Revolving Loan proceeds, plus its


3

--------------------------------------------------------------------------------




share (as determined under the Credit Agreement) of the accrued, but unpaid
interest, fees and other amounts payable under the Credit Agreement; provided,
however, that each Departing Lender hereby waives any right to receive any
payments under Section 2.15 of the Credit Agreement as a result of the payments
made pursuant to this Section 3.1.
All such purchases shall be deemed to have been effected by way of, and subject
to the terms and conditions of, Assignment and Acceptances attached to the
Credit Agreement without the payment of any related assignment fee, and no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). The
assignment by each Departing Lender shall be without recourse and without
representation or warranty of any kind, other than such representations and
warranties of an assignor expressly set forth in Annex 1 of the Form of
Assignment and Acceptance attached to the Credit Agreement.
Section 3.2    Revolving Credit Commitments. After giving effect to the
assignments contemplated by Section 3.1, the Administrative Agent, the Borrower
and each Lender agree on the First Amendment Effective Date, the amount of such
Lender’s Revolving Credit Commitment is as set forth on Schedule 2.01 hereto, on
the terms and subject to the conditions set forth in this Article III.
Section 3.3    Reallocations. Simultaneously with the effectiveness of this
First Amendment and after giving effect to Section 3.2, the amount of all
outstanding Revolving Loans and participations in Letters of Credit and Swing
Line Loans shall be reallocated among the Lenders in accordance with their
respective Revolving Credit Commitments, and the Lenders, each Issuing Bank and
the Swing Line Lender agree that the Administrative Agent may take whatever
actions are necessary to settle such reallocations and, except for replacement
Revolving Loan Notes (if requested by a Lender), no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments or reallocations (all of which are hereby waived).
Section 3.4    Interest; Breakage; Prepayments.
(a)    The Borrower hereby agrees that it shall pay (or make arrangements to
pay) to the Lenders on the First Amendment Effective Date accrued and unpaid
interest to and including the First Amendment Effective Date, on the outstanding
amount of Revolving Loans;
(b)    Each Lender hereby waives any right to receive any payments under Section
2.15 of the Credit Agreement as a result of the payment of any existing
Revolving Loans pursuant to this Amendment; and
(c)    It is understood and agreed that the Borrower, in coordination with the
Administrative Agent, may elect on or prior to the First Amendment Effective
Date that after giving effect to the reallocations provided for in Section 3.3,
the Revolving Loans outstanding on the First Amendment Effective Date shall be
Eurodollar Loans having an Interest Period specified by the Borrower as provided
in the following sentence, regardless of whether the First Amendment Effective
Date is the last day of an Interest Period with respect to such Revolving Loans.
The Borrower hereby specifies that the Interest Period(s) for the Revolving
Loans be the period(s) commencing on the First Amendment Effective Date and
ending on the dates set forth in the


4

--------------------------------------------------------------------------------




Borrowing Request(s) given prior to the First Amendment Effective Date pursuant
to Section 2.03 of the Credit Agreement for the Revolving Loans made on the
First Amendment Effective Date.
ARTICLE IV.
CONDITIONS TO EFFECTIVENESS
The effectiveness of this First Amendment (including the amendments contained in
Article II and agreements contained in Article III) are subject to the
satisfaction (or waiver) of the following conditions:
Section 4.1    This First Amendment shall have been duly executed by the
Borrower, the Administrative Agent, the Collateral Agent, the Swing Line Lender,
the Lenders, the Departing Lenders, the Issuing Banks and the other Loan
Parties, and delivered to the Administrative Agent;
Section 4.2    The Administrative Agent shall have received, to the extent
invoiced, reimbursement or payment by the Borrower of all reasonable and
documented out-of-pocket expenses (including reasonable fees and expenses of
counsel for the Arrangers) incurred by the Administrative Agent in connection
with this First Amendment;
Section 4.3    The Arrangers shall have received all fees due and payable under
the Engagement Letter and the Borrower shall have paid all fees due and payable
under the Administrative Agent and Arranger Fee Letter;
Section 4.4    The Administrative Agent shall have received, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, the favorable
written opinion of Stinson Leonard Street LLP, counsel for the Borrower, in form
and substance satisfactory to the Administrative Agent, (A) dated the First
Amendment Effective Date, (B) addressed to the Administrative Agent, the
Collateral Agent and the Lenders, and (C) covering such matters relating to this
First Amendment and the transactions contemplated hereby as the Administrative
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions;
Section 4.5    The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower as to the matters set forth in Sections
4.7 and 4.8 of this Article IV and as to Financial Covenant Compliance;
Section 4.6    The Administrative Agent shall have received with respect to the
Borrower and each other Loan Party (i) certificates of good standing as of a
recent date issued by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable; (ii) a
certificate of the Secretary or Assistant Secretary of each Loan Party dated the
First Amendment Effective Date and certifying (A) that there have been no
changes to the Organizational Documents of such Loan Party from those most
recently delivered to the Administrative Agent in connection with the Credit
Agreement and that such documents remain in full force and effect or that
attached thereto is a true and complete copy of the Organizational Documents and
such documents are currently in full force and effect, (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors or other governing body of such Loan Party (and, if applicable, any
parent company of such Loan Party) authorizing


5

--------------------------------------------------------------------------------




the execution, delivery and performance of this First Amendment and any related
Loan Documents and the borrowings hereunder and thereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;
Section 4.7    No Default or Event of Default has occurred and is continuing
under the Credit Agreement both before and immediately after giving effect to
the transactions contemplated hereby;
Section 4.8    The representations and warranties of the Borrower set forth in
Article V of this First Amendment are true and correct;
Section 4.9    The Borrower shall have paid (or made arrangements to pay) all
accrued and unpaid interest on the aggregate principal amount of the Revolving
Loans and all amounts due under Sections 3.1 and 3.6 hereunder;
Section 4.10    The Borrower shall have provided, at least one Business Day
prior to the First Amendment Effective Date, the documentation and other
information to the Arrangers, the Administrative Agent and the Lenders that are
required by regulatory authorities under the applicable “know-your-customer”
rules and regulations and anti-money laundering rules and regulations, including
the Patriot Act and the FinCEN beneficial ownership regulations under 31 C.F.R.
§ 1010.230 and that have been reasonably requested by the Lenders at least three
Business Days prior to the First Amendment Effective Date;
Section 4.11    The Borrower shall have provided the Collateral Agent with a
standard flood hazard determination form for any Mortgaged Property that is
subject to the provisions of the Flood Insurance Laws and, if necessary,
fulfilled the requirements of Section 5.02(c)(ii) of the Credit Agreement in
respect thereof;
Section 4.12    If any Lender requests that Loans made by it under the Credit
Agreement be evidenced by a promissory note, the Borrower shall have executed
and delivered to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower; and
Section 4.13    Concurrently with the closing of this First Amendment, Tallgrass
Equity, LLC (“Tallgrass Equity”) shall have terminated (and terminated all
commitments under and all liens related to) and the Borrower shall have paid all
outstanding obligations under that certain Credit Agreement dated as of May 12,
2015 (as amended, restated, or otherwise modified from time to time), among
Tallgrass Equity, as borrower, the lenders party thereto, and Barclays, as
administrative agent and collateral agent, and the Borrower shall have delivered
to the Administrative Agent evidence of such terminations and pay off in form
and substance reasonably satisfactory to the Administrative Agent, including,
without limitation, a payoff letter and lien releases.


6

--------------------------------------------------------------------------------




ARTICLE V.
REPRESENTATIONS AND WARRANTIES
To induce the other parties hereto to enter into this First Amendment, the
Borrower represents and warrants to each of the Lenders, the Arrangers and the
Administrative Agent that, as of the First Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the First Amendment
Effective Date:
(a)    This First Amendment has been duly authorized, executed and delivered by
each of the Loan Parties party hereto and constitutes, and the First Amendment
will (as to the Borrower) constitute, its legal, valid and binding obligation,
enforceable against each of the Loan Parties party hereto or thereto in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally, and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;
(b)    The representations and warranties of the Borrower set forth in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the First Amendment Effective Date (after giving effect to this First
Amendment), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;
(c)    After giving effect to this First Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the First Amendment Effective Date; and
(d)    Immediately prior to and immediately after the consummation of the
transactions contemplated under this First Amendment on the First Amendment
Effective Date, after taking into account all applicable rights of indemnity and
contribution, the Borrower and its subsidiaries on a consolidated basis, are
Solvent.
ARTICLE VI.
EFFECTS ON LOAN DOCUMENTS
Except as specifically amended herein, all Loan Documents shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents. The Borrower and the other Loan Parties acknowledge and
agree that, on and after the First Amendment Effective Date, this First
Amendment and each of the other Loan Documents to be executed and delivered by a
Loan Party in connection herewith shall constitute a Loan Document for all
purposes of the Credit Agreement. On and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement”,


7

--------------------------------------------------------------------------------




“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by
this First Amendment, and this First Amendment and the Credit Agreement shall be
read together and construed as a single instrument. Nothing herein shall be
deemed to entitle the Borrower to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
ARTICLE VII.
MISCELLANEOUS
Section 7.1    Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses incurred by the Arrangers in
connection with this First Amendment and any other documents prepared in
connection herewith, in each case to the extent required by the Engagement
Letter. The Borrower hereby confirms that the indemnification provisions set
forth in Section 9.05 of the Credit Agreement shall apply to this First
Amendment and such losses, claims, damages, liabilities, costs and expenses (as
more fully set forth therein as applicable) which may arise herefrom or in
connection herewith.
Section 7.2    Amendments; Execution in Counterparts; Severability.
(a)    This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent, the Lenders party hereto and the other Loan Parties; and
(b)    In the event any one or more of the provisions contained in this First
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
Section 7.3    Reaffirmation; Mortgage Modification Requirements.
(a)    Each of the Loan Parties party to the Second Amended and Restated
Guarantee and Collateral Agreement, dated as of June 2, 2017 (the “Guarantee and
Collateral Agreement”), and the other Loan Documents, in each case as amended,
supplemented or otherwise modified from time to time, hereby (i) acknowledges
and agrees that all of its obligations under the Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms (A) each
Lien granted by it to the Collateral Agent for the benefit of the Secured
Parties and (B) the guaranties made by it pursuant to the Guarantee and
Collateral Agreement, (iii) acknowledges and agrees that the grants of security
interests by and the guaranties of the Loan Parties contained in the Guarantee
and Collateral Agreement and the Mortgages are, and shall remain, in full force
and effect after


8

--------------------------------------------------------------------------------




giving effect to the First Amendment, and (iv) agrees that the Obligations
include, among other things and without limitation, the prompt and complete
payment and performance by the Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on the
Loans under the Credit Agreement.
(b)    Within 90 days of the First Amendment Effective Date (or such longer
period of time acceptable to the Administrative Agent):
(i)    the Borrower shall have delivered to the Collateral Agent amendments and
reaffirmations to the Mortgages with respect to the increase to the Revolving
Credit Commitment in form and substance satisfactory to the Collateral Agent
(the “Mortgage Amendments”);
(ii)    the Collateral Agent shall have received title policy insurance
endorsements in form and substance satisfactory to the Collateral Agent with
respect to the Mortgage Amendments; and
(iii)    the Administrative Agent shall have received, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, the favorable
written opinions of Stinson Leonard Street LLP, counsel for the Borrower, and
Holland & Hart LLP, local Wyoming counsel for the Borrower, each in form and
substance satisfactory to the Administrative Agent, (A) addressed to the
Administrative Agent, the Collateral Agent and the Lenders and (B) covering such
matters relating to the Mortgage Amendments and the transactions contemplated
thereby as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsels to deliver such opinions;
Section 7.4    Governing Law; Waiver of Jury Trial; Jurisdiction. THIS FIRST
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS FIRST AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN. The provisions of Section 9.15 of the Credit Agreement
are incorporated herein by reference.     
Section 7.5    Headings. Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.
Section 7.6    Counterparts. This First Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.
[Remainder of page intentionally left blank.]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
                    
TALLGRASS ENERGY PARTNERS, LP, as Borrower
By: TALLGRASS MLP GP, LLC, its general partner
 
By:
/s/ Gary Brauchle
 
Name:
Gary Brauchle
 
Title:
Executive Vice President and Chief Financial Officer

TALLGRASS MLP OPERATIONS, LLC,
TALLGRASS INTERSTATE GAS TRANSMISSION, LLC,
TALLGRASS MIDSTREAM, LLC,
TRAILBLAZER PIPELINE COMPANY LLC,
TALLGRASS ENERGY INVESTMENTS, LLC,
TALLGRASS PONY EXPRESS PIPELINE, LLC,
TEP REX HOLDINGS, LLC,
BNN WATER SOLUTIONS, LLC,
BNN SOUTH TEXAS, LLC,
BNN RECYCLE, LLC,
BNN REDTAIL, LLC,
BNN WESTERN, LLC,
ALPHA RECLAIM TECHNOLOGY, LLC,
TALLGRASS NATGAS OPERATOR, LLC,
TALLGRASS TERMINALS, LLC,
TALLGRASS STERLING TERMINAL, LLC,
BNN GREAT PLAINS, LLC,
STANCHION ENERGY, LLC,
TALLGRASS MIDSTREAM GATHERING, LLC,
TALLGRASS CHEYENNE CONNECTOR HOLDINGS, LLC,
TALLGRASS COLORADO PIPELINE, INC.,
TALLGRASS ENERGY FINANCE CORP.,
CHEYENNE CONNECTOR PIPELINE, INC.,
BNN NORTH DAKOTA, LLC,
TALLGRASS IRON HORSE HOLDINGS, LLC,
TALLGRASS IRON HORSE OPERATOR, LLC,
each as a Grantor
By:     /s/ Gary Brauchle                
Name:    Gary Brauchle
Title:
Executive Vice President and
Chief Financial Officer



[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CHEYENNE CONNECTOR, LLC, as a Grantor


By: TALLGRASS CHEYENNE CONNECTOR HOLDINGS, LLC, its sole member
By:     /s/ Gary Brauchle            
Name:    Gary Brauchle
Title:
Executive Vice President and Chief
Financial Officer



[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Swing Line Lender, an Issuing Bank, and a Lender
By:     /s/ Alan Wray    
Name: Alan Wray
Title: Managing Director


[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as an Issuing Bank and a Lender
By:     /s/ Kimberly Miller    
Name: Kimberly Miller
Title: Vice President


[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as an Issuing Bank and a Lender
By:     /s/ Joe Lattanzi    
Name: Joe Lattanzi
Title: Managing Director




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as an Issuing Bank and a Lender
By:     /s/ Sydney G. Dennis    
Name: Sydney G. Dennis
Title: Director




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CAPITAL ONE NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
By:     /s/ Nancy Mak    
Name: Nancy Mak
Title: Senior Vice President




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CITIBANK, N.A., as an Issuing Bank and a Lender
By:     /s/ Gabe Juarez    
Name: Gabe Juarez
Title: Vice President




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






PNC BANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
By:     /s/ Stephen Monto    
Name: Stephen Monto
Title: SVP


[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as an Issuing Bank and a Lender
By:     /s/ Jason S. York    
Name: Jason S. York
Title: Authorized Signatory




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as an Issuing Bank and a Lender
By:     /s/ Annie Dorval    
Name: Annie Dorval
Title: Authorized Signatory




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC, as a Lender
By:     /s/ Darrell Holley    
Name: Darrell Holley    
Title: Managing Director    
By:     /s/ Matt Worstell    
Name: Matt Worstell    
Title: Director    






[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






COMPASS BANK, as a Lender
By:     /s/ Mark H. Wolf    
Name: Mark H. Wolf     
Title: Senior Vice President    




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:     /s/ Nupur Kumar    
Name: Nupur Kumar    
Title: Authorized Signatory    
By:     /s/ Sophie Bulliard    
Name: Sophie Bulliard    
Title: Authorized Signatory    






[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender
By:     /s/ Scott Donaldson    
Name: Scott Donaldson
Title: Senior Vice President




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






ING CAPITAL LLC, as a Lender
By:     /s/ Subha Pasumarti    
Name: Subha Pasumarti
Title: Managing Director
By:     /s/ Hans Bookmans    
Name: Hans Bookmans
Title: Director






[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






MUFG BANK, LTD., f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:     /s/ Kevin Sparks    
Name: Kevin Sparks
Title: Director




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender
By:     /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender
By:     /s/ Michael King    
Name: Michael King
Title: Authorized Signatory




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By:     /s/ David Valentine    
Name: David Valentine
Title: Managing Director




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:     /s/ John C. Lozano    
Name: John C. Lozano
Title: Senior Vice President




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






ZB, N.A. DBA AMEGY BANK, as a Lender
By:     /s/ Jill McSorley    
Name: Jill McSorley
Title: Senior Vice President – Amegy Bank Division




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Departing Lender
By:     /s/ Alicia Schug    
Name: Alicia Schug
Title: Vice President
By:     /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President






[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






BNP PARIBAS, as a Departing Lender
By:     /s/ Mark Renaud    
Name: Mark Renaud    
Title: Managing Director    
By:     /s/ Nicolas Anberree    
Name: Nicolas Anberree    
Title: Vice President    




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






UMB BANK N.A., as a Departing Lender
By:     /s/ Aaron Rickley    
Name: Aaron Rickley
Title: Assistant Vice President




[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






CADENCE BANK, N.A., as a Departing Lender
By:     /s/ David Anderson    
Name: David Anderson
Title: Senior Vice President






[Tallgrass Energy Partners, LP – Signature Page to First Amendment]



--------------------------------------------------------------------------------






SCHEDULE 2.01
Lenders and Commitments
Lender
Applicable Percentages
Commitment
Wells Fargo Bank, National Association
5.6444444444444%


$127,000,000.00


Bank of America, N.A.
5.5555555555556%


$125,000,000.00


The Bank of Nova Scotia
5.5555555555556%


$125,000,000.00


Barclays Bank PLC
5.5555555555556%


$125,000,000.00


Capital One National Association
5.5555555555556%


$125,000,000.00


Citibank, N.A.
5.5555555555556%


$125,000,000.00


PNC Bank National Association
5.5555555555556%


$125,000,000.00


Royal Bank of Canada
5.5555555555556%


$125,000,000.00


The Toronto-Dominion Bank, New York Branch
5.5555555555556%


$125,000,000.00


ABN Amro Capital USA LLC
4.7555555555556%


$107,000,000.00


Compass Bank
4.7555555555556%


$107,000,000.00


Credit Suisse AG, Cayman Islands Branch
4.7555555555556%


$107,000,000.00


Citizens Bank, N.A.
4.7555555555556%


$107,000,000.00


ING Capital LLC
4.7555555555556%


$107,000,000.00


MUFG Bank, Ltd.
4.7555555555556%


$107,000,000.00


Goldman Sachs Bank USA
4.7555555555556%


$107,000,000.00


Morgan Stanley Bank, N.A.
4.7555555555556%


$107,000,000.00


Regions Bank
4.7555555555556%


$107,000,000.00


U.S. Bank National Association
4.7555555555556%


$107,000,000.00


ZB, N.A. DBA Amegy Bank
2.3555555555556%


$53,000,000.00


TOTAL
100%


$2,250,000,000.00









Schedule 2.01



--------------------------------------------------------------------------------






SCHEDULE 2.02
Issuing Banks
1.
Wells Fargo Bank, National Association

2.
Citibank, N.A.

3.
Royal Bank of Canada

4.
Capital One National Association

5.
Bank of America, N.A.

6.
PNC Bank, National Association

7.
Barclays Bank PLC

8.
The Bank of Nova Scotia

9.
The Toronto-Dominion Bank, New York Branch





Schedule 2.02



--------------------------------------------------------------------------------






EXHIBIT A
Credit Agreement







--------------------------------------------------------------------------------


Exhibit A to
First Amendment


Deal CUSIP Number: 87469VAC6
Facility CUSIP Number: 87469VAD4




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of

June 2, 2017
(REFLECTING CHANGES IN AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED JULY 26, 2018)

among
TALLGRASS ENERGY PARTNERS, LP,
as Borrower,

THE LENDERS PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
___________________________________________
WELLS FARGO SECURITIES, LLC,
as Sole Bookrunner,

and

WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS, INC.,
RBC CAPITAL MARKETS1,
CAPITAL ONE, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC BANK, NATIONAL ASSOCIATION,
TD SECURITIES (USA) LLC,
THE BANK OF NOVA SCOTIA,

and

BARCLAYS BANK PLC,
as Joint Lead Arrangers,

CAPITAL ONE, NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agents,

and

CITIGROUP GLOBAL MARKETS, INC.,
RBC CAPITAL MARKETS,
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


(1) RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,


and

BARCLAYS BANK PLC
as Documentation Agents.






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
2


Section 1.01 Defined Terms
2


Section 1.02 Terms Generally
42


Section 1.03 Pro Forma Calculations
42


Section 1.04 Classification of Loans and Borrowings
42


Section 1.05 Rates
42


ARTICLE II THE CREDITS
42


Section 2.01 Commitments
42


Section 2.02 Loans
42


Section 2.03 Borrowing Procedure
44


Section 2.04 Evidence of Debt; Repayment of Loans
45


Section 2.05 Fees
45


Section 2.06 Interest on Loans
48


Section 2.07 Default Interest
48


Section 2.08 Alternate Rate of Interest
49


Section 2.09 Termination and Reduction of Commitments
50


Section 2.10 Conversion and Continuation of Borrowings
50


Section 2.11 Voluntary Prepayment
52


Section 2.12 Mandatory Prepayments
52


Section 2.13 Reserve Requirements; Change in Circumstances
53


Section 2.14 Change in Legality
55


Section 2.15 Breakage
56


Section 2.16 Pro Rata Treatment
56


Section 2.17 Sharing
56


Section 2.18 Payments
57


Section 2.19 Taxes
58


Section 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
60


Section 2.21 Defaulting Lender
62


Section 2.22 Swing Line Loans
65


Section 2.23 Letters of Credit
67


Section 2.24 Incremental Facilities
72


Section 2.25 Extension Amendments
74


ARTICLE III REPRESENTATIONS AND WARRANTIES
77


Section 3.01 Organization; Powers
77


Section 3.02 Authorization
78


Section 3.03 Enforceability
78





i

--------------------------------------------------------------------------------





Section 3.04 Governmental Approvals; No Conflicts
78


Section 3.05 Financial Statements
78


Section 3.06 No Material Adverse Effect
78


Section 3.07 Title to Properties; Possession Under Leases
79


Section 3.08 Subsidiaries
79


Section 3.09 Litigation; Compliance with Laws
79


Section 3.10 No Default
80


Section 3.11 Federal Reserve Regulations
80


Section 3.12 Investment Company Act
80


Section 3.13 Use of Proceeds
80


Section 3.14 Taxes
80


Section 3.15 No Material Misstatements
80


Section 3.16 Employee Benefit Plans
81


Section 3.17 Environmental Matters
81


Section 3.18 Insurance
82


Section 3.19 Security Documents
82


Section 3.20 Real Property
83


Section 3.21 Solvency
83


Section 3.22 Intentionally Omitted.
83


Section 3.23 Sanctioned Persons
83


Section 3.24 Intentionally Omitted.
84


Section 3.25 Labor Matters
84


Section 3.26 Intellectual Property; Licenses, Etc
84


Section 3.27 Anti-Corruption Laws
84


ARTICLE IV CONDITIONS OF LENDING
85


Section 4.01 All Credit Events
85


Section 4.02 First Credit Event
85


ARTICLE V AFFIRMATIVE COVENANTS
88


Section 5.01 Existence; Compliance with Laws; Businesses and Properties
88


Section 5.02 Insurance
88


Section 5.03 Obligations and Taxes
90


Section 5.04 Financial Statements, Reports, etc.
90


Section 5.05 Litigation and Other Notices
92


Section 5.06 Information Regarding Collateral
93


Section 5.07 Maintaining Records; Access to Properties and Inspections
93


Section 5.08 Use of Proceeds
93


Section 5.09 Employee Benefits
94


Section 5.10 Compliance with Environmental Laws
94


Section 5.11 Preparation of Environmental Reports
94


Section 5.12 Further Assurances; Additional Guarantees and Collateral
94





ii

--------------------------------------------------------------------------------





Section 5.13 REX Operator
97


Section 5.14 Unrestricted Subsidiaries
97


Section 5.15 Certain Post-Closing Obligations
98


ARTICLE VI NEGATIVE COVENANTS
99


Section 6.01 Indebtedness
99


Section 6.02 Liens
102


Section 6.03 Sale and Lease-Back Transactions
105


Section 6.04 Investments, Loans and Advances
105


Section 6.05 Mergers, Consolidations and Sales of Assets
108


Section 6.06 Restricted Payments; Restrictive Agreements
110


Section 6.07 Transactions with Affiliates
112


Section 6.08 Business of the Borrower and Restricted Subsidiaries
112


Section 6.09 Other Indebtedness and Agreements
112


Section 6.10 Interest Coverage Ratio
113


Section 6.11 Total Leverage Ratio
113


Section 6.12 Senior Secured Leverage Ratio
113


Section 6.13 Fiscal Year
113


Section 6.14 Hedging
113


Section 6.15 Negative Pledge on Pipeline Real Property
113


ARTICLE VII EVENTS OF DEFAULT
114


ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC
117


ARTICLE IX MISCELLANEOUS
123


Section 9.01 Notices; Electronic Communications
123


Section 9.02 Survival of Agreement
126


Section 9.03 Binding Effect
126


Section 9.04 Successors and Assigns
126


Section 9.05 Expenses; Indemnity
132


Section 9.06 Right of Setoff
133


Section 9.07 Applicable Law
134


Section 9.08 Waivers; Amendment
134


Section 9.09 Interest Rate Limitation
136


Section 9.10 Entire Agreement
136


Section 9.11 WAIVER OF JURY TRIAL
137


Section 9.12 Severability
137


Section 9.13 Counterparts
137


Section 9.14 Headings
137


Section 9.15 Jurisdiction; Consent to Service of Process
137


Section 9.16 Confidentiality
138


Section 9.17 Lender Action
139





iii

--------------------------------------------------------------------------------





Section 9.18 USA PATRIOT Act Notice
139


Section 9.19 No Fiduciary Duty
139


Section 9.20 Affiliate Activities
140


Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
141


Section 9.22 Amendment and Restatement
141


Section 9.23 Assignment and Assumption of Administrative Agent
142


Section 9.24 Assignment and Assumption of Collateral Agent
142


Section 9.25 Assignment and Assumption of Assigned Interest
143





iv

--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.01(a)    -    Mortgaged Properties
Schedule 1.01(b)    -    Mortgage Modification Requirements
Schedule 1.01(c)    -    Existing Letters of Credit
Schedule 2.01    -    Lenders and Commitments
Schedule 2.02    -    Issuing Banks
Schedule 3.01    -    Jurisdictions of Loan Parties
Schedule 3.08    -    Subsidiaries
Schedule 3.09    -    Litigation
Schedule 3.17    -    Environmental Matters
Schedule 3.18    -    Insurance
Schedule 3.19(a)    -    UCC Filing Offices
Schedule 3.19(c)    -    Mortgage Filing Offices
Schedule 3.20(a)    -    Material Real Property
Schedule 3.20(b)    -    Material Leased Real Property
Schedule 5.15    -    Post-Closing Obligations
Schedule 6.01    -    Existing Indebtedness
Schedule 6.02    -    Existing Liens
Schedule 6.04    -    Existing Investments
Schedule 6.07    -    Certain Transactions with Affiliates
EXHIBITS
Exhibit A    -    Form of Assignment and Acceptance
Exhibit B-1    -    Form of Borrowing Request
Exhibit B-2    -    Form of Swing Line Borrowing Request
Exhibit C    -    Form of Revolving Loan Note
Exhibit D    -    Form of Interest Election Notice
Exhibit E    -    Form of L/C Extension Notice
Exhibit F    -    Form of Prepayment Notice
Exhibit G    -    Form of Guarantee and Collateral Agreement
Exhibit H    -    Form of Affiliate Subordination Agreement
Exhibit I    -    Form of Compliance Certificate
Exhibit J-1    -    Form of U.S. Tax Compliance Certificate
Exhibit J-2    -    Form of U.S. Tax Compliance Certificate
Exhibit J-3    -    Form of U.S. Tax Compliance Certificate
Exhibit J-4    -    Form of U.S. Tax Compliance Certificate
Exhibit K    -    Form of Solvency Certificate
Exhibit L    -    Form of Mortgage






v

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 2, 2017 and as
amended effective as of July 26, 2018, among TALLGRASS ENERGY PARTNERS, LP, a
limited partnership formed under the laws of Delaware (the “Borrower”), the
Lenders (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (in such
capacity, including any successor thereto in such capacity, the “Administrative
Agent”), and Wells Fargo, as collateral agent (in such capacity, including any
successor thereto in such capacity, the “Collateral Agent”) for the Lenders; and
solely for the purposes of Section 9.23, the Predecessor Administrative Agent
(as hereinafter defined); and solely for the purposes of Section 9.24, the
Predecessor Collateral Agent (as hereinafter defined); and solely for the
purposes of Section 9.25, the Exiting Lenders (as hereinafter defined).
The Borrower, the institutions party thereto as lenders (the “Existing
Lenders”), Barclays Bank PLC, as administrative agent for the Existing Lenders
(the “Predecessor Administrative Agent”) and as collateral agent for the
Existing Lenders and other secured parties (the “Predecessor Collateral Agent”)
are parties to the Amended and Restated Agreement (as defined below) pursuant to
which the Existing Lenders provided certain loans and extensions of credit to
the Borrower.
The Borrower has requested that the Existing Lenders (other than the Exiting
Lenders) amend and restate the Amended and Restated Agreement as set forth
herein and that the Lenders extend credit in the form of Revolving Loans at any
time and from time to time prior to the Maturity Date in an aggregate principal
amount at any time outstanding (when taken together with the face amount of
Letters of Credit and Swing Line Loans then outstanding) not in excess of
$2,250,000,000. The Borrower has requested the Issuing Banks to issue Letters of
Credit, in an aggregate face amount at any time outstanding not in excess of
$75,000,000 (and, when taken together with the aggregate principal amount of
Revolving Loans and Swingline Loans then outstanding, not in excess of
$2,250,000,000), to support payment obligations incurred in the ordinary course
of business by the Borrower and its Subsidiaries. The proceeds of the Revolving
Loans may be used on or after the Closing Date (i) to pay any fees and expenses
incurred in connection with the Loan Documents, (ii) for Permitted Acquisitions,
capital expenditures and other investments permitted under this Agreement,
(iii) to provide for ongoing working capital requirements of the Borrower and
its Subsidiaries, (iv) to pay off the Tallgrass Equity, LLC credit facility on
the First Amendment Effective Date, and (v) for general corporate purposes,
including distributions and, to the extent contemplated by the transactions with
affiliates covenant in Section 6.07, the direct payment of expenses of an
Affiliate, of the Borrower and its Subsidiaries.
The Borrower and each other Loan Party desires to secure all of the Obligations
under the Loan Documents by granting to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in and Lien upon substantially all of
the property of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents.
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:


1
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All Swing Line Loans shall
be ABR Loans and shall bear interest at a rate determined by reference to the
Alternate Base Rate.
“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(g).
“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition, the aggregate fair market value of cash and non-cash consideration
for such Permitted Acquisition. The “Acquisition Consideration” for any
Permitted Acquisition expressly includes Indebtedness assumed by the Borrower or
its Restricted Subsidiaries in such Permitted Acquisition (including any
Indebtedness incurred pursuant to Section 6.01(a)(vii) and the good faith
estimate by the Borrower of the maximum amount of any deferred purchase price
obligations (including contingent consideration payments) incurred in connection
with such Permitted Acquisition.
“Additional Lender” shall have the meaning assigned to such term in Section
2.24(b).
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent and Arranger Fee Letter” shall mean that Fee Letter, dated
July 16, 2018, among the Borrower, the Administrative Agent, and WF.
“Administrative Agent and Arranger Fees” shall have the meaning assigned to such
term in Section 2.05(b).
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit H pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.


2

--------------------------------------------------------------------------------





“Agreement” shall mean this Second Amended and Restated Credit Agreement, dated
as of the Closing Date, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) the Borrower or a Restricted Subsidiary thereof would be required to
pay if such Hedging Agreement were terminated on such date.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate (calculated without regard to the proviso in the definition
thereof) in effect on such day plus 1/2 of 1.00% and (c) the Reserve Adjusted
Eurodollar Rate as of such date for a one-month Interest Period plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Reserve Adjusted Eurodollar Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Reserve Adjusted Eurodollar Rate, as the case may be.
Notwithstanding the foregoing, on any date of determination the Alternate Base
Rate shall be no less than 0.00%.
“Amended and Restated Agreement” shall have the meaning assigned to such term in
Section 9.22.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” shall mean, (a) for any day prior to the Investment Grade
Date (i) with respect to ABR Loans hereunder, the applicable rate per annum set
forth under the heading “Applicable Margin for ABR Loans” on the Leverage Based
Pricing Grid which corresponds to the Total Leverage Ratio as of the relevant
date of determination and (ii) with respect to Eurodollar Loans hereunder, the
applicable rate per annum set forth under the heading “Applicable Margin for
Eurodollar Loans” on the Leverage Based Pricing Grid which corresponds to the
Total Leverage Ratio as of the relevant date of determination, and (b) for any
day from or after the Investment Grade Date (i) with respect to ABR Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for ABR Loans” on the Ratings Based Pricing Grid which corresponds to the
Rating as of the relevant date of determination and (ii) with respect to
Eurodollar Loans hereunder, the applicable rate per annum set forth under the
heading “Applicable Margin for Eurodollar Loans” on the Ratings Based Pricing
Grid which corresponds to the Rating as of the relevant date of determination.
For purposes of the Leverage-Based Pricing Grid, each change in the Applicable
Margin resulting from a change in the Total Leverage Ratio shall be effective
with respect to all Revolving Loans and Swing Line Loans outstanding on and
after the date of delivery to the Administrative Agent of the financial
statements and certificates required by clauses (i), (ii) and (iii) of Section
5.04(a), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change.


3
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Notwithstanding the foregoing, until the Borrower shall have delivered the
financial statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, for the period ending September 30, 2018, the
Total Leverage Ratio shall be deemed to be in Category 2 for purposes of
determining the Applicable Margin. In addition, (a) at any time during which the
Borrower has failed to deliver the financial statements and certificates
required by clauses (i), (ii) and (iii) of Section 5.04(a), respectively, or (b)
at any time after the occurrence and during the continuance of an Event of
Default, the Total Leverage Ratio shall be deemed to be in Category 5 for
purposes of determining the Applicable Margin.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Total Leverage Ratio delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest for any period based on an Applicable Margin that is less than that
which would have been applicable had the Total Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by inaccurate computation shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the interest paid by the Borrower for the relevant period pursuant to Section
2.06 as a result of the miscalculation of the Total Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.06, as applicable, at the time the interest for such period was
required to be paid pursuant to Section 2.06 (and shall remain due and payable
until paid in full), in accordance with the terms of this Agreement; provided,
that notwithstanding the foregoing, (x) other than while an Event of Default
described in paragraphs (g) or (h) of Article VII has occurred, such shortfall
shall be due and payable five Business Days following the determination
described above and (y) if an Event of Default described in paragraphs (g) or
(h) of Article VII has occurred, such shortfall shall be due and payable
immediately upon the determination described above.
For purposes of the Ratings-Based Pricing Grid, (a) if the Ratings are split,
the higher of such Ratings shall apply; provided, that if the higher Rating is
two or more levels above the lower Rating, the Rating next below the higher of
the two shall apply; (b) if only one Rating Agency issues a Rating, such Rating
shall apply; and (c) if the Rating established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. If the rating system of S&P or
Moody’s shall change, or if any of S&P or Moody’s shall cease to be in the
business of rating corporate debt obligations, the Borrower and the
Administrative Agent shall negotiate in good faith if necessary to amend this
provision to reflect such changed rating system or the unavailability of Ratings
from such Ratings Agencies and, pending the effectiveness of any such amendment,
the Applicable Margin shall be determined by reference to the Rating of such
Rating Agency most recently in effect prior to such change or cessation.
“Applicable Period” shall mean, in respect of any date (including any Date of
Determination), the four fiscal quarters ending on or (if such date is not a
Date of Determination) prior to such date.


4
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” shall mean, collectively, Wells Fargo Securities, LLC (“WF”),
Barclays Bank PLC (“Barclays”), RBC Capital Markets (“RBC”), Citigroup Global
Markets, Inc. (“Citi”), PNC Bank, National Association (“PNC”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) (“BofA”), Capital One, National Association
(“Capital One”), TD Securities (USA) LLC (“TD”) and The Bank of Nova Scotia
(“Scotiabank”) in their respective capacities as joint lead arrangers for the
Credit Facilities.
“Asset Sale” shall mean (a) the sale, transfer or other disposition (by way of
merger or otherwise) by the Borrower or any Restricted Subsidiary, including the
issuance by any Restricted Subsidiary, to any Person other than the Borrower or
any Wholly Owned Restricted Subsidiary of any Equity Interests of a Restricted
Subsidiary (other than directors’ qualifying shares) and (b) the sale, transfer
or other disposition (by way of merger or otherwise) by the Borrower or any
Restricted Subsidiary to any Person other than the Borrower or any Wholly Owned
Restricted Subsidiary of any other assets of the Borrower or any Restricted
Subsidiary (in each case other than (i) any Disposition permitted under clauses
(i) through (ix) of Section 6.05(b) and (ii) any sale, transfer or other
disposition or series of related sales, transfers or other dispositions having a
fair market value not in excess of $4,000,000).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (but not an assignment and acceptance
entered into by the Borrower or any of the Borrower’s Affiliates or
Subsidiaries), and accepted by the Administrative Agent, in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.
“Available Amount” shall mean, as of any date, (i) the sum, without duplication,
of (x) the net cash proceeds received after the Original Closing Date and on or
prior to such date of any sale of Equity Interests by, or capital contribution
to, the Borrower (which, in the case of any such sale of Equity Interests, are
not Disqualified Stock) and (y) any return of capital or repayment of principal
received in cash by the Borrower in respect of investments made pursuant to
Sections 6.04(b)(ii)(B), 6.04(d)(x)(iii) and 6.04(o) less (ii) the sum of any
Available Amount used to make investments pursuant to Sections 6.04(b)(ii)(B),
6.04(d)(x)(iii) and 6.04(o) (provided that, for purposes of determining the
Available Amount that is available for a contemplated transaction, this clause
(ii) shall be determined prior to giving effect to any intended usage of the
Available Amount for such transaction).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


5
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Barclays” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have corresponding meanings.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower or any of its
ERISA Affiliates.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“BofA” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1 or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.15.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real


6
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





or personal property, or a combination thereof, which obligations are required
to be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the “principal” amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“Capital One” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Casualty Event Receipts” shall mean any cash received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries constituting
proceeds of insurance (excluding proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings) or
condemnation awards (and payments in lieu thereof), net of (i) any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions), (ii) reasonable out-of-pocket transaction
costs incurred in connection with obtaining such cash and (iii) any amount
thereof prohibited by FERC to be applied to the prepayment of Indebtedness;
provided, however, that “Casualty Event Receipts” shall not include cash
received to the extent (x) received by such Person in respect of a related claim
made by an unrelated third-party against, or loss by, such Person which is
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss (and the costs and expenses of such Person with respect
thereto) or (y) if (A) the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer within three Business Days after receipt of
such cash setting forth the Borrower’s intent to (or to cause its Restricted
Subsidiaries to) repair, restore or replace such property or otherwise to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Borrower and the Restricted Subsidiaries within 360 days of
receipt of such proceeds and in each case such proceeds are used for such
reinvestment within such 360 day period (or, if committed to be so used within
such period, are so reinvested within a further 180 days thereafter) and (B) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds (provided that to the extent not so used at the end of such period,
such proceeds shall at such time be deemed to be a Casualty Event Receipt).
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
A “Change in Control” shall mean the occurrence of any of the following:
(a)    a majority of the seats on the board of directors or managers of the
General Partner (or if the General Partner does not have a board of directors or
managers, of the entity controlling the General Partner that has a board of
directors or managers) shall at any time be occupied by Persons who were neither
(i) appointed or nominated by a Permitted Holder nor (ii) appointed or nominated
by a majority of the directors or managers of the General Partner (or if the
General Partner does not have a board of directors or managers, of the entity
controlling the General Partner that has a board of directors or managers) so
appointed or nominated;


7
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(b)    (x) the Permitted Holders shall fail to Beneficially Own (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, equity interests representing at least 35% of the
aggregate voting power represented by the issued and outstanding equity
interests of the General Partner or (y) any Person or group, within the meaning
of Rule 13d-5 of the Exchange Act as in effect on the Closing Date, other than
any combination of the Permitted Holders (or a single Permitted Holder), shall
Beneficially Own (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the Closing Date), directly or indirectly, more than 35% of the
aggregate voting power represented by the issued and outstanding equity
interests of the General Partner;
(c)    the General Partner shall, at any time cease to be the sole general
partner in the Borrower (unless such General Partner and any other partner over
which the Permitted Holders have the requisite equity ownership specified in
clause (b) above collectively hold 100% of the general partnership interests in
the Borrower); or
(d)    a “Change in Control” or similar event shall occur under any Material
Indebtedness of any Loan Party.
“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.13, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory agencies, in each case, pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Citi” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Line Commitment or
Incremental Loan Commitment.
“Closing Date” shall mean June 2, 2017.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as herein specifically provided otherwise).


8
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Collateral Regrant Date” shall have the meaning assigned to such term in
Section 5.12(e).
“Collateral Regrant Event” means the first date after an Investment Grade Date
on which (x) neither of the Rating Agencies maintains an Investment Grade Rating
or (y) Moody’s maintains a corporate family rating of the Borrower less
favorable than Ba2 or S&P maintains a corporate family rating of the Borrower
less favorable than BB.
“Collateral Release Date” shall have the meaning assigned to such term in
Section 5.12(e).
“Collateral Release Event” shall have the meaning assigned to such term in
Section 5.12(e).
“Commencement Date” shall mean, in respect of any Material Project, the earlier
of (x) the date the construction or expansion of such Material Project commences
or (y) the date of the first material cash expenditures in connection with the
acquisition of any Real Property to facilitate the construction or expansion of
such Material Project.
“Commercial Operation Date” shall mean, with respect to any Material Project,
the date on which such Material Project has achieved full and complete
Commercial Operation.
“Commercial Operation” shall be deemed achieved for any Material Project at such
time, at or after the completion of construction or expansion thereof and the
initial placement thereof into service, as such Material Project first realizes
the long-term revenue levels reasonably expected by the Borrower for such
Material Project.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Swing Line Commitment or Incremental Loan Commitment.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Compliance Certificate” shall have the meaning assigned to such term in Section
5.04(a)(iii).
“Consolidated EBITDA” shall mean, at any Date of Determination for the
Applicable Period related thereto, an amount equal to Consolidated Net Income in
respect of such Applicable Period plus
(x)    the sum of the following, without duplication, and in the cases of
clauses (a) and (b), to the extent deducted in calculating such Consolidated Net
Income:
(a)    (i) provision for all Taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),
net of any applicable credits, (ii) Consolidated Interest Expense and (iii)
depreciation, amortization and all other non-cash charges or non-cash losses,
plus


9
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(b)    any costs or expenses pursuant to any equity-related benefit plan, or any
stock subscription or shareholder agreement, to the extent funded with cash
proceeds contributed to the capital of the Borrower as common equity, plus
(c)    for any Material Projects commenced (or acquired) by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the Date
of Determination, Consolidated EBITDA Material Project Adjustments for such
Material Project for such period; provided that the aggregate amount of
adjustments included in this clause (c) for any period in respect of all
Material Projects taken together shall not exceed 20% of pro forma Consolidated
EBITDA (calculated without giving effect to this clause (c)),
minus
(y)    the following to the extent included in calculating such Consolidated Net
Income, without duplication:
(a)    without duplication of the netting provided in clause (x)(a)(i) above,
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period;
(b)    all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (x)(a)(iii) above; and
(c)    other income of the Borrower and the Restricted Subsidiaries increasing
Consolidated Net Income which does not represent a cash item in such period;
provided, however, that if REX is a Restricted Subsidiary, the amount of any
adjustment pursuant to clause (x) or (y) above attributable to REX shall be
equal to the total amount of such item multiplied by the percentage of the
Equity Interests of REX directly or indirectly owned by the Borrower and its
Wholly-Owned Restricted Subsidiaries.
Notwithstanding the foregoing, (a) for purposes of calculating the Total
Leverage Ratio, the Senior Secured Leverage Ratio and Interest Coverage Ratio
for any period (A) the Consolidated EBITDA of any Person that becomes a
Restricted Subsidiary acquired by the Borrower or any Restricted Subsidiary
pursuant to either a Permitted Acquisition for Acquisition Consideration greater
than $10,000,000 or an investment made pursuant to Section 6.04(k), (n), (o) or
(p) greater than $10,000,000 during such period shall be included on a pro forma
basis for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated EBITDA of any Person
or line of business sold or otherwise disposed of for consideration greater than
$10,000,000 by the Borrower or any Restricted Subsidiary during such period
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period) and (b) if REX is not a Restricted
Subsidiary, cash dividends or distributions received from REX during any


10
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Applicable Period shall only be included in Consolidated EBITDA if, as of the
applicable Date of Determination, (x) the Borrower and Affiliates of the
Borrower own Equity Interests representing greater than 50.0% of the voting and
economic rights of all issued and outstanding Equity Interests of REX, (y) the
Borrower or an Affiliate of the Borrower is the operator of the REX assets and
(z) the consent of the Borrower or its Affiliates (or their representatives) is
required to determine the amount and frequency of distributions made from REX to
its equity holders.
“Consolidated EBITDA Material Project Adjustments” shall mean, with respect to
any Material Project commenced (or acquired) by the Borrower or any Restricted
Subsidiary, (a) for each Applicable Period ending prior to the Commercial
Operation Date thereof (but including the Applicable Period ending with the
fiscal quarter in which such Commercial Operation Date occurs) a percentage
(based on the then current completion percentage of such Material Project as of
the Date of Determination, reasonably determined by the Borrower in good faith,
and to the extent engineering, procurement and construction contracts are
entered into, by reference to scheduled completion specified in the engineering,
procurement and construction contracts in connection with such Material Project)
of the Projected Consolidated EBITDA attributable to such Material Project, net
of actual Consolidated EBITDA attributable to or generated by such Material
Project, which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Applicable Period commencing with the fiscal quarter in which the
Commencement Date in respect of such Material Project occurs and for each
Applicable Period thereafter until the Commercial Operation Date of such
Material Project (including the Applicable Period ending with the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial Operation Date does not occur by the Scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Applicable Periods ending
after the Scheduled Commercial Operation Date to (but excluding) the Applicable
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then estimated delay (estimated on the
Date of Determination), whichever is longer): (i) 90 days or less, 0%; (ii)
longer than 90 days, but not more than 180 days, 25%; (iii) longer than 180 days
but not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%, and (b) beginning with the
Applicable Period ending with the first full fiscal quarter following the
Commercial Operation Date of such Material Project and for the Applicable
Periods ending with the two immediately succeeding fiscal quarters, an amount
equal to 75% (if the first full fiscal quarter), 50% (if the second full fiscal
quarter) or 25% (if the third full fiscal quarter) of the Projected Consolidated
EBITDA attributable to such Material Project for the first full Applicable
Period following such Commercial Operation Date, which may be added to actual
Consolidated EBITDA for such Applicable Periods.
Notwithstanding the foregoing, no such Consolidated EBITDA Material Project
Adjustment shall be allowed with respect to any Material Project unless (A) at
least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the applicable fiscal quarter for
which the Borrower desires to commence inclusion of such Consolidated EBITDA
Material Project Adjustment with respect to a Material Project, the Borrower
shall have delivered to the Administrative Agent notice of such Material Project
and the Scheduled Commercial Operation Date with respect thereto, together with
written pro forma projections of Consolidated EBITDA attributable to such
Material Project for the first full Applicable Period following the


11
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Scheduled Commercial Operation Date with respect to such Material Project and
(B) prior to the last day of the initial fiscal quarter for which the Borrower
desires to commence inclusion of such Consolidated EBITDA Material Project
Adjustment with respect to a Material Project, the Borrower shall have provided
a certificate showing the calculation of such Projected Consolidated EBITDA
prepared in good faith, together with all assumptions used in such calculations,
and the Arrangers shall have approved (such approval not to be unreasonably
withheld) such projections and the Arrangers shall have received such other
information and documentation as the Administrative Agent may reasonably request
with respect to such Material Project, all in form and substance reasonably
satisfactory to the Administrative Agent.
“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP; provided, however, that if REX is a Restricted
Subsidiary, “Consolidated Interest Expense” attributable to REX shall only
include the interest expense of REX multiplied by the percentage of the Equity
Interests of REX directly or indirectly owned by the Borrower and its
Wholly-Owned Restricted Subsidiaries. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Restricted Subsidiary with respect to interest
rate Hedging Agreements.
“Consolidated Net Income” shall mean, as of any Date of Determination for the
Applicable Period related thereto, the net income (or loss) of the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP;
provided, however, that Consolidated Net Income shall exclude (a) extraordinary
gains, losses, charges or expenses for such Applicable Period, (b) the net
income of any Restricted Subsidiary during such Applicable Period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted on such Date of
Determination by operation of the terms of its Organizational Documents or any
agreement, instrument or law applicable to such Restricted Subsidiary, except
that the Borrower’s equity in any net loss of any such Restricted Subsidiary for
such Applicable Period shall be included in determining Consolidated Net Income,
(c) any income (or loss) for such Applicable Period of any Person if such Person
is not a Restricted Subsidiary of the Borrower, except that the aggregate amount
distributed by such Person during such Applicable Period to the Borrower or a
Restricted Subsidiary of the Borrower as a cash dividend or other cash
distribution (as long as, in the case of a cash dividend or other cash
distribution to a Restricted Subsidiary of the Borrower, such Restricted
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso) shall be included in
Consolidated Net Income (but only to the extent such cash dividends or
distributions do not exceed the Borrower’s or such Restricted Subsidiary’s
proportional share in the EBITDA (less Consolidated Interest Expense (excluding
any non-cash AFUDC interest included in Consolidated Interest Expense)) of such
Person (calculated based on Borrower’s and any Restricted Subsidiary’s aggregate
percentage ownership of the total outstanding Equity Interests of such Person
and with EBITDA and Consolidated Interest Expense of such Person being
calculated using the same methodology for


12
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Consolidated EBITDA and Consolidated Interest Expense, as applicable, as if such
Person were a Restricted Subsidiary hereunder)); (d) non-cash gains and losses
attributable to movement in the mark-to-market valuation of Hedging Agreements
pursuant to Financial Standards Accounting Board (“FASB”) Accounting Standards
Codification (“ASC 815”), (e) the cumulative effect of a change in accounting
principles, (f) any charges or expenses relating to severance, relocation and
one-time compensation charges, (g) gain or loss realized upon the sale or other
disposition of assets, (h) deferred financing costs written off and premiums
paid in connection with any early extinguishment of Indebtedness or any Hedging
Agreement, (i) non-cash charges, expenses or other impacts of purchase or
recapitalization accounting, including, to the extent applicable, any accruals
and reserves established under purchase or recapitalization accounting as a
result of the Transactions in accordance with GAAP, (j) non-cash impairment
charges or asset write-offs, and any amortization of intangibles, (k) cash
charges or costs in connection with any investment, sale or other disposition of
assets, issuance of Equity Interests or Indebtedness, or amendment relating to
any Indebtedness (in each case, whether or not completed), (l) to the extent
covered by insurance and actually reimbursed, any expenses with respect to
liability or casualty events or business interruption, (m) in the case of any
Restricted Subsidiary, the net income of such Restricted Subsidiary attributable
to any minority or other membership interest in such Restricted Subsidiary held
directly or indirectly by a Person other than the Borrower and its Wholly-Owned
Restricted Subsidiaries and (n) the effect of the change in GAAP required by
Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers
(Topic 606).
Notwithstanding the foregoing, for purposes of calculating the Total Leverage
Ratio, Interest Coverage Ratio, and the Senior Secured Leverage Ratio for any
period (A) with respect to any Person whose Equity Interests are acquired by the
Borrower or any Restricted Subsidiary pursuant to an investment made pursuant to
Section 6.04(k), (o) or (p) greater than $10,000,000 during such period (but
does not become a Restricted Subsidiary as a result of such acquisition), the
aggregate amount of cash distributions made by such Person to the holders of its
Equity Interests during such Applicable Period multiplied by the percentage of
the Equity Interests of such Person acquired by the Borrower or any Restricted
Subsidiary shall be included on a pro forma basis for such period (to the extent
such distributions would otherwise constitute Consolidated Net Income and
assuming the consummation of such acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred as of the first day of such
period), (B) if any Equity Interests in REX are acquired pursuant to an
investment made pursuant to Section 6.04(n) during such period (but REX does not
become a Restricted Subsidiary as a result of such acquisition), the aggregate
amount of cash distributions made by REX to the holders of its Equity Interests
during such Applicable Period multiplied by the percentage of the Equity
Interests of REX directly or indirectly acquired by a REX HoldCo shall be
included on a pro forma basis for such period (to the extent such distributions
would otherwise constitute Consolidated Net Income and assuming the consummation
of such acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred as of the first day of such period) and (C) the
aggregate amount of cash distributions made by any Person that is not a
Restricted Subsidiary whose Equity Interests are sold or otherwise disposed of
for consideration greater than $10,000,000 by the Borrower or any Restricted
Subsidiary during such period shall be excluded for such period (to the extent
such distributions would otherwise constitute Consolidated Net Income and
assuming the consummation of such sale or other


13
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries.
“Contribution Agreement” shall mean the Contribution, Conveyance and Assumption
Agreement dated as of the Original Closing Date, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Contribution Documents” shall mean the collective reference to the Contribution
Agreement, and all exhibits and schedules thereto, together with any related
bills of sale, conveyance and similar transfer documents necessary to effect the
intent of the Contribution Agreement, including such documents as executed.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Facilities” shall mean the Revolving Facility and swing line loan
facility provided for by this Agreement.
“Cure Amount” shall have the meaning assigned to such term in the last paragraph
of Article VII.
“Date of Determination” shall mean the last day of any fiscal quarter of the
Borrower, starting with the last day of the first full fiscal quarter of the
Borrower following the Closing Date.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.07.
“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable


14
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans and Letters of Credit) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has other than via an Undisclosed Administration, (i) become the subject of
a proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of (x) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) if such Lender or its
direct or indirect parent company is solvent, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed, in each case so long as such ownership interest or
appointment (as applicable) does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank and each Lender.
“Dispositions” shall mean the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith in an amount (determined by reference to the fair market
value of such property), for any transaction or series of related transactions,
in excess of $15,000,000 (provided that the aggregate amount for all
transactions or series of related transactions not in excess of $15,000,000 and
so excluded from Dispositions shall not exceed $75,000,000 in the aggregate
after the Closing Date). “Dispose” shall have a correlative meaning.


15
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.
“Documentation Agents” shall mean Citi, BofA, RBC, Barclays, The
Toronto-Dominion Bank, New York Branch and Scotiabank in their respective
capacities as co-documentation agents.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Person other than a natural Person or the
Borrower or any of its Affiliates that is (i) a Lender, an Affiliate of any
Lender or an Approved Fund (any two or more related Approved Funds being treated
as a single Eligible Assignee for all purposes hereof), or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and which extends credit or buys loans in the ordinary course.
“Engagement Letter” shall mean the Engagement Letter dated July 16, 2018 between
the Borrower and the Arrangers, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Engagement Letter Fees” shall have the meaning assigned to such term in Section
2.05(b).


16
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Environmental Laws” shall mean any and all Laws relating to pollution, the
preservation and protection of natural resources (including, without limitation,
threatened or endangered species and wetlands) or the environment, or the
generation, use, handling, transportation, storage, treatment, or Release of or
exposure to Hazardous Materials.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” shall mean any permit required under any Environmental
Law.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA and Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation), (b)
the failure of any Plan to meet the minimum funding standard of Section 412 or
430 of the Code or Section 302 or 303 of ERISA, whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA), (e) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the complete or partial withdrawal of the Borrower or any Restricted
Subsidiaries or their required ERISA Affiliates from any Plan or Multiemployer
Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or to appoint a trustee to administer any Plan, (h) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 436(f) of the Code, (i) the receipt by the Borrower or any
Restricted Subsidiary or any of their


17
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





required ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Borrower or any Restricted Subsidiary or any of their required
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (j) the
occurrence of a “prohibited transaction” (within the meaning of Section 4975 of
the Code) with respect to which the Borrower or any Restricted Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any Restricted Subsidiary could otherwise be
liable, (k) the imposition of a Lien under Section 412 or 430(k) of the Code or
Section 303(k) or 4068 of ERISA on any property (or rights to property, whether
real or personal) of the Borrower or any Restricted Subsidiary or any of their
required ERISA Affiliates or (l) any other event or condition with respect to a
Plan or Multiemployer Plan that would materially affect the business of the
Borrower or any Restricted Subsidiary taken as a whole.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Reserve Adjusted Eurodollar Rate.
“Eurodollar Rate” shall mean, subject to the implementation of a Replacement
Rate in accordance with Section 2.08(b):
(a)    for any Interest Period as to any Eurodollar Rate Loan, the greater of
(i) 0% and (ii) the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period and
(b)    for any interest rate calculation with respect to an ABR Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for (i) a Eurodollar Rate Loan shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in the same amount and with a
maturity comparable to the Interest Period as the Loan for which the Eurodollar
Rate is being determined would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination and (ii) for an ABR Loan shall be determined
by the Administrative Agent to be the arithmetic average of the rate per annum
at which deposits in Dollars in the same amount as the Loan for which the
Alternate Base Rate is being determined would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m.


18
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.
“Events of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Loan Parties, (a) income or franchise Taxes
imposed on (or measured by) its overall net income (i) by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes or any similar tax imposed by any
other jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(a)), any U.S. federal withholding Tax that is imposed on amounts
payable to such Foreign Lender under laws in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section
2.19(e)(i) or Section 2.19(e)(ii), except, in each case, to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.19(a), and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Commitment” shall have the meaning assigned to such term in Section
2.25(a).
“Existing Letters of Credit” means, collectively, all letters of credit
identified on Schedule 1.01(c) hereto and outstanding on the Closing Date.
“Existing Loans” shall have the meaning assigned to such term in Section
2.25(a).
“Exiting Lender” has the meaning assigned such term in Section 9.25.
“Extended Commitment” shall have the meaning assigned to such term in Section
2.25(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.25(b).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.25(c).
“Extension Date” shall have the meaning assigned to such term in Section
2.25(d).
“Extension Election” shall have the meaning assigned to such term in Section
2.25(b).


19
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Extension Request” shall have the meaning assigned to such term in Section
2.25(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, in any event, the
Federal Funds Effective Rate shall not be less than zero.
“Fees” shall mean the Revolving Credit Commitment Fees, the Administrative Agent
and Arranger Fees, the L/C Participation Fees, the Engagement Letter Fees, and
the Issuing Bank Fees.
“FERC” shall mean the Federal Energy Regulatory Commission, or its successor.
“Financial Covenants” shall mean the covenants set forth in Sections 6.10, 6.11
and, prior to the Investment Grade Date, 6.12.
“Financial Covenant Compliance” shall mean, as of any date of determination,
that the Borrower is in compliance with the covenant levels set forth in the
Financial Covenants as of the last day of the most recently ended fiscal quarter
for which financial statements are required to be delivered pursuant to Sections
5.04(a)(i) or 5.04(a)(ii), in each case recalculated to give effect to (i) Total
Debt as of such date of determination and any concurrent incurrence of any
Indebtedness (including any commitments that are being incurred on such date of
determination, assuming the borrowing of the entire amount thereof on such
date), (ii) Unrestricted Cash as of such date of determination after giving
effect to any event for which Financial Covenant Compliance is being determined
(but not any increase in Unrestricted Cash attributable to any Indebtedness
being so incurred) and (iii) for any investment or acquisition permitted
hereunder and occurring after the end of such Applicable Period (and for
purposes of determining whether such investment or acquisition is permitted
hereunder), any adjustments to Consolidated Net Income and/or Consolidated
EBITDA provided for in the definitions of those terms, in each case, as if such
events had occurred on the first day of the Applicable Period and remained in
effect on the last day of the Applicable Period.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.


20
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“First Amendment” shall mean that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of July 26, 2018 by and among the Borrower,
the other Loan Parties party thereto, the Lenders party thereto, the Issuing
Banks party thereto, the Swing Line Lender party thereto, Wells Fargo, as
Administrative Agent and Collateral Agent, and the “Departing Lenders” named
therein.
“First Amendment Effective Date” shall have the meaning assigned to the term
“First Amendment Effective Date” in Section 1.1 of the First Amendment.
“Flood Insurance Laws” shall have the meaning assigned to such term in Section
5.02(c).
“Foreign Lender” shall mean any Lender that is not a “United States person” as
such term is defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” shall mean any employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority,
and which is subject to the laws of any jurisdiction outside the United States.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of
the L/C Exposure with respect to Letters of Credit issued by such Issuing Bank,
and, with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Percentage of the Swing Line Exposure with respect to Swing Line Loans made by
the Swing Line Lender, other than L/C Exposure or Swing Line Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(h).
“General Partner” shall mean Tallgrass MLP GP, LLC, a Delaware limited liability
company, the sole general partner of the Borrower.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental department, authority, instrumentality, regulatory body or other
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or European
Central Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including


21
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” shall mean the Second Amended and Restated
Guarantee and Collateral Agreement, substantially in the form of Exhibit G,
among the Borrower, the Guarantors party thereto and the Collateral Agent for
the benefit of the Secured Parties.
“Guarantor” shall mean the Borrower and each existing and subsequently acquired
or organized direct or indirect Wholly Owned Domestic Subsidiary of the
Borrower; provided that if at any time any Subsidiary is designated as an
Unrestricted Subsidiary pursuant to and in accordance with Section 5.14,
thereafter, such Person shall not be deemed a Guarantor.
“Hazardous Materials” shall mean all hazardous or toxic substances, wastes,
pollutants or other substances defined, listed or regulated as hazardous or
toxic or similar designation under any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hydrocarbons” shall mean crude oil, natural gas, natural gas liquids,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all constituents, elements or compounds
thereof and products refined or processed therefrom.
“Immaterial Restricted Subsidiary” shall mean any Restricted Subsidiary
designated by the Borrower as an Immaterial Restricted Subsidiary if and for so
long as such Immaterial Restricted Subsidiary, together with all other
Immaterial Restricted Subsidiaries so designated as Immaterial Restricted
Subsidiaries, does not have (a) total assets at such time exceeding 5% of the
Consolidated Total Assets and (b) total revenues and operating income for the
most recent 12-month period for which financial statements are available
exceeding 5% of the total revenues and operating income for the most recent
12-month period of the Borrower and its Restricted Subsidiaries, on a
consolidated basis; provided that any Restricted Subsidiary would not be an
Immaterial Restricted Subsidiary to the extent the above required terms are not
satisfied; provided, further, that the Borrower may designate any Immaterial
Restricted Subsidiary as a Material Restricted Subsidiary in order to cause the
above required terms to be satisfied.
“Improvements” shall have the meaning assigned to such term in the Mortgages.


22
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Increased Amount Date” shall have the meaning assigned to such term in Section
2.24(a).
“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Loans.
“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.
“Incremental Loan Amount” shall mean $250,000,000.
“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.
“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Revolving Loans to the Borrower.
“Incremental Loans” shall mean Borrowings comprised of Revolving Loans made by
one or more Lenders to the Borrower pursuant to such Lender’s Incremental Loan
Commitment in Section 2.24.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than surety, appeal or performance bonds to the
extent that such surety, appeal or performance bonds do not constitute or result
in the incurrence of reimbursement obligations payable by such Person),
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all Synthetic Lease Obligations of such Person, (i) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof, (j)
all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (valued at the greater of its
voluntary or involuntary liquidation preference plus any accrued and unpaid
dividends), (k) all obligations of such Person as an account party in respect of
letters of credit and (1) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner to the extent such
Person is liable for such Indebtedness pursuant to applicable law or the
relevant partnership agreement.
“Indemnified Taxes” shall mean (a) Taxes (other than Excluded Taxes) imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.


23
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Interest Election Notice” shall mean an Interest Election Notice, delivered by
the Borrower pursuant to Section 2.10, substantially in the form of Exhibit D.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) with respect to
any Swing Line Loan, the last Business Day of each March, June, September and
December.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (and if
available to all Lenders holding such Borrowings, twelve months thereafter), as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Investment Grade Date” means the first date on which at least one of the Rating
Agencies maintains an Investment Grade Rating and the other Rating Agency
maintains a Rating equal to or more favorable than BB+ or Ba1, as applicable.
“Investment Grade Rating” means a Rating of the Borrower equal to or more
favorable than (x) Baa3 or better from Moody’s or (y) BBB- or better from S&P.
“IRS” shall mean the United States Internal Revenue Service.


24
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Issuing Bank” shall mean, as the context may require, (a) each bank or
financial institution listed on Schedule 2.02, acting through any of its
respective Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder and (b) any other Lender that may become an Issuing Bank
pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued
by such Lender. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“JV HoldCo” shall mean a Restricted Subsidiary that is a Wholly Owned Subsidiary
of Operations and that holds an investment in a Person that is made pursuant to
Section 6.04(k).
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit issued by such Issuing Bank.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.
“L/C Extension Notice” shall mean a L/C Extension Notice delivered by the
Borrower pursuant to Section 2.23 and substantially in the form of Exhibit E.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“Latest Maturity Date” shall mean, at any Date of Determination, the latest
maturity date or expiration date applicable to any Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any Loans as
extended in accordance with this Agreement from time to time.
“Law” means any federal, state, regional or local constitution, statute, code,
law, rule, or regulation, or any judgment, permit, order, ordinance, writ,
injunction, or decree of, any Governmental Authority.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance and (c) the Swing Line Lender.
“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23 (including the Existing Letters of Credit).
“Leverage-Based Pricing Grid” shall mean the following pricing grid:


25
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Category
Total Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
1
Less than 3.00:1.00
0.250%
1.250%
2
Greater than or equal to 3.00:1.00 but less than 3.50:1.00
0.375%
1.375%
3
Greater than or equal to 3.50:1.00 but less than 4.00:1.00
0.500%
1.500%
4
Greater than or equal to 4.00:100 but less than 4.50:1.00
0.750%
1.750%
5
Greater than or equal to 4.50:1.00
1.250%
2.250%



“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Loan Assumption Agreement, the promissory notes, if
any, executed and delivered pursuant to Section 2.04(e), the Engagement Letter,
any certificates delivered in connection with the foregoing and any other
document from time to time executed in connection with the foregoing that is
designated as a “Loan Document”.
“Loan Parties” shall mean the Borrower and each Restricted Subsidiary that is a
Guarantor. “Loans” shall mean the Revolving Loans and the Swing Line Loans.
“LP Agreement” shall mean the Second Amended and Restated Limited Partnership
Agreement of the Borrower, dated as of the First Amendment Effective Date, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time to the extent an Event of Default under
paragraph (n) of Article VII has not occurred as a result of such amendment,
restatement, amendment and restatement, supplement or other modification.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or the Restricted
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents to which they are parties or (c) a material impairment
of the rights and remedies of or benefits available to the Lenders or the
Administrative Agent or Collateral Agent under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding $100,000,000.


26
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.
“Material Leased Real Property” shall mean each of the leased Real Properties of
the Loan Parties specified on Schedule 3.20(b) and on any date of determination,
any leased Processing Plants and any other Real Property leased by any Loan
Party, or group of related tracts of Real Property, leased (whether leased in a
single transaction or in a series of transactions) by any Loan Party, in each
case where the fair market value of such lease (including the fair market value
of improvements owned by such Person and located thereon) on such date of
determination exceeds $50,000,000.
“Material Non-Public Information” shall mean material non-public information
with respect to the Borrower, its Subsidiaries or any of their securities.
“Material Projects” shall mean any capital project of the Borrower or any of its
Restricted Subsidiaries the aggregate cost of which (inclusive of capital costs
expended prior to the acquisition, construction or expansion thereof) is
reasonably expected by the Borrower to exceed, or exceeds, $7,500,000.
“Material Real Property” shall mean each of the owned Real Properties of the
Loan Parties specified on Schedule 1.01(a) and on any date of determination, any
owned Processing Plants and any other Real Property owned in fee by any Loan
Party, or group of related tracts of Real Property, acquired (whether acquired
in a single transaction or in a series of transactions) or owned by any Loan
Party, in each case having a fair market value (including the fair market value
of improvements owned or leased by such Person and located thereon) on such date
of determination exceeding $50,000,000.
“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
any Immaterial Restricted Subsidiary.
“Maturity Date” shall mean the fifth anniversary of the Closing Date.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Midstream Services” shall mean the treatment, processing, gathering,
dehydration, compression, fractionating, blending, transportation, storage,
transmission, marketing, buying or selling or other disposition, whether for
such Person’s own account or for the account of others, of oil, natural gas,
natural gas liquids or other liquid or gaseous Hydrocarbons, including that used
for fuel or consumed in the foregoing activities.
“Minimum Collateral Amount” shall mean, at any time, cash collateral consisting
of cash or deposit account balances in an amount equal to 105% of the Fronting
Exposure of any Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.


27
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Mortgage Modification Requirements” shall mean each of the conditions to be
satisfied in connection with the incurrence of additional Indebtedness pursuant
to Section 2.24 set forth on Schedule 1.01(b).
“Mortgage Policies” shall have the meaning assigned to such term in Section
5.15(b)(ii).
“Mortgaged Properties” shall mean, as of the Closing Date, the owned Real
Properties of the Loan Parties specified on Schedule 1.01(a), and shall include
each other parcel of Real Property and improvements thereto with respect to
which a Mortgage is or is required to be granted pursuant to Section 5.12.
“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 4.02(d), Section 5.12 or Section 5.15 each
substantially in the form of Exhibit L.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable by the Borrower in connection with such sale), (ii)
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations or purchase price adjustment associated
with such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) any amount thereof prohibited by FERC to be applied to the
prepayment of Indebtedness and (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset and other than any Loans hereunder); provided, however, that, if
(x) the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent not later than the third Business Day following the receipt
by the Borrower or any Restricted Subsidiary of such cash proceeds setting forth
the Borrower’s intent to reinvest (or to cause its Restricted Subsidiaries to
reinvest) such proceeds in productive assets of a kind then used or usable in
the business of the Borrower or any Restricted Subsidiary (or 100% of the Equity
Interests of any entity that shall become a Restricted Subsidiary hereunder that
owns such productive assets) within 360 days of receipt of such proceeds and in
each case such proceeds are used for such reinvestment within such 360 day
period (or, if committed to be so used within such period, are so reinvested
within a further 180 days thereafter) and (y) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent not so used at the end of
such period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; (b) with respect to any issuance or incurrence of Indebtedness, the
cash proceeds thereof, net of all Taxes and customary fees, commissions, costs
and other expenses incurred in connection therewith; and (c) with respect to any
Casualty Event Receipt, the net cash proceeds thereof (determined in


28
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





accordance with the definition of “Casualty Event Receipt”) received by or paid
to or for the account of (but after taking into account clause (x) of the
definition of “Casualty Event Receipt”) the Borrower or any Restricted
Subsidiary.
“Non-Defaulting Lender” shall mean any Lender other than a Defaulting Lender.
“Non-Extending Lender” shall have the meaning assigned to such term in Section
2.25(e).
“NPL” shall mean the National Priorities List under CERCLA.
“Obligations” shall mean all “Secured Obligations” as defined in the Guarantee
and Collateral Agreement and the other Security Documents.
“Omnibus Agreement” shall mean the Omnibus Agreement dated as of the Original
Closing Date, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Operations” shall mean Tallgrass MLP Operations, LLC, a Delaware limited
liability company.
“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Agreement” shall have the meaning assigned to such term in Section
9.22.
“Original Closing Date” shall mean May 17, 2013.
“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery,


29
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





performance, registration or enforcement of, or from the receipt or perfection
of a security interest under or otherwise with respect to, any Loan Document.
“Participant” shall have the meaning assigned to such term in Section 9.04(f).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(g).
“Permitted Business” shall mean the business conducted (or proposed to be
conducted) by the Borrower and the Restricted Subsidiaries as of the date of
this Agreement, and all business that is reasonably similar or ancillary thereto
and reasonable extensions thereof, including, without limitation, gathering,
transporting (by barge, pipeline, ship, truck, rail or other modes of
Hydrocarbon transportation), treating, storing, processing, dehydrating,
fractionating, marketing, distributing, storing or otherwise handling
Hydrocarbons, and constructing pipeline, treating, terminalling, storage,
processing, fractionation, dehydration and other facilities related to the
foregoing.
“Permitted Encumbrances” shall mean with respect to each Real Property, Pipeline
System and Processing Plant, those Liens permitted by paragraphs (a)(i),
(a)(ii), (a)(iii), (a)(iv), (a)(v), (a)(viii), (a)(ix), (a)(x) and (a)(xiv) of
Section 6.02.
“Permitted Holders” shall mean (i) Tallgrass Energy Holdings, LLC and its
Subsidiaries, (ii) The Energy & Minerals Group and any individuals that are
Affiliates of the Energy & Minerals Group, (iii) Tallgrass KC, LLC and its
Subsidiaries, (iv) Kelso & Company, (v) Magnetar Capital, (vi) any Affiliated
fund, holding company or investment vehicle of any Person in clauses (ii)
through (v), and (vii) David G. Dehaemers, Jr., any family member, heir or
estate of David G. Dehaemers, Jr. or any trust or other Persons controlled by or
for the benefit of any of the foregoing.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;
(b)    investments in commercial paper maturing within twelve months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by, the Administrative Agent or any Affiliate
of the Administrative Agent, any Arranger or any Affiliate of


30
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





any Arranger or any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000 and that
issues (or the parent of which issues) commercial paper rated at least “Prime-2”
(or the then equivalent grade) by Moody’s or “A-2” (or the then equivalent
grade) by S&P;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, at least 95% of whose assets are
invested in investments of the type described in clauses (a) through (d) above.
“Permitted Junior Debt” shall mean unsecured Indebtedness incurred by the
Borrower or the Guarantors; provided, that (i) the Borrower shall be in
Financial Covenant Compliance before and after giving effect to the incurrence
of such Indebtedness, (ii) such unsecured Indebtedness shall not be guaranteed
by any Person that is not a Guarantor or obligor hereunder, (iii) such
Indebtedness shall not mature and no installments of principal in excess of
1.00% per annum shall be due and payable on such Indebtedness prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) such
Indebtedness shall have no financial maintenance covenants that are more
restrictive than the Financial Covenants, (v) the definitive documentation for
such Indebtedness shall not include other covenants materially more onerous to
the Borrower and the Guarantors than the covenants for the Revolving Facility
provided for in this Agreement, taken as a whole, and (vi) such Indebtedness
shall have no mandatory prepayment or redemption provisions other than
prepayments required as a result of a change in control or non-ordinary course
asset sale.
“Permitted Liens” shall have the meaning assigned to such term in Section
3.07(a).
“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided, that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension (A) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (B) has a weighted average life to maturity
the same as or greater than the weighted average life to maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (iii) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing; (iv) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured and/or subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is unsecured and/or subordinated in right of payment to the
Obligations on terms, taken as a whole, at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed


31
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





or extended, (v) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is secured, such modification, refinancing,
refunding, renewal or extension is secured by no more collateral than the
Indebtedness being modified, refinanced, refunded, renewed or extended and (vi)
the obligors in respect of such Indebtedness being modified, refinanced,
refunded, renewed or extended are not changed.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes; provided that (i) such Indebtedness is issued,
incurred or otherwise obtained solely to refinance in whole or part Revolving
Loans or Revolving Credit Commitments which commitments are then terminated
pursuant to the terms hereof (such refinanced Indebtedness, “Refinanced Debt”),
and the proceeds thereof shall be applied in accordance with Section 2.12(c) to
the extent required thereby; provided, that such Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Credit Commitments, the applicable amount thereof),
plus accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal prior to the date that is the
Latest Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness is not secured by any Lien on any property or assets of the
Borrower or any Restricted Subsidiary and (iv) such Indebtedness is not
guaranteed by any Person other than the Borrower and the Guarantors.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Pipeline Real Property” shall mean all easements, rights of way, and other Real
Property or interests therein comprising any part of the Hydrocarbon
transmission and gathering pipelines of the Borrower and the Subsidiaries of the
Borrower or upon which any part of such transmission and gathering pipelines has
been built, passes over or through or which is used in or reasonably necessary
for the operation thereof.
“Pipeline System” shall mean the Hydrocarbon transmission and gathering pipeline
systems and related facilities (including any Processing Plants, fractionating,
storage, compression and metering facilities) of the Borrower and the
Subsidiaries of the Borrower.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Sections 412 and 430 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Sections 4062
or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“PNC” shall have the meaning assigned to such term in the definition of
“Arrangers.”


32
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Pony Express” shall mean Tallgrass Pony Express Pipeline, LLC, a Delaware
limited liability company.
“Prepayment Notice” shall mean a Prepayment Notice delivered by the Borrower
pursuant to Section 2.11 and substantially in the form of Exhibit F.
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in San Francisco, California. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. Such rate is set by the Administrative Agent
as a general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.
“Priority Debt” means the sum, without duplication of (i) Indebtedness of the
Borrower or any Guarantor secured by a Lien (other than the Liens entered into
under the Loan Documents, including the Security Documents) and (ii) all
Indebtedness of any Subsidiary that is not a Guarantor.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.
“Processing Plants” shall mean, collectively, (a) the Hydrocarbon treating and
processing plants located in Natrona County, Wyoming, Converse County, Wyoming
and Fremont County, Wyoming and (b) any other material plants, processing and
compressor stations and terminals now or hereafter owned or leased, as
applicable, by the Loan Parties.
“Projections” shall mean the most recent projections of the Borrower and its
Restricted Subsidiaries and of REX and any forward-looking statements (including
statements with respect to booked business) of such entities furnished to the
Lenders or the Administrative Agent by or on behalf of the Borrower or any of
its Restricted Subsidiaries, in each case prior to the Closing Date.
“Projected Consolidated EBITDA” shall mean, in respect of any Material Project,
the projected Consolidated EBITDA attributable to such Material Project for the
first full 12-month period following the Scheduled Commercial Operation Date of
such Material Project, such amount to be determined by the Borrower in good
faith and approved by the Administrative Agent (such approval not to be
unreasonably withheld) based upon projected revenues that are reasonably likely
on the basis of sound financial planning practice and Prudent Industry
Practices, the creditworthiness and applicable projected volumes of the
prospective customers, capital and other costs, operating and administrative
expenses, the Scheduled Commercial Operation Date, commodity price assumptions,
the class and amount of Equity Interests of such Material Project owned,
directly or indirectly, by the Borrower and other factors reasonably deemed
appropriate by the Borrower in


33
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





good faith and as approved by the Administrative Agent (such approval not to be
unreasonably withheld).
Notwithstanding the foregoing, in connection with the calculation of any
Consolidated EBITDA Material Project Adjustment on any Date of Determination in
respect of any Material Project, Projected Consolidated EBITDA for such Material
Project shall be deemed to be zero unless the Borrower certifies to the
Administrative Agent in good faith in the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) in connection with such Date of Determination
that no event or condition has occurred or exists that could reasonably be
expected to result in any materially adverse change to the Projected
Consolidated EBITDA relating to such Material Project (including, without
limitation, any materially adverse changes to the creditworthiness and
applicable projected volumes of the prospective customers), or, if the Borrower
is unable to make such certification or determines that the Projected
Consolidated EBITDA has increased, the Borrower provides the Administrative
Agent with written and revised pro forma projections of the Projected
Consolidated EBITDA attributable to such Material Project recalculated by the
Borrower in good faith and taking into account any such event or condition,
which revised projections shall then be used to determine the Projected
Consolidated EBITDA as set forth in the first paragraph of this definition in
respect of such Material Project if approved by the Administrative Agent (such
approval not to be unreasonably withheld).
“Prudent Industry Practices” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the Midstream Services
industry in the United States during the relevant time period, or any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, sound engineering practices, reliability, safety and
expedition. “Prudent Industry Practices” is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable principles, methods and acts generally accepted in the United States,
having due regard for, among other things, the requirements or guidance of
Governmental Authorities, applicable laws, equipment manufacturers, industry
organizations and the requirements of insurers.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualified Counterparty” shall mean, with respect to any Hedging Agreement, any
counterparty thereto that at the time such Hedging Agreement was entered into
was a Lender, an Agent or an Arranger, or an Affiliate of any of the foregoing.
“Rate” shall have the meaning assigned to such term in the definition of “Type.”
“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for the corporate family rating of the
Borrower.
“Rating Agency” means each of Moody’s and S&P.


34
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Ratings-Based Pricing Grid” shall mean the following pricing grid:
Category
Rating
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
1
Baa1/BBB+ or higher
0.125%
1.125%
2
Baa2/BBB
0.250%
1.250%
3
Baa3/BBB-
0.500%
1.500%
4
Ba1/BB+
0.625%
1.625%
5
Lower than Ba1/BB+
0.750%
1.750%



“RBC” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Real Property” shall mean collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by the Borrower or any other Restricted Subsidiary
together with all Improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Permitted Unsecured Refinancing Debt.”
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Documents” shall mean the Contribution Agreement, Omnibus Agreement and
the LP Agreement.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the environment.
“Replacement Rate” shall have the meaning assigned to such term in Section
2.08(b).
“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure and unused
Revolving Credit


35
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Commitments representing more than 50% of the sum of all Loans (other than Swing
Line Loans) outstanding, L/C Exposure, Swing Line Exposure and unused Revolving
Credit Commitments at such time; provided that the Loans, L/C Exposure, Swing
Line Exposure or unused Revolving Credit Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders at any time.
“Reserve Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar
Borrowing (or ABR Borrowing with an Alternate Base Rate based on the Reserve
Adjusted Eurodollar Rate) for any Interest Period, a fluctuating rate per annum
equal to the product of (i) the Eurodollar Rate in effect for such Interest
Period and (ii) Statutory Reserves.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary, and any purchase, redemption or other acquisition or retirement for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower or any Restricted Subsidiary) of any Equity
Interests of the Borrower or any Restricted Subsidiary or any direct or indirect
parent of the Borrower or any Restricted Subsidiary. Without limiting the
foregoing, any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary solely to facilitate the making of a dividend or other distribution
that would have been a Restricted Payment shall be deemed to be a Restricted
Payment for purposes of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment or in any Incremental Loan Assumption
Agreement, as applicable, as the same may be (a) increased by the Incremental
Loan Commitment of such Lender, if any, (b) increased by the Committed Increase
Commitment of such Lender, if any, pursuant to Section 2.26, (c) reduced from
time to time pursuant to Section 2.09 and (d) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. For
the avoidance of doubt, a Committed Increase Commitment is not a Revolving
Credit Commitment until such commitment is exercised by the Borrower in
accordance with Section 2.26.


36
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.
“Revolving Facility” shall mean the revolving credit facility provided for in
this Agreement.
“Revolving Loan Note” shall mean a Revolving Loan Note delivered by the Borrower
pursuant to Section 2.04(e) and substantially in the form of Exhibit C.
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.
“REX” shall mean Rockies Express Pipeline LLC, a Delaware limited liability
company.
“REX HoldCo” shall mean a Restricted Subsidiary that is a Wholly Owned
Subsidiary of Operations and that holds an investment in REX that is made
pursuant to Section 6.04(n).
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned by any such Person or
Persons described in the foregoing subsections (a), (b), or (c).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the United States
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“S&P” shall mean S&P Global Ratings, a division of S&P Global, Inc., or any
successor to the ratings agency business thereto.
“Scheduled Commercial Operation Date” shall mean, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve Commercial Operation as specified in the notice to be delivered to
the Administrative Agent with respect to such


37
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Material Project as specified in the second paragraph of the definition of
Consolidated EBITDA Material Project Adjustment.
“Scotiabank” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Secured Hedging Agreement” shall mean any interest rate or commodity Hedging
Agreement entered into by any Loan Party and any Qualified Counterparty;
provided that, notwithstanding anything to the contrary herein or in any other
Loan Document, (i) at any time that any Hedging Agreement is entered into that
is intended to be secured by the Collateral, the Borrower shall notify the
Administrative Agent of the Qualified Counterparty party thereto and (ii) if
reasonably requested by the Administrative Agent, in each case, in order to
preserve and protect the priority of the Lien of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations under the Security
Documents, the Borrower shall take such further actions as may be contemplated
by Section 5.12.
“Secured Parties” shall mean, collectively, the Agents, the Arrangers, the
Issuing Banks, the Lenders, each Qualified Counterparty, each Indemnitee and any
other “Secured Party” as defined in the Guarantee and Collateral Agreement.
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.
“Senior Secured Leverage Ratio” shall mean, as of any date (including any Date
of Determination) for the Applicable Period related thereto, the ratio of (i)
Total Debt secured by Liens as of such date, to (ii) Consolidated EBITDA for the
Applicable Period.
“Solvency Certificate” shall mean the Solvency Certificate substantially in the
form attached hereto as Exhibit K.
“Solvent” shall have the meaning assigned to such term in the Solvency
Certificate.
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
“Specified Equity Contribution” shall have the meaning assigned to such term in
the last paragraph of Article VII.
“Specified Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency


38
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Liabilities (as defined in Regulation D of the Board) and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness of the Borrower or any of the Restricted Subsidiaries subordinated
in right of payment to the Obligations and containing such other terms and
conditions, in each case, as are satisfactory to the Administrative Agent.
“subsidiary” shall mean, with respect to any specified Person (a) any
corporation, association or other business entity (other than a partnership or
limited liability company) of which more than 50% of the total voting power of
its Voting Stock is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other subsidiaries of that Person (or a
combination thereof); and (b) any partnership (whether general or limited) or
limited liability company (i) the sole general partner or member of which is
such Person or a subsidiary of such Person, or (ii) if there is more than a
single general partner or member, either (x) the only managing general partners
or managing members of which are such Person or one or more subsidiaries of such
Person (or any combination thereof) or (y) such Person owns or controls,
directly or indirectly, a majority of the outstanding general partner interests,
member interests or other Voting Stock of such partnership or limited liability
company, respectively, plus in the case of both subclauses (x) and (y) of this
clause (ii) it consolidates the financial results of such partnership or limited
liability company with its own financial results in accordance with GAAP.
“Subsidiary” shall mean any subsidiary of the Borrower.
“Swing Line Borrowing” shall mean a Borrowing comprised of Swing Line Loans.
“Swing Line Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit B-2.
“Swing Line Commitment” shall mean the commitment of Wells Fargo to make Swing
Line Loans pursuant to Section 2.22(a) in an aggregate principal amount at any
one time outstanding not to exceed $60,000,000.
“Swing Line Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swing Line Borrowings at such time.
“Swing Line Lender” shall mean Wells Fargo in its capacity as a lender of Swing
Line Loans and its successors and permitted assigns hereunder.
“Swing Line Loans” shall mean the Swing Line loans made to the Borrower pursuant
to Section 2.22(a).
“Syndication Agents” shall mean Capital One and PNC, in their capacities as
syndication agents.


39
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“TD” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Total Debt” shall mean, at any time, (a) the total Indebtedness (excluding
Indebtedness of the type described in clause (h), clause (i), clause (j) and
clause (k) of the definition of Indebtedness, except, in the case of clause (k),
to the extent of any unreimbursed drawings thereunder) of the Borrower and the
Restricted Subsidiaries at such time; and minus (b) Unrestricted Cash of up to
$10,000,000; provided, however, that, if REX is a Restricted Subsidiary, Total
Debt attributable to REX shall only include the Indebtedness of REX multiplied
by the percentage of the Equity Interests of REX directly or indirectly owned by
the Borrower and its Wholly-Owned Restricted Subsidiaries.
“Total Leverage Ratio” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the ratio of (a) Total
Debt as of such date to (b) Consolidated EBITDA for such Applicable Period.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the First Amendment Effective Date is
$2,250,000,000.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Reserve Adjusted Eurodollar Rate and the Alternate Base Rate.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“Unrestricted Cash” shall mean on any date (including any Date of
Determination), the sum of the amount of cash and Permitted Investments of the
Borrower and each Restricted Subsidiary


40
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





that is a Domestic Subsidiary, as set forth on the balance sheet of the Borrower
and its Restricted Subsidiaries (it being understood that such amount shall
exclude in any event (i) any cash or Permitted Investments identified on such
balance sheet as “restricted” (other than cash or Permitted Investments
restricted in favor of the Secured Parties), (ii) any amount to the extent any
use thereof for application to the payment of Indebtedness under the Loan
Documents is restricted or prohibited by Law or contract and (iii) any cash or
Permitted Investments that are not subject to a perfected security interest in
favor of the Collateral Agent for the benefit of the Secured Parties (which cash
will be deemed to be subject to such a security interest if it is deposited in a
deposit account or securities account in which the Collateral Agent for the
benefit of the Secured Parties has a perfected security interest)).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 5.14 subsequent to the Closing Date.
“U.S. Tax Compliance Certificate” shall mean a certificate substantially in the
form of Exhibit J-1, Exhibit J-2, Exhibit J-3, or Exhibit J-4, as applicable.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).
“Voting Stock” of any specified Person as of any date shall mean the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors of such Person.
“Wells Fargo” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“WF” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is also a Restricted Subsidiary.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which Equity Interests (except for directors’ qualifying shares) representing
100% of the Equity Interests are, at the time any determination is being made,
owned, Controlled or held by such Person or one or more wholly owned
Subsidiaries of such Person or by such Person and one or more wholly owned
Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


41
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders; provided, further, that
obligations relating to a lease that were accounted for by a Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by such Person shall be accounted for as obligations relating
to an operating lease and not as a Capital Lease Obligation. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article VI shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value”.

Section 1.03    Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions, (ii) are reasonably foreseeable and factually
supportable and (iii) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent.

Section 1.04    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

Section 1.05    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission, or any other matter (other than as expressly set
forth in this Agreement) related to the rates in the definition of “Eurodollar
Rate”.


ARTICLE II
THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

Section 2.02    Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (or, in the case of Swing Line Loans, ratably in
accordance with their respective Swing Line Commitments); provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Sections 2.02(f), 2.08 and 2.14, each Borrowing (other than a
Borrowing of Swing Line Loans which shall be comprised entirely of ABR Loans)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than ten (10)
Eurodollar Borrowings outstanding hereunder at any time. For purposes of


42
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f) and Swing
Line Loans, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, but is not required to, make available to the Borrower on such date
a corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing or Swing Line
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
(f)    If the applicable Issuing Bank shall not have received from the Borrower
the payment required to be made by Section 2.23(e) within the time specified in
such Section, such Issuing Bank will promptly notify the Administrative Agent of
the L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to Borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR


43
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Revolving Loan of such Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Revolving Credit Borrowing, and
(ii) if such conditions precedent to Borrowing have not been satisfied, then any
such amount paid by any Revolving Credit Lender shall not constitute a Loan and
shall not relieve the Borrower from its obligation to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to such Issuing
Bank amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent will promptly pay to such Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to such Issuing Bank, as their interests may appear.
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of such Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

Section 2.03    Borrowing Procedure. In order to request a Borrowing (other than
a deemed Borrowing pursuant to Section 2.02(f) or a Borrowing of Swing Line
Loans under Section 2.22 as to which this Section 2.03 shall not apply), the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 10 a.m., New York City time, on the date of
a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Revolving Credit Borrowing or Incremental Borrowing, and whether such Borrowing
is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.


44
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 2.04    Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Swing Line Loan of such Swing Line
Lender then outstanding on the earlier of the Maturity Date and the first date
after such Swing Line Loan is made that is the 15th or the last day of a
calendar month and is at least five Business Days after such Swing Line Loan is
made; provided that on each date that a Revolving Loan Borrowing is made, the
Borrower shall repay all Swing Line Loans then outstanding and (ii) the then
unpaid principal amount of each Revolving Loan of such Lender on the Maturity
Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    Subject to Section 9.04(d), which shall control in all cases, the
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05    Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a “Revolving
Credit Commitment Fee”), initially equal to 0.300% per annum on the daily unused
amount of the Revolving Credit Commitment (reduced by the face amount of Letters
of Credit issued and outstanding) of such Lender during the preceding quarter
(or other period commencing with the Closing Date or ending with the Maturity
Date or the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated); provided, that after September 30, 2018, the Revolving
Credit Commitment Fees shall be determined in accordance the pricing grids
below.


45
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Prior to the Investment Grade Date, the Revolving Credit Commitment Fees shall
be determined in accordance with the pricing grid below:
Total Leverage Ratio
Revolving Credit  
Commitment Fee
Less than 3.00:1.00
0.250%
Greater than or equal to 3.00:1.00 but less than 4:00:1:00
0.300%
Greater than or equal to 4.00:1.00
0.375%



On and after the Investment Grade Date, the Revolving Credit Commitment Fees
shall be determined in accordance with the pricing grid below:
Ratings
Revolving Credit  
Commitment Fee
Baa1/BBB+ or higher
0.125%
Baa2/BBB
0.150%
Baa3/BBB-
0.200%
Ba1/BB+
0.275%
Lower than Ba1/BB+
0.350%



Prior to the Investment Grade Date, each change in the Revolving Credit
Commitment Fee resulting from a change in the Total Leverage Ratio shall be
effective on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements indicating
another such change. Notwithstanding the foregoing, (a) at any time during which
the Borrower has failed to deliver the financial statements and certificates
required by clauses (i), (ii) and (iii) of Section 5.04(a), respectively, or (b)
at any time after the occurrence and during the continuance of an Event of
Default, the Total Leverage Ratio shall be deemed to be greater than 4.00:1.00
for purposes of determining the Revolving Credit Commitment Fee.
Notwithstanding anything to the contrary contained above in this Section 2.05 or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Total Leverage Ratio delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
fees for any period based on an Applicable Margin that is less than that which
would have been applicable had the Total Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the Revolving Credit
Commitment Fee for any day occurring within the period covered by inaccurate
computation shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Total Leverage Ratio for such period, and any
shortfall in the fees paid by the Borrower for the relevant period pursuant to
this Section 2.05 as a result of the miscalculation of the Total Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of this Section 2.05 as applicable, at the time the fees for such
period were required to be paid pursuant to this Section 2.05 (and shall remain
due and payable


46
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





until paid in full), in accordance with the terms of this Agreement; provided,
that notwithstanding the foregoing, (x) other than while an Event of Default
described in Section 7.01(g) or (h) has occurred, such shortfall shall be due
and payable five Business Days following the determination described above and
(y) if an Event of Default described in Section 7.01(g) or (h) has occurred,
such shortfall shall be due and payable immediately upon the determination
described above. The Revolving Credit Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Revolving Credit Commitment Fee, the
outstanding Swing Line Loans during the period for which such Lender’s Revolving
Credit Commitment Fee is calculated shall be deemed to be zero.
On or after the Investment Grade Date, (a) if the Ratings are split, the higher
of such Ratings shall apply; provided, that if the higher Rating is two or more
levels above the lower Rating, the Rating next below the higher of the two shall
apply; (b) if only one Rating Agency issues a Rating, such Rating shall apply;
and (c) if the Rating established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency. If the rating system of S&P or Moody’s shall change,
or if any of S&P or Moody’s shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent shall
negotiate in good faith if necessary to amend this provision to reflect such
changed rating system or the unavailability of Ratings from such Ratings
Agencies and, pending the effectiveness of any such amendment, the Commitment
Fee shall be determined by reference to the Rating of such Rating Agency most
recently in effect prior to such change or cessation.
(b)    The Borrower agrees to pay to (i) the Administrative Agent and WF, the
fees set forth in the Administrative Agent and Arranger Fee Letter (the
“Administrative Agent and Arranger Fees”) and (ii) to the Administrative Agent
for the account of each Lender, such upfront fees and other fees as set forth in
the Engagement Letter (the “Engagement Letter Fees”).
(c)    The Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Margin from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by such Issuing Bank (A) a fronting fee as negotiated
with such Issuing Bank, (1) on a quarterly basis in arrears on the last Business
Day of each of March, June, September and December, commencing on the last
Business Day of September 30, 2018 and (2) on the Maturity Date and (B) the
standard fronting, issuance and drawing fees specified from time to time by such
Issuing Bank (the “Issuing Bank Fees”). All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.


47
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(d)    The Borrower agrees to pay on the First Amendment Effective Date such
closing fees as may be agreed in respect of the Credit Facilities between the
Borrower and the Arrangers pursuant to a letter agreement dated as of the First
Amendment Effective Date, which closing fees will be in all respects fully
earned, due and payable on the First Amendment Effective Date and non-refundable
and non-creditable thereafter.
(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the Fees shall be refundable under
any circumstances.

Section 2.06    Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing (including any Swing Line Loans)
shall bear interest (in the case of ABR Loans bearing interest based upon the
Prime Rate, computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable, and in all other cases, computed on the
basis of the actual number of days elapsed over a year of 360 days at all times
and calculated from and including the date of such Borrowing to but excluding
the date of repayment or conversion thereof), at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Reserve Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Reserve Adjusted Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.07    Default Interest. Prior to the Investment Grade Date, if any
Event of Default under Article VII has occurred and is continuing, then, from
the date of such Event of Default and for so long as such Event of Default is
continuing, to the extent permitted by law, all amounts not paid when due under
this Agreement and the other Loan Documents shall bear interest (after as well
as before judgment), payable on demand (and if no such demand is made, then due
and payable on the otherwise due dates provided herein or if no such due dates
are provided herein on the last day of each calendar quarter), (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to Section
2.06 plus 2.00% per annum and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% per annum (such 2.00% rate referred to in
clauses (a) and (b), the “Default Rate”); provided that (other than upon the
occurrence and during the continuance of any Event of Default under paragraphs
(b), (c), (g) and (h) of Article VII), the Default Interest shall only apply at
the election of the Required Lenders. On and after the Investment Grade Date,
the Default Rate will apply only upon the occurrence and during the continuance
of any Event of Default under paragraphs (b), (c), (g) and (h) of Article VII.


48
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 2.08    Alternate Rate of Interest. (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that (i) Dollar deposits in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market, (ii) that the rates at which such Dollar deposits are being offered will
not adequately and fairly reflect the cost to the majority of Lenders of making
or maintaining Eurodollar Loans during such Interest Period, or (iii) that
reasonable means do not exist for ascertaining the Reserve Adjusted Eurodollar
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower and the Lenders. In
the event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 or 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this Section
2.08 shall be conclusive absent manifest error.
(b)     Notwithstanding anything to the contrary in Section 2.08(a) above, if
the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.08(a)(i) or (a)(iii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent and the
Borrower shall endeavor to establish a replacement benchmark reference rate (the
“Replacement Rate”), which shall not at any time be less than zero, that gives
due consideration to the then prevailing market convention for determining a
benchmark reference rate for syndicated loans in the United States at such time,
in which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Loan Documents
unless and until (A) an event described in Section 2.08(a)(i), (a)(iii), (b)(i),
(b)(ii) or (b)(iii) occurs with respect to the Replacement Rate or (B) the
Required Lenders (directly, or through the Administrative Agent) notify the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.08(b) to reflect the adoption of such
Replacement Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Replacement Rate yet exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower (it being understood that any such modification by the
Administrative Agent shall not require the consent of, or consultation with, any
of the Lenders)).


49
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 9.08), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment.

Section 2.09    Termination and Reduction of Commitments. (a) The Revolving
Credit Commitments and the Swing Line Commitment shall automatically terminate
on the Maturity Date. The L/C Commitment shall automatically terminate on the
earlier to occur of (i) the termination of the Revolving Credit Commitments and
(ii) the date five Business Days prior to the Maturity Date.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Revolving Credit Commitments or the Swing Line Commitment; provided, however,
that (i) each partial reduction of the Revolving Credit Commitments shall be in
an integral multiple of $1,000,000 and in a minimum amount of $1,000,000, (ii)
each partial reduction of the Swing Line Commitment shall be in an integral
multiple of $250,000 and in a minimum amount of $1,000,000 and (iii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure at the time.
(c)    Each reduction in the Revolving Credit Commitments hereunder shall be
made ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

Section 2.10    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:
(i)    until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;
(ii)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;


50
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(iii)    if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iv)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(v)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;
(vi)    any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
(vii)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(viii)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan; and
(ix)    this Section shall not apply to Swing Line Borrowings, which may not be
converted or continued.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.


51
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 2.11    Voluntary Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the date of prepayment in the case of ABR Loans, to
the Administrative Agent before 10 a.m., New York City time; provided, however,
that (i) each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (ii) at the Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 2.11(a), such prepayment shall not, so long as no Event of Default then
exists, be applied to any Revolving Loan of a Defaulting Lender.
(b)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is contingent upon the successful issuance or incurrence of
Indebtedness permitted by Section 6.01 to be issued or incurred or is for all of
the then outstanding Loans, then the Borrower may revoke such notice and/or
extend the prepayment date by not more than five Business Days; provided
further, however, that the provisions of Section 2.15 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.11
shall be subject to Section 2.15. All prepayments under this Section 2.11 (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

Section 2.12    Mandatory Prepayments. (a) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swing Line Loans and replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) all outstanding Letters of Credit issued by such Issuing Bank. If,
after giving effect to any partial reduction of the Revolving Credit Commitments
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Loans and, after the
Revolving Loans shall have been repaid or prepaid in full, replace or cause to
be canceled (or make other arrangements satisfactory to the Administrative Agent
and each Issuing Bank with respect to) Letters of Credit issued by such Issuing
Bank in an amount sufficient to eliminate such excess.
(b)    Not later than the third Business Day following the receipt by the
Borrower or any Restricted Subsidiary of Net Cash Proceeds in respect of any
Asset Sale, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Loans and/or cash collateralize
outstanding Letters of Credit in accordance with Section 2.12(e).
(c)    In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed by the Borrower or any such Restricted Subsidiary (other than any cash
proceeds from the issuance of Indebtedness


52
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





for money borrowed permitted pursuant to Section 6.01 (other than the incurrence
of Permitted Unsecured Refinancing Debt)), the Borrower shall on the next
Business Day following the receipt of such Net Cash Proceeds by the Borrower or
such Restricted Subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans and/or cash collateralize outstanding
Letters of Credit in accordance with Section 2.12(e).
(d)    In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from any Casualty Event Receipt, the Borrower shall not later
than the third Business Day following the receipt of such Net Cash Proceeds by
the Borrower or such Restricted Subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans and/or cash collateralize
outstanding Letters of Credit in accordance with Section 2.12(e).
(e)    Mandatory prepayments under Section 2.12(b), (c), and (d) shall be
applied without penalty or premium first, to Revolving Loans and, second, to
cash collateralize outstanding Letters of Credit (in an amount equal to the
Minimum Collateral Amount) on a pro rata basis, in each case, with no
corresponding permanent reduction of the Revolving Credit Commitments (except in
the case of any mandatory prepayment made under Section 2.12(c) in connection
with Permitted Unsecured Refinancing Debt incurred under Section 6.01(a)(xiii),
in which case the Revolving Credit Commitments shall be permanently reduced by
the amount of such debt incurred).
(f)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of such prepayment (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments). Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.12 shall be subject
to Section 2.15, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended by any Lender or any
Issuing Bank (except any such reserve requirement which is reflected in the
Reserve Adjusted Eurodollar Rate), (ii) subject the Administrative Agent, any
Lender or any Issuing Bank to any Taxes in connection with this Agreement or any
Loan, Letter of Credit or Commitment made hereunder or its deposits, reserves,
other liabilities or capital attributable thereto, or change the basis of
taxation payments in respect thereof (except for Indemnified Taxes or Other
Taxes indemnified pursuant to Section 2.19 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or Issuing Bank) or
(iii) impose on such Lender or such Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein, and the result of any
of the foregoing shall be to increase the cost to such Lender or such Issuing
Bank of making or maintaining any Eurodollar Loan or


53
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





increase the cost to any Lender or any Issuing Bank of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; provided, that (x) such Lender or such Issuing Bank shall
have certified in writing to the Borrower that it is generally seeking, or
intends to generally seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or such
Issuing Bank has the right under such similar credit facilities to do so) with
respect to such change regarding such increased cost and (y) such additional
amounts shall not be duplicative of any amounts to the extent otherwise paid by
the Borrower under any other provision of this Agreement (including, without
limitation, any reserve requirements included in determining the Reserve
Adjusted Eurodollar Rate).
(b)    If any Lender or any Issuing Bank shall have determined that any Change
in Law regarding any capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered; provided, that
(x) such Lender or such Issuing Bank shall have certified in writing to the
Borrower that it is generally seeking, or intends to generally seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender or Issuing Bank has the right under such similar
credit facilities to do so) with respect to such change regarding such reduction
of the rate of return and (y) such additional amounts shall not be duplicative
of any amounts to the extent otherwise paid by the Borrower under any other
provision of this Agreement (including, without limitation, any reserve
requirements included in determining the Reserve Adjusted Eurodollar Rate).
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the required certification and the calculation of the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as applicable, as specified in paragraph (a) or (b) above shall be delivered to
the Borrower and shall be conclusive absent manifest error; provided that, no
Lender shall be requested to disclose confidential or price sensitive
information or any other information, to the extent prohibited by law. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.


54
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this Section
2.13 shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

Section 2.14    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurodollar Loan into an
ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.


55
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 2.15    Breakage. The Borrower shall indemnify each Lender against any
loss (other than a loss of applicable margin or profits) or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of such Loan shall have been given by
the Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth in reasonable detail the calculation of any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

Section 2.16    Pro Rata Treatment. Except as provided with respect to Swing
Line Loans, subject to the express provisions of this Agreement which require,
or permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders, and as required under Section 2.14, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Commitment Fees, each reduction of the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swing Line Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
have not have made any Swing Line Loans) pro rata in accordance with such
respective Revolving Credit Commitments. Each Lender agrees that in computing
such Lender’s portion of any Borrowing to be made hereunder, the Administrative
Agent may, in its discretion, round each Lender’s percentage of such Borrowing
to the next higher or lower whole Dollar amount.

Section 2.17    Sharing. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
L/C Disbursement as a result of which the unpaid principal portion of its Loans
and participations in L/C Disbursements shall be


56
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.17 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.17 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (as to which the provisions of this Section 2.17 shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

Section 2.18    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating the amounts due hereunder. Each such payment (other than Issuing
Bank Fees, which shall be paid directly to the applicable Issuing Bank) shall be
made to the Administrative Agent at its offices at 1525 West WT Harris Blvd.
Charlotte, North Carolina 28262. The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the


57
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or applicable Issuing Bank, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short term funds
(which determination shall be conclusive absent manifest error).

Section 2.19    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes;
provided that, if any Taxes are required by law to be withheld or deducted from
such payments, then (i) such Loan Party shall make such deductions or
withholdings, (ii) such Loan Party shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) if any Taxes required to be withheld or deducted are Indemnified
Taxes or Other Taxes, then the sum payable by such Loan Party shall be increased
as necessary so that after making such required deductions or withholdings
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.19) the Administrative Agent, each Lender and each
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made.
(b)    Without limiting the provisions of subsection (a) above, the Borrower
shall pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any other Taxes.
(c)    Without limitation or duplication of Sections 2.19(a) or (b) above, the
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, or required to be withheld
or deducted from a payment to such recipient, or otherwise on or with respect to
any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.19) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on behalf of itself, a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such


58
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    (i) Any Lender (which, for purposes of this Section 2.19(e) shall include
an Issuing Bank), if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.19(e)(ii))
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or if such Lender is not legally eligible to deliver such documentation.
Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update, if it is legally entitled to do so, any form or
certification previously delivered pursuant to this Section 2.19(e). If any form
or certification previously delivered pursuant to this Section 2.19(e) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, any Foreign Lender
shall, if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto, two accurate and complete executed copies of whichever of the
following is applicable: (A) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or its successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (B) IRS Form W-8ECI (or its
successor form); (C) IRS Form W-8IMY (or its successor form), together with any
required attachments; (D) IRS Form W-8EXP (or its successor form); or (E) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under the Code, both (A) IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or its successor form) and (B) a U.S. Tax Compliance Certificate.
Any Lender that is not a Foreign Lender shall deliver to Borrower and the
Administrative Agent (at the times and in the manner provided with respect to
Foreign Lenders under the preceding sentence) IRS Form W-9 (or its successor
form).
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements under FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the


59
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(e)(iii), the definition of “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(f)    If the Administrative Agent, any Lender or any Issuing Bank determines,
in its sole discretion, exercised in good faith, that it has received a refund
of any Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.19,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Bank, agrees to repay the amount paid over
pursuant to this Section 2.19(f) to the Borrower (plus any interest, penalties
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.19(f), in no event will the Administrative Agent, any Lender
or any Issuing Bank be required to pay any amount to the Borrower pursuant to
this paragraph to the extent the payment of such amount would place the
Administrative Agent, such Lender or such Issuing Bank in a less favorable net
after-Tax position than it would have been in if the indemnification payments or
additional amounts with respect to such refund had never been paid. Nothing in
this Section 2.19(f) shall be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

Section 2.20    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.14, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.19, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of all Lenders or all Lenders directly and adversely affected
thereby and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.13, 2.15 and 2.19, its rights
pursuant to Section 9.05 in respect of


60
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the period in which it was a Lender (and its rights in respect of any
outstanding Letter of Credit issued by such Lender)) and obligations under this
Agreement (or, in the case of clause (iv) above, all of its interests, rights
and obligation with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification) to an
Eligible Assignee that shall assume such assigned obligations and, with respect
to clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Credit Commitment is being assigned, of each Issuing Bank and each Swing Line
Lender), which consents shall not unreasonably be withheld, conditioned or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender or the affected Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or such
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or such Issuing Bank hereunder with respect thereto
(including any amounts under Sections 2.13, 2.15 and 2.19); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or such Issuing Bank’s claim for compensation
under Section 2.13, notice under Section 2.14, entitlement to receive amounts
pursuant to Section 2.19 or being a Defaulting Lender, as the case may be, cease
to cause such Lender or such Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.14, or cease to result
in amounts being payable under Section 2.19, or cease to cause such Lender to be
a Defaulting Lender, as the case may be (including as a result of any action
taken by such Lender or such Issuing Bank pursuant to paragraph (b) below), or
if such Lender or such Issuing Bank shall waive its right to claim further
compensation under Section 2.13 in respect of such circumstances or event or
shall withdraw its notice under Section 2.14 or shall waive its right to further
payments under Section 2.19 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, or shall cease to be a Defaulting Lender, then such Lender or such
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. Notwithstanding anything to the contrary, in the event
that a Lender does not comply with the requirements of this Section 2.20(a)
within one (1) Business Day after receipt of such notice, such assignment shall
be deemed to have occurred on such Business Day without such Lender’s execution
of any documentation required pursuant to Section 9.04 but after satisfaction of
the other conditions set forth herein.
(b)    If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.19, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer


61
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would materially reduce its claims for compensation
under Section 2.13 or enable it to withdraw its notice pursuant to Section 2.14
or would reduce amounts payable pursuant to Section 2.19, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any Issuing Bank in connection with any such filing or
assignment, delegation and transfer.

Section 2.21    Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
9.08.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks and Swing Line Lender hereunder;
third, on a pro rata basis to cash collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.21(d) and to pay to the Swing Line Lender its Fronting Exposure with respect
to such Defaulting Lender; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ and Swing Line Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit and Swing Line Loans, if any and as applicable, issued under
this Agreement, in accordance with Section 2.21(d) (in the case of Letters of
Credit); sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded


62
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders of the applicable
Class on a pro rata basis prior to being applied to the payment of any Loans of,
or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and L/C Exposure are held by the Lenders of the applicable Class pro rata
in accordance with the Commitments under the applicable Class without giving
effect to Section 2.21(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.21(d).
(C)    With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit that have been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s obligation to fund participations in respect of
Swing Line Loans and Letters of Credit shall be reallocated among the Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any such Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 9.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim


63
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral and Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, cash collateralize any Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in Section 2.21(d) and repay the
Swing Line Lender’s Fronting Exposure by repaying the Swing Line Loans such that
such Fronting Exposure is reduced to zero.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Revolving Credit Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit except in accordance with Section
2.23(a), in each case unless it is satisfied that the related exposure will be
100% covered by the Revolving Loan Commitments of the Non-Defaulting Lenders or
cash collateral will be provided by the Borrower in accordance with Section
2.23(j), and participating interests in any such newly issued or increased
Letter of Credit or newly made Swing Line Loan shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.21(a)(iv) (and
Defaulting Lenders shall not participate therein).
(d)    Cash Collateral. (i) At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall cash collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any cash collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
each Issuing Bank, and agrees to maintain, a first priority security interest in
all such cash collateral as


64
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





security for the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to Section 2.23(j). If at
any time the Administrative Agent determines that cash collateral is subject to
any right or claim of any Person other than the Administrative Agent and such
Issuing Bank as herein provided, or that the total amount of such cash
collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(iv)    Cash collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section 2.21 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such Issuing Bank that there exists excess cash
collateral; provided that, subject to this Section 2.21 the Person providing
cash collateral and such Issuing Bank may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and
provided, further that to the extent that such cash collateral was provided by
the Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

Section 2.22    Swing Line Loans. (a) Subject to the terms and conditions set
forth herein, Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time prior to the Maturity Date in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swing Line Loans exceeding the Swing
Line Commitment, or (y) the aggregate Revolving Credit Exposure exceeding the
Total Revolving Credit Commitments; provided that the Swing Line Lender shall
not be required to make a Swing Line Loan to refinance an outstanding Swing Line
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swing Line Loans.
Notwithstanding anything to the contrary contained in this Section 2.22 or
elsewhere in this Agreement, in the event that a Revolving Credit Lender is a
Defaulting Lender, the Swing Line Lender shall not be required to issue or
extend any Swing Line Loan, unless any Fronting Exposure in respect thereof,
after giving effect to the extension of such Swing Line Loan, may be reallocated
among Non-Defaulting Lenders in accordance with Section 2.21(a)(iv) or, if such
reallocation is not available in accordance with such Section, the Swing Line
Lender has entered into arrangements satisfactory to it, in its sole discretion,
and the Borrower to eliminate the Swing Line Lender’s risk with respect to the
participation in Swing Line Loans by all such Defaulting Lenders, which may
include prepaying such Swing Line Loans while any Fronting Exposure exists in
relation thereto.


65
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(b)    To request a Swing Line Borrowing, the Borrower shall notify the Swing
Line Lender and the Administrative Agent of such request by not later than 12:00
p.m., New York City time on the day of the proposed Swing Line Borrowing by
delivering a Swing Line Borrowing Request. Each such notice and Swing Line
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swing Line
Borrowing, (iii) the term of such Swing Line Loan and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed. Swing Line
Lender shall make each Swing Line Loan in accordance with Section 2.02 on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., New York City time, to the account of the Borrower.
(c)    Immediately upon the making of a Swing Line Loan by the Swing Line
Lender, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to such Revolving
Credit Lender’s Pro Rata Percentage of such Swing Line Loan. The Swing Line
Lender shall deliver the Swing Line Borrowing Request to the Administrative
Agent which shall promptly deliver such Swing Line Borrowing Request to each
Revolving Credit Lender. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice of the Swing Line Borrowing
Request, to pay to the Administrative Agent for the account of the Swing Line
Lender, such Revolving Credit Lender’s Pro Rata Percentage of such Swing Line
Loan or Loans. Each Revolving Credit Lender acknowledges and agrees that its
respective obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.02 with respect to Loans made by such Revolving Credit Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swing Line
Lender the amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph (c), and thereafter payments
by the Borrower in respect of such Swing Line Loan shall be made to the
Administrative Agent and not to the applicable Swing Line Lender. Any amounts
received by the Swing Line Lender from the Borrower (or any other party on
behalf of the Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swing Line Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swing Line
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swing Line Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof otherwise expressly
provided herein.
(d)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of


66
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Pro Rata Percentage thereof in the same funds as those
received by the Swing Line Lender. If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned to the Borrower by the Swing Line Lender under any circumstances
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 2.23    Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any
other Loan Party (in which case the Borrower and such Loan Party shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time on or prior to the date immediately preceding the
termination of the L/C Commitment in accordance with Section 2.09(a). This
Section shall not be construed to impose an obligation upon any Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement. Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, no Issuing Bank shall be required to issue
or extend any Letter of Credit, as applicable, unless any Fronting Exposure in
respect thereof, after giving effect to the issuance of such Letter of Credit,
may be reallocated among Non-Defaulting Lenders in accordance with Section
2.21(a)(iv) or, if such reallocation is not available in accordance with such
Section, each Issuing Bank has entered into arrangements satisfactory to it, in
its sole discretion, and the Borrower to eliminate such Issuing Bank’s, as
applicable, risk with respect to the participation in Letters of Credit by all
such Defaulting Lenders, which may include by cash collateralizing (in an amount
not less than the Minimum Collateral Amount) each such Defaulting Lender’s Pro
Rata Percentage of each Letter of Credit issued or outstanding while such
Defaulting Lender remains a Defaulting Lender. On the Closing Date, all Existing
Letters of Credit shall automatically, without any action on the part of any
Person, be deemed to be Letters of Credit issued and outstanding hereunder, and
shall be subject to and governed by the terms and conditions hereof.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(i) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall hand deliver or fax
to the applicable Issuing Bank and the Administrative Agent (not later than 1:00
p.m. (New York City time) at least five Business Days (or such shorter period as
such Issuing Bank and the Administrative Agent may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) below), the amount of such Letter of Credit, the
name and address of the beneficiary thereof, the documents to be presented by
such beneficiary in case of any drawing


67
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





thereunder, the full text of any certificate to be presented by such beneficiary
in case of any drawing thereunder, the nature of the proposed amendment (in the
case of an amendment), any Letter of Credit application form required by the
applicable Issuing Bank and such other information as shall be necessary to
prepare such Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension (x)
the Aggregate Revolving Credit Exposure shall not exceed the Total Revolving
Credit Commitment and (y) the aggregate face amount of Letters of Credit issued
by any Issuing Bank shall not exceed its L/C Commitment. Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding L/C Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s L/C
Commitment. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual L/C Commitment in effect at the time of such request; provided that,
any such issuance shall be at such Issuing Bank’s sole discretion. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual L/C Commitment
then in effect shall nonetheless constitute a Letter of Credit for all purposes
of the Credit Agreement, and shall not affect the L/C Commitment of any other
Issuing Bank, subject to the limitations on the aggregate L/C Commitments set
forth in clause (ii) of this Section 2.23(b).
(ii)    As of the First Amendment Effective Date, the L/C Commitment of each
Issuing Bank referred to in the clause (a) of the definition thereof is
$8,333,333.33 and the aggregate amount of the L/C Commitments is $75,000,000.
(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $10,000;


68
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No Issuing Bank shall be under any obligation to amend or extend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
(c)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date; provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the applicable Issuing Bank notifies the beneficiary thereof at least 30 days
(or such longer period as may be specified in such Letter of Credit and as
agreed by the Issuing Bank) prior to the then-applicable expiration date that
such Letter of Credit will not be renewed.
(d)    Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each L/C Disbursement made by such Issuing Bank
and not reimbursed by the Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(f). Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 10:00 a.m., New
York City time, on the immediately following Business Day after the Borrower
shall have received notice from such Issuing Bank that payment of such draft
will be made.
(f)    Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (R) above shall be absolute,
unconditional and irrevocable, and shall be


69
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)    any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank. However, the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined in a final,
non-appealable decision of a court of competent jurisdiction to have resulted
from such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. It is further understood and agreed that the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Bank (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether


70
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





or not any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of such Issuing
Bank.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, within the
period stipulated by terms and conditions of the applicable Letter of Credit
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
after such examination give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, then, unless the
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date of such L/C Disbursement, to but excluding
the earlier of the date of payment by the Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(f), at the rate per
annum that would apply to such amount if such amount were an ABR Revolving Loan.
(i)    Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Revolving Credit Lenders and the Borrower, and may be removed at any time by
the Borrower by notice to such Issuing Bank, the Administrative Agent and the
Revolving Credit Lenders. Upon the acceptance of any appointment as an Issuing
Bank hereunder by a Lender that shall agree to serve as a successor Issuing
Bank, such successor shall succeed to and become vested with all the interests,
rights and obligations of such retiring Issuing Bank (other than with respect to
Letters of Credit issued by such retiring Issuing Bank). At the time such
removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees due to such Issuing Bank pursuant to Section
2.05(c)(ii). The acceptance of any appointment as an Issuing Bank hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of such previous Issuing Bank
under this Agreement and the other Loan Documents other than with respect to
Letters of Credit issued by such retiring Issuing Bank and (ii) references
herein and in the other Loan Documents to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the resignation or removal of an Issuing Bank hereunder, the retiring Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and


71
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Collateral Agent, for the benefit of
the Revolving Credit Lenders, an amount in cash equal to 105% of L/C Exposure as
of such date; provided that the obligation to deposit such cash will become
effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in paragraphs (g) or (h) of Article
VII. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the Obligations. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated, be applied to satisfy the Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
(k)    Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to such Issuing Bank and such Lender. Upon the
appointment of an additional Issuing Bank, the Borrower, the Administrative
Agent and the Issuing Banks may amend this Agreement without the consent of any
other party hereto to change the L/C Commitments of the Issuing Banks.

Section 2.24    Incremental Facilities. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Loan
Commitments in an amount not to exceed, together with all Incremental Loan
Commitments provided to the Borrower pursuant to this Section 2.24 (whether or
not utilized), the Incremental Loan Amount from one or more Incremental Lenders,
all of which must be Eligible Assignees. Such notice shall set forth (i) the
amount of the Incremental Loan Commitments being requested (which shall be in
minimum increments of $2,500,000 and a minimum amount of $10,000,000 or such
lesser amount equal to the remaining Incremental Loan Amount, as applicable, or
such other amounts as the Administrative


72
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Agent may agree to) and (ii) the date (an “Increased Amount Date”) on which such
Incremental Loan Commitments are requested to become effective (which shall not
be less than 10 Business Days nor more than 60 days after the date of such
notice (or such other number of days as the Administrative Agent may agree to)).
(b)    The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders (all of which must be Eligible Assignees consented to by the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) (any such
additional bank, financial institution or other institutional lender an
“Additional Lender”) who will become Incremental Lenders in connection
therewith. The Borrower and each Incremental Lender shall execute and deliver to
the Administrative Agent an Incremental Loan Assumption Agreement, and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Loan Commitment of each Incremental Lender or
Additional Lender. The terms and provisions of the Incremental Loans shall be
identical to those of the Revolving Loans. All Incremental Loan Commitments
shall be documented solely as an increase to the Revolving Credit Commitments
and all Incremental Loans shall be identical to all Revolving Loans, other than
in respect of any arrangement, commitment or upfront fees payable to any
Incremental Lenders or any arranger appointed in connection therewith in
connection with such increase to the Revolving Credit Commitments on or prior to
the Increased Amount Date in respect thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Loan
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Loan Assumption Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Loan Commitment and the Incremental
Loans evidenced thereby, and the Administrative Agent and the Borrower may
revise this Agreement to evidence such amendments.
(c)    Notwithstanding the foregoing, no Incremental Loan Commitment shall
become effective under this Section 2.24 unless on the date of such
effectiveness, (i) the conditions set forth in Sections 4.01(b) and 4.01(c)
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) the Borrower would be in Financial Covenant Compliance,
(iii) except as otherwise specified in the applicable Incremental Loan
Assumption Agreement, the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02, (iv) the Administrative Agent and each applicable Lender
shall have received all fees and expenses owed in respect of such Incremental
Loan Commitments and (v) the terms and documentation in respect of such
Incremental Loan Commitments, to the extent not consistent with this Agreement
and the other Loan Documents, shall be reasonably satisfactory to the
Administrative Agent. In addition, the Borrower shall have satisfied all
Mortgage Modification Requirements within the time periods specified therein.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Loans, when originally made,
are included in each Borrowing of outstanding


73
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Revolving Loans, as applicable, on a pro rata basis. This may be accomplished by
requiring each outstanding Eurodollar Borrowing to be converted into an ABR
Borrowing on the date of each Incremental Loan, or by allocating a portion of
each Incremental Loan to each outstanding Eurodollar Borrowing on a pro rata
basis. Any conversion of Eurodollar Loans to ABR Loans required by the preceding
sentence shall be subject to Section 2.15. If any Incremental Loan is to be
allocated to an existing Interest Period for a Eurodollar Borrowing, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Loan
Assumption Agreement.
(e)    On any Increased Amount Date on which Incremental Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each of the existing Revolving Credit Lenders shall assign to each of the
Incremental Lenders, and each of the Incremental Lenders shall purchase from
each of the existing Revolving Credit Lenders, at the principal amount thereof,
such interests in the outstanding Revolving Loans and participations in Letters
of Credit and Swing Line Loans outstanding on such Increased Amount Date that
will result in, after giving effect to all such assignments and purchases, such
Revolving Loans and participations in Letters of Credit and Swing Line Loans
being held by existing Revolving Credit Lenders and Incremental Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Loan Commitments to the Revolving Credit
Commitments, (ii) each Incremental Loan Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and have the same terms as any
existing Revolving Loan and (iii) each Incremental Lender shall become a Lender
with respect to the Revolving Credit Commitments and all matters relating
thereto.
(f)    The proceeds of any Incremental Loans shall be used for the purposes
specified in the introductory statement to this Agreement.

Section 2.25    Extension Amendments. (a)The Borrower may at any time and from
time to time request that all or a portion of any of the Commitments or the
Loans (including any Extended Revolving Loans), existing at the time of such
request (any such Commitment, an “Existing Commitment” and any such existing
outstanding Loans, the “Existing Loans”) be converted to extend, in the case of
Commitments, the termination date thereof and, in the case of Loans, the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion thereof (any such Existing Commitment which has been so extended, an
“Extended Commitment” and any such Existing Loan whose scheduled maturity
date(s) has or have been so extended, an “Extended Revolving Loan”) and to
provide for other terms consistent with this Section 2.25. In order to establish
any Extended Commitment, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Commitment) (an “Extension Request”) setting
forth the proposed terms of the Extended Commitment to be established, which
terms (other than as provided in clause (c) below) shall be identical to those
applicable to the Existing Commitment from which they are to be extended (the
“Specified Existing Commitment”) except (x) all or any of the final
maturity/termination dates of such Extended Commitment may be delayed to later
dates than the final maturity/termination dates of the Specified Existing
Commitment, (y) (A) the interest margins with respect to the Extended Commitment
may be higher or lower than the interest margins for the Specified Existing


74
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Commitment and/or (B) additional fees may be payable to the Lenders providing
such Extended Commitment in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) the commitment fee, if any,
with respect to the Extended Commitment may be higher or lower than the
commitment fee, if any, for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; provided, that,
notwithstanding anything to the contrary in this Section 2.25 or otherwise, (1)
no Extended Commitment shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Commitments, (2) the final maturity of any Extended Revolving Loan
shall not be earlier than any Loan made under the applicable Specified Existing
Commitment in respect thereof, (3) each Lender in the Specified Existing
Commitment shall be permitted to participate in the Extended Commitment in
accordance with its pro rata share of the Specified Existing Commitment, (4)
assignments and participations of Extended Commitments shall be governed by the
same assignment and participation provisions applicable to Loans and Commitments
hereunder as set forth in Section 9.04 and (5) the repayment (other than in
connection with a permanent voluntary prepayment) and the mandatory prepayment
of any Extended Revolving Loans shall be made on a pro rata basis with all other
outstanding Revolving Loans (other than at the maturity of any Revolving Loan
Commitments that have not been extended, at which point the maturing Revolving
Loans associated therewith may be repaid without making a pro rata payment of
any non-maturing Revolving Loans). No Lender shall have any obligation to agree
to have any of its Existing Loans or, if applicable, commitments of any Existing
Commitment converted into an Extended Commitment pursuant to any Extension
Request. Any Extended Commitment shall constitute a separate commitment of Loans
from the Specified Existing Commitments and from any other Existing Commitments
(together with any other Extended Commitments so established on such date).
(b)    The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the applicable Existing
Commitments or Existing Commitments are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Commitment converted into an Extended Commitment shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Commitment that it has
elected to convert into an Extended Commitment. In the event that the aggregate
amount of the Specified Existing Commitment subject to Extension Elections
exceeds the amount of Extended Commitments requested pursuant to the Extension
Request, the Specified Existing Commitment subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Specified Existing Commitments included in each such Extension Election.
(c)    Extended Commitments and Extended Revolving Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins, fees or
prepayments referenced in Section 2.25(a) and which, notwithstanding anything to
the contrary set forth in Section 9.08, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. No Extension Amendment shall provide for any tranche of
Extended Commitments or tranche of Extended Revolving Loans in an aggregate
principal amount that is


75
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





less than $50,000,000 and integral multiples of $5,000,000 in excess thereof;
provided, further, that no Extension Amendment may provide for any Extended
Commitment or Extended Revolving Loans to be secured by any Collateral or other
assets of any Loan Party that does not also secure the Existing Commitments or
Existing Loans. It is understood and agreed that each Lender has consented for
all purposes requiring its consent, and shall at the effective time thereof be
deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this Section 2.25 and the arrangements described above
in connection therewith. In connection with any Extension Amendment, the
Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, the security interests in respect of the Extended
Revolving Loans and Extended Commitments and such of the other Loan Documents
(if any) as may be amended thereby and that the existing security interest of
the Collateral Agent shall not be adversely affected thereby.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Commitment is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitment of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitment
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitment so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Commitment from the Specified
Existing Commitment and from any other Existing Commitments (together with any
other Extended Commitment so established on such date) and (B) if, on any
Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such loans (and any related
participations) shall be deemed to be allocated as Existing Loans (and related
participations) and Extended Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s applicable Specified Existing
Commitments bear to the applicable Extended Commitments so converted by such
Lender on such date.
(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such Lender, a
“Non-Extending Lender”) then the Borrower may, upon notice to the Administrative
and the Non-Extending Lender, (i) replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 9.04 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Acceptance or
(ii) prepay the Loans and, at the Borrower’s option, if applicable, terminate
the Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 2.20, without premium or penalty. In connection with any such
replacement under this Section 2.25, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance


76
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





and/or any other documentation necessary to reflect such replacement by the
later of (x) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (y) the date as of
which all obligations of the Borrower owing to the Non-Extending Lender relating
to the Loans and participations so assigned shall be paid in full in cash by the
assignee Lender to such Non-Extending Lender, then such Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Extending
Lender.
(f)    This Section 2.25 shall supersede any provisions in Section 2.16 or
Section 2.17 to the contrary.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Swing Line Lender, each Issuing Bank and each of the Lenders that, on
and as of the Closing Date and on and as of each other date thereafter as
required by Section 4.01:

Section 3.01    Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (which, as of the Closing Date,
is as identified in Schedule 3.01), (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except, in each case where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in each case
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect and (d) has the power and authority to execute, deliver
and perform its


77
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

Section 3.02    Authorization. The Loan Documents and the transactions
contemplated thereby (a) have been duly authorized by all requisite company or
partnership and, if required, equityholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Borrower or any Restricted Subsidiary or (B) any order of any Governmental
Authority, (ii) violate or result in a default under any indenture or any other
agreement, instrument or other evidence of any Material Indebtedness or (iii)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any
Restricted Subsidiary (other than any Lien created hereunder or under the
Security Documents or any Lien permitted by Section 6.02).

Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the applicable Loan Party will constitute, legal,
valid and binding obligations of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other similar laws affecting creditors’ rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.04    Governmental Approvals; No Conflicts. (a) No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (i) the filing of Uniform Commercial Code
financing statements and Mortgages, and (ii) such as have been made or obtained
and are in full force and effect.
(b)    The Loan Documents (i) will not violate any Organizational Documents and
(ii) will not violate or result in a default under any indenture or any other
agreement, instrument or other evidence of Material Indebtedness.

Section 3.05    Financial Statements. The Borrower has heretofore furnished to
the Lenders the unqualified audited consolidated financial statements of the
Borrower for the fiscal year ended December 31, 2016 and the unaudited
consolidated financial statements of the Borrower for the three months ended
March 31, 2017. Such financial statements present fairly in all material
respects the financial condition and results of operations and cash flows of the
Borrower as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower as of the dates thereof required to be disclosed under GAAP. Such
financial statements were prepared in all material respects in accordance with
GAAP applied on a consistent basis.

Section 3.06    No Material Adverse Effect. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2016.


78
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 3.07    Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its properties and assets, except as could not
reasonably be expected to result in a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than (i) in the case of
Equity Interests, Liens permitted under clause (a)(ii), (a)(iii), (a)(iv),
(a)(x), (a)(xiii), (a)(xiv), (b)(ii) and (c)(ii) of Section 6.02 (such Liens,
the “Permitted Liens”) and (ii) in the case of all other material properties and
assets, Liens expressly permitted by Section 6.02. Other than Liens permitted
pursuant to clause (a)(iii), (a)(xiii), (b)(ii) or (c)(ii) of Section 6.02, no
Liens exist, directly or indirectly, on the Collateral consisting of Equity
Interests that are prior and superior in right to Liens in favor of the
Collateral Agent other than Liens that have priority by operation of law.
(b)    As of the Closing Date, the Borrower has not received any notice of, nor
has any knowledge of, any pending or contemplated condemnation proceeding
affecting any Real Property material to the business of the Borrower and the
Restricted Subsidiaries.
(c)    As of the Closing Date, neither the Borrower nor or any of its respective
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Material Real
Property.

Section 3.08    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable (except as such
non-assessability may be affected by Section 18-607 or 18-804 of the Delaware
Limited Liability Company Act) and are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and Permitted Liens).

Section 3.09    Litigation; Compliance with Laws.
(a)    Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of the Restricted Subsidiaries or any business, property or
rights of any such Person (i) that involve any Loan Document or (ii) in each
case as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
(b)    Neither the Borrower nor any of the Restricted Subsidiaries or any of
their respective material properties or assets is (i) in violation of, nor will
the continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (other than those covered by
Sections 3.11, 3.12, 3.14, 3.16, 3.17, 3.23, 3.25 or 3.27, which laws, rules and
regulations are addressed in those Sections) or (ii) is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental Authority
(including without limitation the USA PATRIOT Act), where such violation or
default could reasonably be expected to result in a Material Adverse Effect.


79
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 3.10    No Default. Neither the Borrower nor any of the Restricted
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement, instrument or other evidence of Material Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.

Section 3.11    Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

Section 3.12    Investment Company Act. Neither the Borrower nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.13    Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement.

Section 3.14    Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it (whether or not shown on any tax return) and all
assessments received by it, except (a) Taxes that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
that operate to suspend the collection of such contested Tax and for which the
Borrower or such Restricted Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or (b) in each case, to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect or the imposition of a material Lien on any Collateral.
There is no proposed written Tax assessment against the Borrower or any of the
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

Section 3.15    No Material Misstatements. None of (a) the Projections or (b)
any other information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Borrower or any other Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, including,
without limitation, any Beneficial Ownership Certification, when furnished and
taken as a whole, contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not materially misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions (based upon
accounting principles consistent with the historical audited


80
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





financial statements of the Borrower) and due care in the preparation of such
information, report, financial statement, exhibit or schedule (it being
understood that projections are not a guaranty of future performance and that
actual results during the period or periods covered by projections may
materially differ from the projected results therein).

Section 3.16    Employee Benefit Plans. Each Loan Party and each of its ERISA
Affiliates is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan, except
for those insignificant operational failures that could be corrected through
voluntary self-correction programs currently offered by the IRS and United
States Department of Labor. No Loan Party or any ERISA Affiliate has (i) failed
to make any contribution or payment to any Plan or Multiemployer Plan or in
respect of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or (ii) incurred
any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA, which waiver, failure or liability could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

Section 3.17    Environmental Matters. (a) Except as set forth in Schedule 3.17
or, in each case, as could not reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by or on
behalf of the Borrower or any of its Restricted Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous state or
local list nor, to the knowledge of the Borrower, is any property formerly owned
or operated by or on behalf of the Borrower or any of the Restricted
Subsidiaries listed or proposed for listing on any such list; (ii) there are no
and have never been any surface impoundments, pits, sumps or lagoons, or
landfills or dumps, in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by or on behalf
of the Borrower or any of its Restricted Subsidiaries or, to the knowledge of
the Borrower, on any property formerly owned or operated by the Borrower or any
of the Restricted Subsidiaries except for such impoundments, pits, sumps or
lagoons, or landfills or dumps, that have been removed from service or
remediated in material compliance with Environmental Law; and (iii) to the
knowledge of the Borrower, there has been no Release on, at or under any
property currently or formerly owned or operated by the Borrower or any of the
Restricted Subsidiaries, except as would not reasonably be expected to result in
material Environmental Liability to the Borrower or any of the Restricted
Subsidiaries.
(b)    Except as set forth in Schedule 3.17 or as would not reasonably be
expected to result in a Material Adverse Effect, (i) neither the Borrower nor
any of the Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials or natural gas at, on or
under any site, location or operation, either voluntarily or pursuant to the
order of any Governmental Authority or the requirements of any Environmental
Law; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or, to the knowledge of the Borrower, transported to or from, any
property


81
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





currently or formerly owned or operated by the Borrower or any of the Restricted
Subsidiaries are either currently managed or have been disposed of in compliance
with Environmental Laws.
(c)    As of the Closing Date, and at any time after the Closing Date unless
such assumption or undertaking could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of the Restricted
Subsidiaries has assumed or undertaken, whether by contract, operation of law or
otherwise, any Environmental Liabilities of any other Person.
(d)    Except as otherwise would be subject to applicable privilege, the
Borrower has made available to the Administrative Agent true and correct copies
of any material environmental reports, studies or similar documents in the
custody or control of the Borrower or any of the Restricted Subsidiaries
relating to the Borrower, the Restricted Subsidiaries, their properties or the
operation of their businesses and prepared prior to the Closing Date.

Section 3.18    Insurance. Schedule 3.18 sets forth an accurate description of
all insurance maintained by the Borrower or any Restricted Subsidiary or by the
Borrower for any Restricted Subsidiary as of the Closing Date. As of the Closing
Date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and any Restricted Subsidiary have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

Section 3.19    Security Documents.
(a)    The Guarantee and Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person, and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 3.19(a) (and in the offices specified on any supplemental
schedules delivered pursuant to the Guarantee and Collateral Agreement after the
Closing Date), the Lien created under the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement) to
the extent such Liens can be perfected by filing a financing statement, under
the Uniform Commercial Code, in each case prior and superior in right to any
other Person other than with respect to Liens expressly permitted by Section
6.02 (limited in the case of Equity Interests, only to Liens permitted under
Section 6.02(a)(iii), (a)(xiii), (b)(ii), and (c)(ii)).
(b)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a) (and in the offices specified on any supplemental schedules
delivered pursuant to the


82
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Guarantee and Collateral Agreement after the Closing Date), the Lien created
under the Guarantee and Collateral Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Intellectual Property (as defined in the Guarantee and Collateral
Agreement) in which a security interest may be perfected by filing in the United
States and its territories and possessions, in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).
(c)    The Mortgages are effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c) (and in the offices specified on
any supplemental schedules delivered pursuant to the Guarantee and Collateral
Agreement after the Closing Date), the Mortgages shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Encumbrances in the case of Mortgaged Property and any other Liens
expressly permitted under Section 6.02 in respect of any other Collateral
described in this clause (c).

Section 3.20    Real Property.
(a)    Schedule 3.20(a) lists completely and correctly as of the First Amendment
Effective Date all Material Real Property owned by the Borrower and the
Restricted Subsidiaries and the addresses thereof. As of the First Amendment
Effective Date, the Borrower and the Subsidiaries own in fee all the Material
Real Property set forth on Schedule 3.20(a).
(b)    Schedule 3.20(b) lists completely and correctly as of the First Amendment
Effective Date all Material Leased Real Property leased by the Borrower and its
Restricted Subsidiaries and the addresses thereof. As of the First Amendment
Effective Date, the Borrower and the Subsidiaries have valid leases in all the
Material Leased Real Property set forth on Schedule 3.20(b).

Section 3.21    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, the
Borrower and the Restricted Subsidiaries are, on a consolidated basis, Solvent.

Section 3.22    Intentionally Omitted.

Section 3.23    Sanctioned Persons. Neither the Borrower nor any of the
Restricted Subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee, advisor or Affiliate of the Borrower or any Restricted
Subsidiary is currently subject to any Sanctions nor are knowingly engaged in
any activity that would reasonably be expected to result in the Borrower or any
Restricted Subsidiary being designated as a Sanctioned Person.


83
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 3.24    Intentionally Omitted.

Section 3.25    Labor Matters. As of the Closing Date, and at any time after the
Closing Date unless such event could not reasonably be expected to result in a
Material Adverse Effect, there are no strikes, lockouts, labor disputes or
slowdowns pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of the Restricted Subsidiaries. The hours worked and payments
made to employees of the Borrower or any of the Restricted Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters. All material payments due from the Borrower or any of
the Restricted Subsidiaries, or for which any claim may be made against the
Borrower or any of the Restricted Subsidiaries on account of wages or employee
health and welfare insurance or other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary.

Section 3.26    Intellectual Property; Licenses, Etc.. Each of the Borrower and
the Restricted Subsidiaries own, license or possess the valid right to use all
Intellectual Property used in or reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property rights of any Person, in each case, except, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect; provided, however, to the extent the foregoing representation and
warranty relates to infringement, misappropriation or a violation of
Intellectual Property rights held by a Person, it shall be considered qualified
by the knowledge of the Borrower or any Restricted Subsidiary. To the knowledge
of the Borrower, no Intellectual Property, advertising, product, process,
method, substance, part or other material used by the Borrower or any Restricted
Subsidiary, or the operation of its business as currently conducted, infringes
upon, misappropriates or violates any Intellectual Property rights held by any
Person except for such infringements, misappropriations or violations,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property of the Borrower or any Restricted Subsidiary is pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
Restricted Subsidiary, which claim or litigation, individually or in the
aggregate, if subject to an adverse ruling against the Borrower or any
Restricted Subsidiary, could reasonably be expected to have a Material Adverse
Effect.

Section 3.27    Anti-Corruption Laws and Sanctions. Neither the Borrower nor any
Restricted Subsidiary nor any director, officer, agent, employee, advisor or
Affiliate of such Person is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of any applicable
Sanctions or Anti-Corruption Laws, including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable Anti-Corruption
laws. The Borrower, the Restricted Subsidiaries and their respective Affiliates
have conducted their businesses in compliance with applicable Anti-Corruption
Laws and Sanctions and will maintain policies and procedures it reasonably deems
appropriate in


84
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





light of its business and international activities (if any) designed to promote
and achieve compliance by the Borrower and its Subsidiaries (and their
respective directors, officers, employees, agents and advisors) with
Anti-Corruption Laws and applicable Sanctions.

ARTICLE IV
CONDITIONS OF LENDING
The obligations of the Lenders to make Loans and of the Issuing Banks to issue,
amend, renew and extend Letters of Credit hereunder are subject to the
satisfaction of the following conditions:

Section 4.01    All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b);
(b)    The representations and warranties set forth in Article III and in each
other Loan Document (other than, (i) after the Collateral Release Date and
before a Collateral Regrant Date, those set forth in Sections 3.07(a) (but only
to the extent expressly relating to Collateral), 3.08 and 3.19 and (ii) after
the Investment Grade Date, those set forth in Sections 3.06 and 3.09(a)) shall
be true and correct in all material respects (other than representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations shall be true and correct in all material respects as of such
earlier date; and
(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02    First Credit Event. The initial Credit Event hereunder (and the
obligations of the Lenders and/or the Issuing Bank, as applicable, in respect
thereof) shall be subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent (or its counsel) shall have received from each
party either (i) a counterpart of this Agreement and each of the other Loan
Documents signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy


85
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and each of the Loan
Documents;
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Issuing Banks and the Lenders, the favorable written
opinion of (i) Stinson Leonard Street LLP, counsel for the Loan Parties and (ii)
local counsel for the Loan Parties in each jurisdiction where a Mortgage has
been filed as of or will be filed on the Closing Date, each in form and
substance satisfactory to the Administrative Agent, (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders, and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and the Borrower hereby requests such counsel to deliver such opinions;
(c)    The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party (i) Organizational Documents certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or jurisdiction of its incorporation or organization, where applicable,
and certified by a Secretary or Assistant Secretary of such Loan Party to be
true and complete as of the Closing Date; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the limited liability
company agreement or, in the case of the Borrower, the LP Agreement, as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or other governing
body of such Loan Party (and, if applicable, any parent company of such Loan
Party) authorizing the execution, delivery and performance of the Loan Documents
and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of organization of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;
(d)    The Administrative Agent and the Collateral Agent shall have received, on
or before the Closing Date all documents and instruments, including Uniform
Commercial Code financing statements required by Law or reasonably requested by
the Collateral Agent (to the extent required by the Guarantee and Collateral
Agreement) to be filed, registered, published or recorded to create or perfect
the Liens intended to be created under the Loan Documents and all such documents
and instruments shall have been so filed, registered, published or recorded or
other arrangements reasonably satisfactory to the Collateral Agent for such
filing, registration, publication or recordation shall have been made; provided
that to the extent any Lien on Collateral (other than the pledge and perfection
of security interests in Equity Interests of Domestic Subsidiaries of Borrower
(to the extent required hereunder and under the Guarantee and Collateral
Agreement) including by delivery of any stock or unit certificates, if any, and
other assets with respect to which a Lien may be perfected by the filing of a
Uniform Commercial Code financing statement) is not provided on the Closing Date
after the Borrower’s use of commercially reasonable efforts to do so, the
delivery of such Security Document and other documents and instruments shall not
constitute a condition precedent


86
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





to the availability of the Revolving Loans on the Closing Date and such
documents and instruments shall be delivered pursuant to the terms of Section
5.15 hereunder;
(e)    The Administrative Agent shall have received the financial statements
listed in Section 3.05;
(f)    The Administrative Agent shall have received financial projections of the
Borrower and the REX and their respective Subsidiaries through the fifth year
following the Closing Date which will be prepared on a basis consistent with the
financial projections of the Borrower and the REX and their respective
subsidiaries delivered to the Arrangers prior to the Closing Date;
(g)    The Administrative Agent shall have received a Solvency Certificate from
a Responsible Officer of the Borrower substantially in the form attached hereto
as Exhibit K;
(h)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clause (b)
and (c) of Section 4.01;
(i)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least five Business Days prior to the Closing Date that
has been reasonably requested by any Lender at least 10 days in advance of the
Closing Date;
(j)    The Administrative Agent shall have received duly authorized and executed
reaffirmations and amendments to the existing Mortgages in form and substance
satisfactory to the Administrative Agent and the Collateral Agent;
(k)    The Administrative Agent shall have received policies or certificates of
insurance of the type required by Section 5.02;
(l)    Each Exiting Lender (as defined herein) shall have been paid (or will be
paid substantially concurrent with the initial Credit Event hereunder) an amount
equal to the outstanding principal of such Exiting Lender’s Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to such Exiting Lender under the Amended and Restated
Agreement (as defined herein); provided, however, that each Exiting Lender
hereby waives any right to receive any payments under Section 2.15 of the
Amended and Restated Agreement as a result of such payments.
(m)    The Arrangers and the Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date (which, in the
case of Fees for the account of the Lenders, the Administrative Agent shall
promptly pay to the Lenders), including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Loan Parties hereunder or under any other Loan Document.


87
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






ARTICLE V
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full (unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Restricted Subsidiaries to:

Section 5.01    Existence; Compliance with Laws; Businesses and Properties. (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence as a Person organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof, except as otherwise expressly permitted under Section 6.05.
(b)    Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated and (iii) at all times maintain and preserve
all property material to the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto in accordance, in all material respects, with Prudent
Industry Practices.
(c)    Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders, including, without limitation, applicable laws, rules, regulations
and orders regarding any loans, advances, mortgage or promissory note
arrangements with employees or agents, ERISA, FERC regulations and tariffs,
Environmental Laws and the USA PATRIOT Act and other applicable anti-money
laundering laws.

Section 5.02    Insurance. (a) Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
comprehensive general liability insurance against claims for bodily injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.


88
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(b)    Prior to the Collateral Release Date and after a Collateral Regrant Date,
cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower under
such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
original or certified copies of all such policies to the Collateral Agent; cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.
(c)    Prior to the Collateral Release Date and after a Collateral Regrant Date,
to the extent any Mortgaged Property is subject to the provisions of the Flood
Insurance Laws, (i) (x) concurrently with the delivery of the mortgage in favor
of the Collateral Agent in connection therewith, and (y) at any other time if
necessary for compliance with applicable Flood Insurance Laws, provide the
Collateral Agent with a standard flood hazard determination form for such
Mortgaged Property and (ii) if any such Mortgaged Property is located in an area
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such amount as the Administrative Agent or the Collateral Agent may
from time to time reasonably require, and otherwise to ensure compliance with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time (the “Flood
Insurance Laws”). In addition, to the extent the Borrower and the other Loan
Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Collateral Agent shall be permitted, in its sole discretion, to obtain forced
placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.
(d)    Prior to the Collateral Release Date and after a Collateral Regrant Date,
with respect to each Mortgaged Property and any personal property located in the
United States, carry and maintain comprehensive general liability insurance
including the “broad form CGL endorsement” (or equivalent coverage) and coverage
on a claims made basis for bodily injury, death and property damage and umbrella
liability insurance against any and all claims, in each case in amounts and
against such risks as are customarily maintained by companies engaged in the
same


89
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Collateral Agent.
(e)    Prior to the Collateral Release Date and after a Collateral Regrant Date,
notify the Administrative Agent and the Collateral Agent promptly whenever any
separate insurance concurrent in form or contributing in the event of loss with
that required to be maintained under this Section 5.02 is taken out by the
Borrower or any Restricted Subsidiary; and promptly deliver to the
Administrative Agent and the Collateral Agent a copy of such policy or policies.

Section 5.03    Obligations and Taxes. Pay any obligation in an aggregate
principal amount exceeding $30,000,000 promptly and discharge or cause to be
paid and discharged promptly when due all Taxes before the same shall become
delinquent or in default; provided, however, that such payment and discharge
shall not be required with respect to any such obligation or Tax so long as (a)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and the Borrower or the
applicable Restricted Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation or Tax and enforcement of a
Lien or (b), in each case, to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or the imposition
of a Lien on Collateral not permitted hereunder.

Section 5.04    Financial Statements, Reports, etc.. (a) Furnish to the
Administrative Agent, which shall furnish to each Lender:
(i)    within 90 days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statements of income, partners’ equity
and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification (other
than an exception or explanatory paragraph with respect to the maturity of the
Credit Facilities for an opinion delivered in the fiscal year in which such
Indebtedness matures) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in all material respects
in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” provision; provided, that if the Borrower
is not required to deliver a “management discussion and analysis” to the trustee
under the indenture governing its senior notes, a “management discussion and
analysis” prepared for Tallgrass Energy, LP and its consolidated Subsidiaries
shall satisfy such requirement;
(ii)    within 45 days after the end of each fiscal quarter (other than the
final fiscal quarter of any fiscal year), the Borrower’s consolidated balance
sheet and related statements of income, partners’ equity and cash flows showing
the financial condition of the Borrower


90
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





and its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in all material respects in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments,
together with a customary “management discussion and analysis” provision;
provided, that if the Borrower is not required to deliver a “management
discussion and analysis” to the trustee under the indenture governing its senior
notes, a “management discussion and analysis” prepared for Tallgrass Energy, LP
and its consolidated Subsidiaries shall satisfy such requirement;
(iii)    concurrently with any delivery of financial statements under paragraph
(i) or (ii) above, a certificate of a Financial Officer (the “Compliance
Certificate”) in the form of Exhibit I (x) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (y) commencing, in the case of
paragraph (ii) above, with the first full fiscal quarter after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10, 6.11, and 6.12 (including an itemized adjustment to Consolidated
Net Income eliminating the effect of the change in GAAP required by Accounting
Standards Update No. 2014-09, Revenue from Contracts with Customers (Topic
606)).
(iv)    concurrently with any delivery of financial statements under clause (i)
above, an annual business plan and budget of the Borrower and its Restricted
Subsidiaries on a consolidated basis, including any forecasts prepared by
management of the Borrower;
(v)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt of the Borrower or of any of the
Restricted Subsidiaries pursuant to the terms of any Material Indebtedness and
not otherwise required to be furnished to the Lenders pursuant to this Section
5.04;
(vi)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation;
(vii)    promptly after the occurrence of a Collateral Regrant Event, written
notice of the Collateral Regrant Event; and
(viii)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.


91
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Information required to be delivered pursuant to Section 5.04(a)(i) and Section
5.04(a)(ii) above shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall be
available on the website of the Securities Exchange Commission at
http://www.sec.gov or Tallgrass Energy, LP at
http://ir-tegp.tallgrassenergylp.com/ or such other publicly available website
of the Borrower or its Affiliates and the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) provides a statement regarding the availability
of such information on such website.
(b)    The financial statements delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be accompanied by reasonably detailed segment
reporting as required under GAAP, certified by a Financial Officer of the
Borrower as fairly presenting the financial condition and results of operations
of such segments in all material respects in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments.
(c)    Unless the financial statements of REX are consolidated with the
financial statements of the Borrower, furnish to the Administrative Agent, which
shall furnish to each Lender:
(i)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of REX, an unaudited consolidated balance sheet and income
statement for such fiscal quarter and cash flow statement for such year-to-date
period of REX and its Subsidiaries prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes to such financial
statements), setting forth in each case in comparative form the figures for the
corresponding periods in the previous year, all in reasonable detail; and
(ii)    within 120 days after the end of each fiscal year of REX, an audited
consolidated balance sheet, income statement and cash flow statement of REX and
its Subsidiaries for such fiscal year prepared in accordance with GAAP (with
footnotes to such financial statements).

Section 5.05    Litigation and Other Notices. Promptly after obtaining actual
knowledge thereof by any Responsible Officer of the Borrower or any Restricted
Subsidiary, furnish to the Administrative Agent (which shall furnish to each
Issuing Bank and each Lender), written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any Governmental Authority or other Person to file or commence, any action,
investigation, enforcement action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate, including any Restricted Subsidiary, thereof that could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, resulted or could reasonably be expected to
result in (i) prior to the Investment Grade Date, liability of any Loan Party or
their respective ERISA Affiliates in an aggregate amount exceeding $30,000,000,
or (ii) after the Investment Grade Date, a Material


92
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Adverse Effect, and a statement of a Responsible Officer of the Borrower or such
ERISA Affiliate setting forth details as to such ERISA Event and the action, if
any, that the Borrower or such ERISA Affiliate proposes to take with respect
thereto; and
(d)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

Section 5.06    Information Regarding Collateral. Prior to the Investment Grade
Date and after a Collateral Regrant Event, (a) furnish to the Administrative
Agent prompt written notice of any change (i) in the Borrower’s or any
Restricted Subsidiary’s legal name, (ii) in the jurisdiction of organization or
formation of the Borrower or any Restricted Subsidiary, (iii) in the Borrower’s
or any Restricted Subsidiary’s identity or corporate structure or (iv) in the
Borrower’s or any Restricted Subsidiary’s Federal Taxpayer Identification
Number; (b) not effect or permit, nor cause or permit any Restricted Subsidiary
to effect or permit, any change referred to in clause (a) unless all filings
have been made under the Uniform Commercial Code or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral to
the same extent as before such change; and (c) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

Section 5.07    Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account, in reasonable detail, accurately and fairly
reflecting in all material respects in conformity with GAAP and all requirements
of law all dealings and transactions in relation to its business and activities.
The Borrower will, and will cause each of the Restricted Subsidiaries to permit
any representatives and independent contractors designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of such Person at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives and independent contractors designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor, in the case of an inspection by the Administrative Agent, at the
expense of the Borrower; provided that (i) the Administrative Agent and the
Lenders may only exercise such right of inspection once per calendar year and
(ii) notwithstanding clause (i) above, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time during
normal business hours upon reasonable notice to the Borrower.

Section 5.08    Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement. The Borrower will not request any
Borrowing or Letter of Credit, and will not use, and the Borrower will ensure
that its Subsidiaries and its or their respective directors, officers,
employees, advisors and agents shall not use, the proceeds of any Borrowing or
Letter of Credit in violation of any Anti-Corruption Law or applicable Sanction.


93
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 5.09    Employee Benefits. Comply with the applicable provisions of
ERISA and the Code except, in each case, where a failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.10    Compliance with Environmental Laws. Comply in all material
respects and take all commercially reasonable measures to cause all lessees,
invitees and any other Persons operating or occupying its properties to comply
in all material respects with all applicable Environmental Laws and
Environmental Permits; obtain and renew all material Environmental Permits
necessary for its operations and properties; and to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in compliance in
all material respects with the applicable requirements of all Environmental
Laws, in each case, unless such non-compliance would not result in, or could not
reasonably be expected to result in, a Material Adverse Effect; provided,
however, that neither the Borrower nor any of the Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper administrative or judicial proceedings, appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP, or the
delay in performance of such action could not reasonably be expected to result
in a material Environmental Liability.

Section 5.11    Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Administrative Agent within 45 days after such request (if such
Default is then continuing), at the expense of the Borrower, a report regarding
the matters which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

Section 5.12    Further Assurances; Additional Guarantees and Collateral.  (a)
Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements, Mortgages and deeds of trust) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents;
(b)    In the event that (x) any Person becomes a Wholly Owned Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary or (y) any
Unrestricted Subsidiary is converted into a Restricted Subsidiary that is a
Wholly Owned Domestic Subsidiary, in each case, after the Closing Date, the
Borrower shall (a) within 30 days of such event (or such longer period of time
acceptable to the Administrative Agent and the Collateral Agent), cause such
Wholly Owned Domestic Subsidiary to become a Guarantor and a Grantor (as defined
in the Guarantee and Collateral


94
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Agreement) under the Guarantee and Collateral Agreement by executing and
delivering to Administrative Agent and Collateral Agent a counterpart agreement
or supplement to the Guarantee and Collateral Agreement in accordance with its
terms, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates reasonably requested by Collateral Agent, including those which are
similar to those described in Sections 4.02(b), (c), (d), (l), Schedule 5.15 of
this Agreement and Section 2.9(b) or Section 9.14 of the Guarantee and
Collateral Agreement. In the event that any Person becomes a Foreign Subsidiary
of the Borrower or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary that is a Foreign Subsidiary after the Closing Date, and 100% of the
voting and non-voting Equity Interests of such Foreign Subsidiary are directly
owned by the Borrower and its Wholly Owned Domestic Subsidiaries (other than
Unrestricted Subsidiaries), the Borrower shall, and shall cause each such Wholly
Owned Domestic Subsidiary to, within 60 days of such event (or such longer
period of time acceptable to the Administrative Agent and the Collateral Agent),
deliver all such documents, instruments, agreements, and certificates as are
similar to those described in Section 4.02(b), (c), (d), (i) of this Agreement,
and the Borrower shall take, and shall cause each such Wholly-Owned Domestic
Subsidiary to take, all of the actions referred to in Section 4.02(d) of this
Agreement and Section 5.4 of the Guarantee and Collateral Agreement necessary to
grant and to perfect a Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Guarantee and Collateral Agreement, or, at the option
of the Collateral Agent, under a security or pledge agreement under the law of
the jurisdiction of organization of the pledged Person, in such Equity
Interests, or, if a material adverse tax consequence would result therefrom, in
not more than 65% of the voting, and 100% of such non-voting, Equity Interests.
With respect to each such Subsidiary, the Borrower shall, within 15 days of such
event (or such longer period of time acceptable to the Administrative Agent and
the Collateral Agent), send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a Wholly
Owned Domestic Subsidiary of the Borrower that is a Restricted Subsidiary or was
converted into a Restricted Subsidiary and (ii) all of the data required to be
set forth in Schedules 3.01 and 3.08 with respect to all Subsidiaries of the
Borrower, and such written notice shall be deemed to supplement Schedules 3.01
and 3.08 for all purposes hereof. Notwithstanding anything to the contrary
herein or in any other Loan Document, (A) neither the Borrower nor any of its
Subsidiaries shall be required to grant a Lien in the Equity Interests of any
Unrestricted Subsidiary, (B) none of any JV HoldCo or REX HoldCo shall be
required to grant a Lien in the Equity Interests of any Person that is not a
Wholly Owned Domestic Subsidiary if the Borrower, its Restricted Subsidiaries
and its Affiliates own or control less than 100% of the issued and outstanding
Equity Interests issued by such Person, (C) REX shall not be required to become
a Guarantor or a Grantor or take any of the other actions required by this
Section 5.12(b) or the Guarantee and Collateral Agreement so long as any of the
Indebtedness (including any Permitted Refinancing Debt thereof) permitted by
Section 6.01(a)(xv) is outstanding and (D) upon the occurrence of a Collateral
Regrant Event, neither the Borrower nor any of its Restricted Subsidiaries shall
be required to grant a Lien in the Equity Interests of any Person owned by the
Borrower or a Restricted Subsidiary as of the Collateral Regrant Event that is
not a Wholly Owned Domestic Subsidiary, if such grant is not permitted by the
Organizational Documents of such Person or any related joint venture,
shareholders’ or similar agreement among the owners of the Equity Interests of
such Person (and such Equity Interests shall not be considered an investment by
a JV HoldCo for purposes of Section 6.04(k)).


95
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(c)    In the event that any Loan Party acquires Material Real Property or any
Unrestricted Subsidiary that owns Material Real Property is converted into a
Restricted Subsidiary after the Closing Date or any Real Property of a Loan
Party becomes Material Real Property after the Closing Date, and such interest
in such Material Real Property has not otherwise been made subject to the Lien
of the Security Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then the Borrower shall, or shall cause such Subsidiary to,
within 90 days of such event (or such longer period of time acceptable to the
Administrative Agent and the Collateral Agent), take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates, including those
which are similar to those described in Section 5.15(b) with respect to each
such Material Real Property, that the Collateral Agent shall reasonably request
to create in favor of the Collateral Agent, for the benefit of Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected first priority security interest in such Material Real Property. In
addition to the foregoing, Borrower shall, at the request of the Collateral
Agent, deliver, from time to time, to the Collateral Agent such appraisals as
are required by law or regulation of Material Real Property with respect to
which the Collateral Agent has been granted a Lien. To the extent that any
Material Real Property is subject to the provisions of the Flood Insurance Laws,
upon the earlier of (i) ten (10) Business Days from the date the information
required by the first sentence of this clause (c) is provided to the Lenders and
(ii) receipt by the Administrative Agent of a notice from each Lender (which may
be delivered electronically) that such Lender has completed all necessary flood
insurance diligence with respect to such Material Real Property, the
Administrative Agent may permit the execution and delivery of the applicable
Mortgage in favor of the Collateral Agent.
(d)    In the event that any Loan Party acquires Material Leased Real Property
or any Unrestricted Subsidiary that leases Material Leased Real Property is
converted into a Restricted Subsidiary after the Closing Date or any Real
Property of a Loan Party becomes Material Leased Real Property after the Closing
Date, then the Borrower shall, or shall cause such Subsidiary to, use
commercially reasonable efforts to obtain customary landlord or landowners lien
waivers, in each case reasonably acceptable to the Collateral Agent.
(e)    Notwithstanding anything in this Agreement to the contrary (including the
Guarantee and Collateral Agreement), the parties hereto acknowledge and agree
that at any time on or after the Investment Grade Date and before the Collateral
Regrant Event (if any), so long as no Event of Default then exists, at the
Borrower’s request (the date of such request, the “Collateral Release Date”),
the Liens and Mortgages (including equity pledges) otherwise required by this
Agreement and granted pursuant to the Security Documents shall be automatically
released (the “Collateral Release Event”). From and after the Collateral Release
Date, the Collateral Agent shall promptly execute, deliver and/or file all such
further releases, termination statements, documents, agreements, certificates
and instruments and do such further acts as the Borrower may reasonably require
to more effectively evidence or effectuate such Collateral Release Event and
from and after such Collateral Release Event, Borrower and its Restricted
Subsidiaries shall not be required to comply with the provisions of this Section
5.12 other than the provisions related to Wholly Owned Domestic Subsidiaries
becoming Guarantors, unless and until a Collateral Regrant Event occurs. Upon
the Collateral Regrant Event, the Borrower will re-grant the security interests
in the Collateral pursuant to comparable Security Documents and shall take or
cause to be taken all action reasonably necessary


96
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





to vest in the Administrative Agent for the benefit of the Lenders a valid and
perfected interest, subject only to the Liens permitted under Section 6.02(c)
(including, without limitation, those granted on or after the Investment Grade
Date and before the Collateral Regrant Event in conformity with the lien
covenant at the time granted), in the Collateral within the time periods
specified in Section 5.12(b) and (c) (the date on which such regrant occurs is
referred to as the “Collateral Regrant Date”). For the avoidance of doubt, a
Collateral Release Event may only occur once during the term of this Agreement.

Section 5.13    REX Operator. Until the first to occur of (i) REX becoming a
Guarantor and (ii) the Borrower and its Affiliates ceasing to own, directly or
indirectly, at least 50% of the Equity Interests of REX, the Borrower shall or
shall cause an Affiliate of the Borrower to be the operator of REX’s assets.

Section 5.14    Unrestricted Subsidiaries. (a)The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary as an Unrestricted Subsidiary; provided that (x)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (y) the Borrower is in Financial Covenant
Compliance immediately after giving effect to such designation as of the most
recent Date of Determination and (z) the total assets of all Unrestricted
Subsidiaries shall be less than 10% of Consolidated Total Assets after giving
effect to such designation. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the aggregate fair market value of all such Person’s outstanding
investment therein.
(b)    Any designation of a Subsidiary as an Unrestricted Subsidiary will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a certified copy of a resolution of the Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 6.04. If, at
any time, any Unrestricted Subsidiary should fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for the purposes of this Agreement and any Indebtedness
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary as
of such date and, if such Indebtedness is not permitted to be incurred as of
such date under Section 6.01, the Borrower will be in default of such covenant.
(c)    The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary, and
such designation will only be permitted if (i) such Indebtedness is permitted
under Section 6.01 and (ii) no Default or Event of Default would be in existence
immediately following such designation and the Borrower is in Financial Covenant
Compliance immediately after giving effect to such designation as of the most
recent Date of Determination.
(d)    Notwithstanding anything to the contrary in this Section 5.14 and to the
extent that REX is a Subsidiary, the Board of Directors of the Borrower may at
any time designate REX as an Unrestricted Subsidiary so long as any of the
Indebtedness (including any Permitted Refinancing Debt thereof) permitted by
Section 6.01(a)(xv) is outstanding. Notwithstanding anything to the


97
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





contrary in this Section 5.14, (i) REX HoldCo may not be designated an
Unrestricted Subsidiary and (ii) if REX is designated as an Unrestricted
Subsidiary, REX and its subsidiaries shall be disregarded for the purposes of
determining Consolidated Total Assets in connection with Section 5.14(a) above.

Section 5.15    Certain Post-Closing Obligations.  (a) Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified therein (or such longer period of time acceptable to
the Administrative Agent).
(b)    The Collateral Agent shall receive from the applicable Loan Parties
within 90 days following the Closing Date (or such longer period of time
acceptable to the Administrative Agent), with respect to Material Real Property
or Material Leased Real Property of any Loan Party as of the Closing Date
located in Logan County, Colorado:
(i)    a Mortgage duly authorized and executed, in proper form for recording in
the recording office of each jurisdiction where such Mortgaged Property to be
encumbered thereby is situated, in favor of the Collateral Agent, for the
benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Mortgaged Property, as the case may be, subject to no Liens other than
Permitted Liens and Permitted Encumbrances applicable to such Mortgaged
Property;
(ii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to and reasonably required by
the Administrative Agent, insuring the Mortgages to be valid first and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, other than Permitted Liens and Permitted Encumbrances, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem reasonably necessary or
desirable and are available in the relevant jurisdiction;
(iii)    American Land Title Association/American Congress on Surveying and
Mapping form surveys or such other forms of surveys as are reasonably acceptable
to Administrative Agent, including ExpressMaps prepared by First American
Commercial Due Diligence Services, for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days before (x) the
Closing Date or (y) the date on which a Mortgage in respect thereof is required
to be delivered hereby (or such other dates as shall be reasonably acceptable to
the Administrative Agent), either (i) certified to the Administrative Agent and
the issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property


98
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than (a) Permitted Encumbrances and (b) encroachments and other
defects reasonably acceptable to the Administrative Agent or (ii) as to
ExpressMaps, in form and substance reasonably acceptable to the issuer of the
Mortgage Policies to delete the standard survey exceptions and to issue
endorsements to the same extent as such exceptions could have been deleted and
such endorsements issued had an ALTA/ACSM Survey been provided rather than an
ExpressMap;
(iv)    evidence of flood insurance required by Section 5.02(c), in form and
substance reasonably satisfactory to the Administrative Agent, it being
understood that in any event the items required pursuant to this clause (iv)
shall be required to be delivered prior to or on the day on which the Mortgages
are delivered pursuant to clause (i) above with respect to each Mortgaged
Property;
(v)    all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Material Real Property or Material Leased Real Property, subject
only to Permitted Encumbrances and Permitted Liens; and
(vi)    opinions of local counsel for the Loan Parties in states in which such
Material Real Property or Material Leased Real Property located, with respect to
the enforceability and validity of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Administrative Agent.

ARTICLE VI
NEGATIVE COVENANTS
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) have been paid in full and all Letters of Credit have been cancelled
or have expired and all amounts drawn thereunder have been reimbursed in full
(unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, nor
will it cause or permit any of the Restricted Subsidiaries to:

Section 6.01    Indebtedness.
(a)    Prior to the Investment Grade Date, incur, create, assume or permit to
exist any Indebtedness, except:


99
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(i)    Indebtedness existing on the Closing Date and set forth on Schedule 6.01
and any Permitted Refinancing Debt in respect thereof;
(ii)    Indebtedness created hereunder and under the other Loan Documents;
(iii)    intercompany Indebtedness of the Borrower and the Restricted
Subsidiaries referred to in and to the extent permitted by Section 6.04(a)(iv);
(iv)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (A) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(a)(iv), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(a)(v) shall
not exceed the greater of $175,000,000 and an amount equal to 5.00% of
Consolidated Total Assets at any time outstanding;
(v)    Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(a)(iv), not in excess of the
greater of $175,000,000 and an amount equal to 5.00% of Consolidated Total
Assets at any time outstanding;
(vi)    Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
(vii)    Indebtedness of any Person that becomes a Restricted Subsidiary after
the Closing Date pursuant to a Permitted Acquisition or the designation of such
Person as a Restricted Subsidiary and any Permitted Refinancing Debt in respect
of any of the foregoing; provided that (A) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary, (B)
immediately before and after such Person becomes a Restricted Subsidiary no
Default or Event of Default shall have occurred and be continuing, and (C)
immediately before and after such Person becomes a Restricted Subsidiary the
Borrower is in Financial Covenant Compliance;
(viii)    Indebtedness in respect of those Hedging Agreements that (A) are not
for speculative purposes, and (B) do not increase the Indebtedness of the
obligor outstanding at any time other than as a result of fluctuations in
interest rates or commodity prices or by reason of fees, indemnities and
compensation payable thereunder;
(ix)    the Guarantee by any Loan Party of Indebtedness of any other Loan Party
that was permitted to be incurred by another provision of this Section 6.01(a);
provided that if the Indebtedness being guaranteed is subordinated to the
Obligations, then the guarantee shall be subordinated to the same extent as the
Indebtedness guaranteed;


100
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(x)    Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of letters of credit (other than Letters of Credit issued
hereunder) not in excess of $7,500,000 at any time;
(xi)    Indebtedness (A) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business, provided
such Indebtedness is extinguished within five Business Days of its incurrence or
(B) arising under any treasury or cash management or similar services provided
by a bank or other financial institution to the Loan Parties in the ordinary
course of business;
(xii)    Indebtedness consisting of guarantees, indemnities or obligations in
respect of purchase price adjustments or earn-outs in connection with Permitted
Acquisitions or Dispositions and other transactions, in each case that are
permitted hereunder;
(xiii)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
Debt in respect thereof;
(xiv)    so long as no Default or Event of Default has occurred or is continuing
or would otherwise result therefrom, Permitted Junior Debt and any Permitted
Refinancing Debt thereof;
(xv)    if REX is a Restricted Subsidiary, the $2,575,000,000 principal amount
of Senior Notes of REX outstanding as of the Closing Date (and any Permitted
Refinancing Debt in respect thereof), plus up to $200,000,000 of Indebtedness of
REX incurred under an unsecured, revolving credit facility with banks or other
institutional lenders or investors;
(xvi)    other Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount not exceeding the greater of $175,000,000 and an
amount equal to 5.00% of Consolidated Total Assets at any time outstanding;
(b)    on and after the Investment Grade Date and before a Collateral Regrant
Event, incur, create, assume or permit to exist any Priority Debt, except:
(i)    Priority Debt comprised of Indebtedness of the kinds and amounts
permitted under Section 6.01(a) (other than subsections (xiii), (xiv) and (xvi)
thereof) prior to the Investment Grade Date (whether incurred, created, assumed
or permitted to exist prior to, on or after the Investment Grade Date); and
(ii)    other Priority Debt at any one time outstanding in an aggregate
principal amount not exceeding the greater of $350,000,000 and an amount equal
to 10.00% of Consolidated Total Assets at any time outstanding; and
(c)    on or after a Collateral Regrant Event, incur, create assume or permit to
exist any Indebtedness, except:


101
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(i)    Indebtedness of the kinds and amounts permitted under Section 6.01(a)
prior to the Investment Grade Date (whether incurred, created, assumed or
permitted to exist prior to, on or after the Investment Grade Date); and
(ii)    Indebtedness incurred on and after the Investment Grade Date and before
a Collateral Regrant Event in conformity with Section 6.01(b) and any Permitted
Refinancing Debt in respect thereof.
(d)    For purposes of determining compliance with this Section 6.01, (i) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of more than one of the categories of Indebtedness permitted in this Section
6.01, the Borrower or a Restricted Subsidiary, as the case may be, in its sole
discretion, may classify (and may from time to time thereafter reclassify) such
item of Indebtedness (or any portion thereof) in any such category and will only
be required to include such Indebtedness (or any portion thereof) in one of the
categories of Indebtedness permitted in this Section 6.01; and (ii) at the time
of incurrence or upon any later reclassification, the Borrower or a Restricted
Subsidiary, as the case may be, in its sole discretion, may divide and classify
an item of Indebtedness (or any portion thereof) in more than one of the
categories of Indebtedness permitted in this Section 6.01.References in this
Agreement to Section 6.01(a), or subsections thereof, shall be deemed to include
any Indebtedness incurred pursuant to such section or subsections under Section
6.01(b)(i) or (c)(i), as applicable.
(e)    The accrual of interest and the payment in kind of interest in the form
of capitalized obligations or the payment of dividends on any Disqualified Stock
in the form of additional Disqualified Stock will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01.

Section 6.02    Liens.
(a)    Prior to the Investment Grade Date, create, incur, assume or permit to
exist any Lien on any property or assets (including Equity Interests or other
securities of any Person, including the Borrower or any Restricted Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
(i)    Liens on property or assets of the Borrower and its Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the Closing Date and extensions, renewals and replacements thereof permitted
hereunder;
(ii)    any Lien created under the Loan Documents;
(iii)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or assets of any Person that becomes a Restricted Subsidiary after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary, as the case
may be; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, (B) such Lien does not apply to any other property or assets of the


102
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Borrower or any Restricted Subsidiary and (C) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and any Permitted
Refinancing Debt in respect of the foregoing;
(iv)    Liens for Taxes not yet due or which are being contested in compliance
with Section 5.03;
(v)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.03;
(vi)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(vii)    (A) Liens or deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business and (B) Liens resulting from earnest money deposits or indemnification
holdbacks made in connection with Permitted Acquisitions or Dispositions, and
other transactions permitted hereunder;
(viii)    (A) zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and (B)
licenses, sublicenses, leases or subleases entered into in the ordinary course
of business, which, in the case of each of clauses (A) and (B), do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Restricted Subsidiaries;
(ix)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Restricted Subsidiary; provided that (A) such security
interests secure Indebtedness permitted by Section 6.01(a)(iv) or (v) or
Permitted Refinancing Debt in respect of the foregoing, (B) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (C) the Indebtedness secured
thereby does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (D) such security interests do not apply to any other property
or assets of the Borrower or any Restricted Subsidiary;
(x)    judgment Liens securing judgments not constituting an Event of Default
under Article VII or securing appeal or other bonds relating to such judgments;


103
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(xi)    cash collateral securing Indebtedness in respect of letters of credit
permitted by Section 6.01(a)(x); provided that the cash collateral provided
shall not exceed 105% of the face amount of such letters of credit;
(xii)    Liens and customary rights of set-off, revocation, refund or chargeback
and similar rights under deposit, disbursement, concentration, cash or treasury
management or similar agreements or under the Uniform Commercial Code or other
applicable law in favor of any bank or other financial institution at which the
Borrower or a Restricted Subsidiary maintains a deposit account in the ordinary
course of business; provided that such Lien, customary rights of set-off,
revocation, refund, chargeback or similar rights is limited to such deposit
account and the funds, checks and other items deposited therein;
(xiii)    In the case of (A) the Equity Interests of any Restricted Subsidiary
that is not a Wholly Owned Subsidiary or (B) the Equity Interests of any Person
that is not a Restricted Subsidiary (including any Unrestricted Subsidiary), in
each case owned by the Borrower or any Restricted Subsidiary, any encumbrance,
restriction or other Lien, including any put and call arrangements, related to
such Equity Interests set forth in (1) the organizational documents of such
Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement or (2) in the case of any such Person that is
not a Restricted Subsidiary (including any Unrestricted Subsidiary), any
agreement or document governing Indebtedness of such Person that is non-recourse
to the Borrower or any of its Restricted Subsidiaries; provided, that, no such
Liens may exist pursuant to this clause (xiii) on Equity Interests issued by
Pony Express if such Liens would restrict the grant of a security interest or
Lien in favor of the Collateral Agent for the benefit of the Secured Parties
under the Loan Documents;
(xiv)    other Liens securing liabilities hereunder in an aggregate amount not
to exceed the greater of $87,500,000 and an amount equal to 2.50% of
Consolidated Total Assets at any time outstanding; provided, that, no such Liens
shall encumber all or any portion of the Pipeline Real Property to secure
Indebtedness;
(b)    on or after the Investment Grade Date and before a Collateral Regrant
Event, create, incur, assume or permit to exist any Lien on any property or
assets (including Equity Interests or other securities of any Person, including
the Borrower or any Restricted Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:
(i)    Liens of the kinds and amounts permitted under Section 6.02(a) (other
than subsection (xiv) thereof) prior to the Investment Grade Date (whether
created, incurred, assumed or permitted to exist prior to, on or after the
Investment Grade Date); and
(ii)    Liens incurred in connection with any Priority Debt permitted under
Section 6.01(b)(ii) and any Permitted Refinancing Debt in respect thereof;
provided, that, no such Liens shall encumber all or any portion of the Pipeline
Real Property to secure Indebtedness; and


104
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(c)    on or after a Collateral Regrant Event, create, incur, assume or permit
to exist any Lien on any property or assets (including Equity Interests or other
securities of any Person, including the Borrower or any Restricted Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
(i)    Liens of the kinds and amounts permitted under Section 6.02(a) prior to
the Investment Grade Date (whether created, incurred, assumed or permitted to
exist prior to, on or after the Investment Grade Date); and
(ii)    Liens created, incurred, assumed or permitted to exist on and after the
Investment Grade Date and before a Collateral Regrant Event in conformity with
Section 6.02(b) and any Permitted Refinancing Debt in respect thereof.
(d)    For purposes of determining compliance with this Section 6.02: (i) in the
event that a Lien (or any portion thereof) meets the criteria of more than one
of the categories of Liens permitted in this Section 6.02, the Borrower or a
Restricted Subsidiary, as the case may be, in its sole discretion, may classify
(and may from time to time thereafter reclassify) such Lien (or any portion
thereof) in any such category and will only be required to include such Lien in
one of the categories of Liens permitted in this Section 6.02; and (ii) at the
time such Lien arises or upon any later reclassification, the Borrower or a
Restricted Subsidiary, as the case may be, in its sole discretion, may divide
and classify such Lien in more than one of the categories of Liens permitted in
this Section 6.02. References in this Agreement to Section 6.02(a), or
subsections thereof, in this Agreement shall be deemed to include any Liens
granted pursuant to such section or subsections under Section 6.02(b)(i) or
(c)(i), as applicable.

Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations and
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

Section 6.04    Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment in, any other Person, except:
(a)    investments by the Borrower and any Restricted Subsidiary existing on the
Closing Date and described on Schedule 6.04 and extensions, renewals and (in the
case of investments in the form of loans or advances) refinancings thereof so
long as no such extension, renewal or refinancing results in an increase in the
principal or other invested amount thereof except for, in the case of loans or
advances, amounts of the type referred to in clause (i) of the proviso to the
definition of Permitted Refinancing Debt;
(b)    (i) investments by the Borrower and the Restricted Subsidiaries existing
on the Closing Date in Equity Interests of the Borrower and its Subsidiaries and
(ii) additional investments


105
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





by the Borrower and any Restricted Subsidiary in the Equity Interests of the
Subsidiaries; provided that (A) any such Equity Interests held by the Borrower
and any Restricted Subsidiary shall be pledged, to the extent required, pursuant
to the Guarantee and Collateral Agreement (subject to the limitations applicable
to Voting Stock of a Foreign Subsidiary referred to therein), (B) the amount of
any such investment made after the Closing Date pursuant to this Section 6.04(b)
by the Borrower and any Restricted Subsidiary in, and loans and advances made
after the Closing Date by the Borrower and any other Loan Party to, any such
Subsidiaries that are not Loan Parties or do not become Loan Parties after
giving effect to such investments shall not exceed an amount equal to the
Available Amount at the time any such investment, loan or advance is made and
(C) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; provided, further, that
acquisitions of Equity Interests of REX shall not be permitted under this
subsection;
(c)    Permitted Investments;
(d)    (x) loans or advances made by the Borrower to any Restricted Subsidiary
and made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note (which may be revolving in nature)
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (ii) such loans and advances shall be
unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement, (iii) the amount of such loans and advances made after
the Closing Date pursuant to this Section 6.04(d) by Loan Parties to any such
Restricted Subsidiaries that are not Loan Parties shall not exceed an amount
equal to the Available Amount at the time any such investment, loan or advance
is made and (iv) immediately before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and (y) any guarantees
by the Borrower and the Restricted Subsidiaries of the operating or commercial
obligations (to the extent not constituting Indebtedness) of the Borrower or any
Restricted Subsidiary (other than REX) incurred in the ordinary course of
business; provided, further, that acquisitions of Equity Interests of REX shall
not be permitted under this subsection;
(e)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the granting of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    investments by the Borrower and any Restricted Subsidiary in Hedging
Agreements permitted under clause (viii) of Section 6.01(a);
(g)    the Borrower or any other Loan Party may acquire all or substantially all
the assets of a Person or line of business of such Person, or not less than 100%
of the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business and (ii) at the time of such transaction
(A) both immediately before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) immediately before and
after consummating such investment, the Borrower must be in Financial Covenant
Compliance; (C) the Borrower or any Restricted


106
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Subsidiary shall have delivered a certificate of a Responsible Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form reasonably satisfactory to the Administrative Agent,
(D) such Acquired Entity shall become a Loan Party hereunder within the periods
provided for in Section 5.12, and (E) the Borrower and any Restricted Subsidiary
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.12 and the Security Documents within the periods
provided for in Section 5.12 (any acquisition of an Acquired Entity meeting all
the criteria of this Section 6.04(g) being referred to herein as a “Permitted
Acquisition”);
(h)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    to the extent not prohibited by applicable law, loans and advances to
officers, directors, managers, consultants and employees of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $1,500,000 at any time
outstanding for travel, entertainment, relocation and other business purposes in
the ordinary course of business;
(j)    investments in the form of seller “take-back” notes in connection with a
Disposition permitted by Section 6.05;
(k)    investments by a JV HoldCo in a Person that do not result in such Person
becoming a Wholly Owned Domestic Subsidiary in an aggregate amount not to exceed
at any time outstanding the greater of (i) $250,000,000 and (ii) 7.5% of
Consolidated Total Assets; provided, that (i) such JV HoldCo shall, after giving
effect to such investment, own Equity Interests representing at least 20.0% of
the voting and economic rights of all issued and outstanding Equity Interests of
such Person, (ii) such Person and its subsidiaries shall not incur or be liable
for any Indebtedness (excluding Indebtedness of the type described in clause
(h), clause (i), clause (j) and clause (k) of the definition of Indebtedness)
other than pursuant to Section 6.01(a)(iii), (vi), (xi) or (xii) at any time and
(iii) immediately before and after consummating such investment the Borrower
must be in Financial Covenant Compliance;
(l)    [intentionally omitted];
(m)    [intentionally omitted];
(n)    acquisitions by REX HoldCo of Equity Interests in REX; provided that (i)
the Borrower and all Affiliates of the Borrower shall after giving effect to
such acquisition, own Equity Interests representing at least 50.0% of the voting
and economic rights of all issued and outstanding Equity Interests of REX, (ii)
the Borrower or an Affiliate of the Borrower shall be the operator of the REX
assets, (iii) the consent of the Borrower or its Affiliates (or their
representatives) is required to determine the amount and frequency of
distributions made from REX to its equity holders, and (iv) immediately before
and after consummating such acquisition the Borrower must be in Financial
Covenant Compliance;


107
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(o)    in addition to investments permitted by paragraphs (a) through (n) above,
additional investments, loans and advances by the Borrower or any Restricted
Subsidiary so long as (i) the amount invested, loaned or advanced pursuant to
this paragraph (o) does not exceed an amount equal to the Available Amount at
the time such amount is invested loaned or advanced and (ii) both immediately
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; provided that acquisitions of Equity Interests
of REX shall not be permitted under this subsection;
(p)    in addition to investments permitted by paragraphs (a) through (o) above,
other investments, loans and advances by the Borrower or any Restricted
Subsidiary not to exceed the greater of $70,000,000 and an amount equal to 2.00%
of Consolidated Total Assets at any time outstanding; provided that acquisitions
in Equity Interests of REX shall not be permitted under this subsection; and
(q)    on or after the Investment Grade Date, the Borrower and any Restricted
Subsidiary are permitted to make any Investments that do not (i) violate the
Borrower’s or any Restricted Subsidiary’s Organizational Documents and (ii)
after giving effect to such Investment, violate Section 6.08.
For purposes of determining compliance with this Section 6.04: (i) in the event
that an investment (or any portion thereof) meets the criteria of more than one
of the categories of investments permitted in this Section 6.04, the Borrower
and a Restricted Subsidiary, as the case may be, in its sole discretion, may
classify (and may from time to time thereafter reclassify) such investment (or
any portion thereof) and will only be required to include such investment in one
of the categories of investments permitted in this Section 6.04; (ii) at the
time of such investment or upon any later reclassification the Borrower or a
Restricted Subsidiary, as the case may be, in its sole discretion, may divide
and classify an investment in more than one of the categories of investments
permitted in this Section 6.04, and (iii) the amount of any investments made in
the form of Equity Interests, property or other assets (other than cash) shall
be deemed to be the greatest of (a) the fair market value of such asset, (b) the
book value of such asset and (c) the aggregate amount of capital expenditures,
improvements and other investments made in such Equity Interests, property or
asset.
Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional investments will not
be deemed to be the making of an investment for purposes of this Section 6.04.
Notwithstanding the foregoing, in no event shall this provision permit any
investment which results in or would facilitate in any manner any Restricted
Payment not otherwise permitted hereunder.

Section 6.05    Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower or any
Restricted Subsidiary or less than all the Equity Interests of any Restricted
Subsidiary (other than


108
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





directors’ qualifying shares), or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing (i) any Wholly Owned Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Wholly Owned Restricted Subsidiary may merge into or consolidate with
any other Wholly Owned Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and no Person other than the
Borrower or a Wholly Owned Restricted Subsidiary receives any consideration,
(iii) any Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary
may merge into or consolidate with any other Restricted Subsidiary that is not a
Wholly Owned Restricted Subsidiary and (iv) the Borrower and any Loan Party may
make investments permitted by Section 6.04.
(b)    Make any Disposition (other than a Disposition permitted by Section
6.05(a) or a Restricted Payment permitted by Section 6.06(a)), except:
(i)    Dispositions of damaged, obsolete or worn out property, or property no
longer used or usable in the business, whether now owned or hereafter acquired,
in the ordinary course of business;
(ii)    Dispositions of inventory, cash and Permitted Investments in the
ordinary course of business;
(iii)    licensing, sublicensing, abandonment or other Dispositions of
intellectual property rights in the ordinary course of business;
(iv)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(v)    the sale or other transfer of products (including but not limited to
Hydrocarbons), services or accounts receivable in the ordinary course of
business;
(vi)    Dispositions of property among the Borrower and any other Loan Party;
(vii)    leases and subleases of property and real property, and licenses and
sublicenses thereof in each case, in the ordinary course of business;
(viii)    to the extent constituting a Disposition, the termination or unwinding
of Hedging Agreements;
(ix)    Dispositions by Restricted Subsidiaries that are not Loan Parties to (a)
other Restricted Subsidiaries that are not Loan Parties or (b) Loan Parties;
(x)    Dispositions by the Borrower and any Restricted Subsidiary not otherwise
permitted under this Section 6.05; provided that (1) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition, (2) the Net


109
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Cash Proceeds of such Disposition are applied in accordance with the
requirements of Section 2.12, (3) no less than 75% of the consideration received
for such Disposition shall be paid in cash, (4) in the case of any Disposition
to any Person that is an Affiliate of the Borrower or any Restricted Subsidiary,
any Lien created under the Loan Documents in such property or asset shall not be
released, (5) the aggregate proceeds from any Disposition, when aggregated with
the proceeds of all other Dispositions made pursuant to this paragraph (x),
shall not exceed the greater of $70,000,000 and an amount equal to 2.00% of
Consolidated Total Assets and (6) any Disposition pursuant to this paragraph (x)
shall be for fair market value; and
(xi)    Dispositions of cash or other property solely to effect any Investments
permitted under Section 6.04(g) or (p) (or, on or after the Investment Grade
Date, Section 6.04(q)).

Section 6.06    Restricted Payments; Restrictive Agreements. (a) Prior to the
Investment Grade Date, declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, however, that:
(i)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
any other Restricted Subsidiary, or any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(ii)    the Borrower may make Restricted Payments at any time; provided that (1)
no Default or Event of Default has occurred and is continuing or would result
therefrom and (2) immediately before and after such Restricted Payment the
Borrower is in Financial Covenant Compliance;
(iii)    the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in common or
subordinated Equity Interests of such Person(s) and the Borrower may issue
common Equity Interests upon conversion of subordinated Equity Interests;
provided that (1) the Borrower may not issue any general partnership interests
to any Person other than the General Partner (unless (x) the Permitted Holders
have the requisite equity ownership specified in clause (b) of the definition of
Change in Control in respect of such Person and (y) such General Partner and
such Person(s) collectively hold 100% of the general partnership interests in
the Borrower) and (2) any such Equity Interests issued pursuant to this clause
(iii) are not Disqualified Stock;
(iv)    Restricted Payments may be made in the form of the issuance of Equity
Interests of the Borrower in connection with the cashless exercise of options,
warrants, conversion and other rights or tax withholding with respect to the
exercise of equity based awards under employee equity incentive compensation
programs of the Borrower, the Restricted Subsidiaries, the General Partner and
any management Affiliate of the General Partner;


110
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(v)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new common or subordinated Equity Interests of
such Person; provided that such Equity Interests issued pursuant to this clause
(v) are not Disqualified Stock, with an issuance being deemed substantially
concurrent if such repurchase, redemption or other acquisition occurs not more
than 90 days after such sale; and
(vi)    (x) the Borrower and each Restricted Subsidiary may repurchase, redeem
or otherwise acquire or retire to finance any such repurchase, redemption or
other acquisition or retirement for value any Equity Interests of the Borrower
or any Restricted Subsidiary held by any current or former officer, director,
consultant, or employee of the Borrower, the Restricted Subsidiaries, the
General Partner and any management Affiliate of the General Partner pursuant to
any equity subscription agreement, stock option agreement, shareholders’,
members’ or partnership agreement or similar agreement, plan or arrangement or
any Plan and the Borrower and each Restricted Subsidiary may declare and pay
dividends to the Borrower or any other Restricted Subsidiary of the Borrower the
proceeds of which are used for such purposes and (y) to the extent such payments
are deemed to be Restricted Payments, the Borrower may make payments under stock
appreciation rights, phantom stock or other similar cash settled interests
issued under the Borrower’s long term incentive program; provided that, before
and after making any Restricted Payment pursuant to this clause (vi), the
Borrower shall be in Financial Covenant Compliance and no Default or Event of
Default shall have occurred and be continuing.
(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests, to make or repay loans or advances to the Borrower
or any other Restricted Subsidiary; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(C) clause (i) of the foregoing shall not apply to the restrictions or
conditions imposed by any documentation relating to secured Indebtedness
permitted by Section 6.01(a)(i), (a)(iv), (a)(v), (a)(ix) (solely in respect of
guarantees of other Indebtedness permitted under Section 6.01(a)(i), (a)(iv),
(a)(v), and (a)(x)) and (a)(x) in each case, to the extent limited to the assets
subject to such Indebtedness, (D) the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (E) the foregoing shall not apply to the restrictions or conditions
imposed by any documentation relating to secured Indebtedness permitted by
Section 6.01(a)(vii) and (a)(ix) (solely in respect of guarantees of other
Indebtedness permitted under Section 6.01(a)(vii)) in each case, to the extent
limited to the assets subject to such Indebtedness permitted by Section
6.01(a)(vii) and (F) the foregoing shall not apply to the restrictions or
conditions imposed on REX or any Subsidiary of REX by any documentation relating
to Indebtedness (including any Permitted Refinancing Debt thereof) permitted by
Section 6.01(a)(xv).


111
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 6.07    Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, whether or not in
the ordinary course of business, other than (i) on fair and reasonable terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (ii)
the payment of fees, expenses, indemnities or other payments to the General
Partner or its management subsidiaries in connection with reimbursable general
corporate and overhead expenses of the Borrower and its Restricted Subsidiaries
and the operation, management and other services rendered to Borrower and its
Restricted Subsidiaries, in each case pursuant to the LP Agreement as in effect
on the First Amendment Effective Date, (iii) transactions between and among Loan
Parties, (iv) compensation arrangements, consulting contracts, collective
bargaining agreements, benefit plans, programs or indemnification obligations,
or any other similar arrangement, for or with general partners, current or
former employees, officers, directors or consultants in the ordinary course of
business, (v) payments, compensation, performance of indemnification or
contribution obligations, and the making or cancellation of loans in the
ordinary course of business to any such general partner, employees, officers,
directors or consultants, (vi) any issuance, grant or award of stock, options,
other equity related interests or other equity securities to any such employees,
officers, directors or consultants, (vii) the payment of reasonable directors’
fees or expenses to directors of the Borrower, any Restricted Subsidiary or any
Permitted Holder (as determined in good faith by the Borrower, such Restricted
Subsidiary or such Permitted Holder in the ordinary course of business),
(viii) a Restricted Payment permitted by Section 6.06, (ix) the execution,
delivery and performance (as applicable) of the Related Documents, (x) any
issuance or sale of Qualified Capital Stock of the Borrower otherwise permitted
hereunder or any capital contributions to the Borrower, (xi) any non-material
transactions with an Affiliate for the purchase of goods, products, parts and
services entered into in the ordinary course of business, (xii) interconnection
agreements, firm and interruptible transportation agreements, operational
balancing agreements and similar agreements between or among Borrower and its
Subsidiaries that are in effect on the Closing Date and that were entered into
in the ordinary course of business, (xiii) transactions listed in Schedule 6.07
and (xiv) the direct payment of expenses to an upstream Affiliate at any time;
provided that (1) no Default or Event of Default has occurred and is continuing
or would result therefrom and (2) immediately before and after such payment the
Borrower is in Financial Covenant Compliance.

Section 6.08    Business of the Borrower and Restricted Subsidiaries. Engage at
any time in any business or business activity other than a Permitted Business.

Section 6.09    Other Indebtedness and Agreements. Prior to the Investment Grade
Date and after the Collateral Regrant Date (a) (i) permit any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Subordinated Indebtedness or Permitted Junior Debt or any
Permitted Refinancing Debt thereof of the Borrower or any Restricted Subsidiary
is outstanding if the effect of such waiver, supplement, modification or
amendment, taken as a whole, would be materially adverse to the Borrower, any
Restricted Subsidiary or the Lenders, (ii) consent to any amendment, supplement,
waiver or other modification or change of its Organizational Documents in any
manner if the effect thereof, taken as a whole, would be materially adverse to
the Lenders or (iii) waive, supplement, amend, modify or change, or cancel or
terminate, in any manner any term or condition of any Related Document or give
any


112
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





consent, waiver or approval thereunder, except to the extent that such waiver,
supplement, amendment, modification, change, cancellation, termination, consent
or approval could not reasonably be expected to have a Material Adverse Effect.
(b)    Prior to the Investment Grade Date and after the Collateral Regrant Date,
other than distributions and payments in an aggregate amount not to exceed the
sum of $15,000,000 from and after the Closing Date or made with the amounts
received after the Original Closing Date by the Borrower and its Restricted
Subsidiaries from the issuance and sale of Equity Interests that do not
constitute Disqualified Stock, (i) make any distribution, whether in cash,
property, securities or a combination thereof, other than regularly scheduled
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or commit to
pay, or directly or indirectly redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any
Subordinated Indebtedness or any Permitted Junior Debt or any Permitted
Refinancing Debt thereof except refinancings thereof permitted by Section
6.01(a) and any mandatory prepayments required under Indebtedness incurred under
Sections 6.01(a)(iv) and 6.01(a)(v), or (ii) pay in cash any amount in respect
of any Subordinated Indebtedness, Permitted Junior Debt or any Permitted
Refinancing Debt thereof or preferred Equity Interests or Disqualified Stock
that may at the obligor’s option be paid in kind or in other securities.

Section 6.10    Interest Coverage Ratio. Permit the Interest Coverage Ratio on
any Date of Determination for the Applicable Period ending on such Date of
Determination to be less than 2.50:1.00.

Section 6.11    Total Leverage Ratio. Permit the Total Leverage Ratio for any
Date of Determination for the Applicable Period ending on such Date of
Determination to be greater than 5.50:1.00.

Section 6.12    Senior Secured Leverage Ratio. Prior to the Investment Grade
Date, permit the Senior Secured Leverage Ratio for any Date of Determination for
the Applicable Period ending on such Date of Determination to be greater than
3.75:1.00.

Section 6.13    Fiscal Year. (a) Make any material change in its accounting
policies or reporting practices, except as required by GAAP or (b) change its
fiscal year-end from December 31.

Section 6.14    Hedging. Prior to the Investment Grade Date, enter into any
Hedging Agreement that does not meet the requirements set forth in clause (viii)
of Section 6.01(a).

Section 6.15    Negative Pledge on Pipeline Real Property. With respect to the
Pipeline Real Property owned by the Borrower and any Restricted Subsidiary, (i)
create, incur, assume or permit to exist any Lien on all or any part of such
Pipeline Real Property, or (ii) file or permit the filing of any financing
statement or other similar notice of, any Lien with respect thereto under the
UCC of any state or under any similar recording or notice statute, in each case
on all or any part of such Pipeline Real Property, in each case other than (x)
Permitted Encumbrances (other than those Liens permitted by paragraphs (a)(i),
(a)(iii), (a)(xiii), or (a)(xiv) of Section 6.02) and (y) solely in


113
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the case of any Pipeline Real Property acquired after the Closing Date, those
Liens permitted by paragraphs (a)(iii) or (a)(ix) of Section 6.02.

ARTICLE VII
EVENTS OF DEFAULT
In case of the happening of any of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any certificate or financial statements furnished by or on behalf of the Loan
Parties pursuant to the requirements of any Loan Documents shall prove to have
been incorrect in any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a), 5.08, 5.13 or 5.15 or in Article VI;
(e)    default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b), (c)
or (d) above) and such default shall continue unremedied for a period of 30 days
after the earlier of (i) notice thereof from the Administrative Agent to the
Borrower (which notice shall also be given at the request of any Lender) or (ii)
knowledge thereof by the Borrower or any other Loan Party;
(f)    (x)(i) prior to the Investment Grade Date, (i) the Borrower or any
Restricted Subsidiary shall fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness, when and as the same shall
become due and payable, or (ii) any other event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (x)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or a casualty
event or condemnation in relation thereto and (y) after the Investment Grade
Date, (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, in excess of $1,000,000, due in respect of any Material


114
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (y)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or a casualty event or condemnation in
relation thereto;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Restricted Subsidiary, or of a
substantial part of the property or assets of the Borrower or a Material
Restricted Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Restricted Subsidiary or for a substantial part of
the property or assets of the Borrower or a Material Restricted Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Material Restricted
Subsidiary; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(h)    the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Restricted Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Restricted Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;
(i)    one or more judgments shall be rendered against the Borrower or any
Material Restricted Subsidiary and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Material Restricted Subsidiary to
enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $50,000,000 not covered by insurance
(it being understood that if an amount in excess of $50,000,000 is to be
considered to be covered by insurance, a claim shall have been submitted to the
applicable insurance provider and it shall not have denied or contested
coverage) or (ii) is for injunctive relief and could reasonably be expected to
result in a Material Adverse Effect;


115
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(j)    an ERISA Event shall have occurred that when taken together with all
other such ERISA Events, resulted or could reasonably be expected to result in
(i), prior to the Investment Grade Date, liability of any Loan Party or their
respective ERISA Affiliates in an aggregate amount exceeding $30,000,000, or
(ii), after the Investment Grade Date, a Material Adverse Effect;
(k)    any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
(l)    prior to the Collateral Release Date and after a Collateral Regrant Date,
any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest on any portion of the
Collateral having a fair market value exceeding $30,000,000, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates or
other instruments delivered to it under the Security Documents;
(m)    there shall have occurred a Change in Control; or
(n)    there shall have occurred any amendment, supplement, waiver or other
modification or change of or to the LP Agreement in any manner if the effect
thereof, taken as a whole, is materially adverse to the Lenders.
then, and in every such event (other than an event with respect to the Borrower
or a Restricted Subsidiary described in paragraphs (g) or (h) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: terminate forthwith the Commitments and declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and by the Borrower on behalf of its Restricted
Subsidiaries, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity; and in any
event with respect to the Borrower or a Restricted Subsidiary described in
paragraphs (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
and the other Loan Parties accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower and by the Borrower on behalf of its Restricted


116
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Subsidiaries, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity.
Notwithstanding anything to the contrary contained in this Article VII, for
purposes of determining whether an Event of Default has occurred under a
Financial Covenant, any equity contribution (in the form of common or
subordinated equity other than Disqualified Stock) contributed to the Borrower
after the last day of any fiscal quarter and on or prior to the day that is 10
days after the day on which financial statements are required to be delivered
for that fiscal quarter will, at the request of the Borrower, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the Financial Covenants at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Equity Contribution”). Notwithstanding anything to
the contrary herein, (a) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Specified Equity Contribution for purposes of
determining compliance with the Financial Covenants for the fiscal quarter in
respect of which such Specified Equity Contribution is made, (b) the amounts of
any Specified Equity Contribution shall not exceed the Cure Amount, (c)
Specified Equity Contributions shall be disregarded for all other purposes under
the Loan Documents (including calculating Consolidated EBITDA for purposes of
determining basket levels, the Available Amount and other items governed by
reference to Consolidated EBITDA) and (d) in any four consecutive fiscal
quarters, there shall be at least two fiscal quarters in respect of which no
Specified Equity Contribution is made, and no more than five (5) Specified
Equity Contributions (in the aggregate) may be made during the term of this
Agreement. “Cure Amount” shall mean an amount which, if added to Consolidated
EBITDA for the Applicable Period in respect of which a Financial Covenant
default occurred, would cause the Financial Covenants for such Applicable Period
to be satisfied and shall not be any more than the amount so required (it being
understood and agreed that for the purposes of calculating such amount, no
effect shall be given to any prepayment of Loans with such proceeds or to any
other reduction of Total Debt or Consolidated Interest Expense on account of the
receipt of such proceeds).

ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC.
Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent hereunder and under the Loan Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Agents, the Lenders and the
Issuing Banks, and the Borrower shall have no rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or Collateral Agent, as
applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an


117
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





administrative relationship between contracting parties. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to (i)
execute any and all documents (including releases and the Security Documents
(which Security Documents shall contain indemnity and expense reimbursement
provisions for the benefit of the Collateral Agent that are no more onerous to
the Lenders than the provisions contained in the Security Documents as of the
Closing Date and shall be binding on the Lenders)) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.
The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of law) as if it were not an Agent
hereunder and without any duty to account therefor to the Lenders.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or under any Loan Document that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided for herein or in the other Loan Documents); provided that neither Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, (i) may expose such Agent to liability or that is contrary to any Loan
Document or applicable law or (ii) may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Loan Documents, neither Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent and/or Collateral Agent or any of its Affiliates in any capacity. Neither
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
non-appealable judgment. Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be


118
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent may also rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or any Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit. Each Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Agent. Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such subagents.
Either Agent may resign at any time by notifying the Lenders, the Issuing Banks
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor which shall be
any financial institution with an office in New York, New York, or an Affiliate
of any such financial institution, that has a combined capital and surplus and
undivided profits of not less than $500,000,000. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a financial institution with an office


119
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





in New York, New York, or an Affiliate of any such financial institution. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective (and such Agent
shall be discharged from its duties and obligations hereunder) and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Any such resignation by such Agent hereunder shall also constitute, to
the extent applicable, its resignation as the Swing Line Lender and as an
Issuing Bank, in which case such resigning Agent (x) shall not be required to
extend any further Swing Line Loans or issue any further Letters of Credit
hereunder and (y) shall maintain all of its rights as Issuing Bank or Swing Line
Lender with respect to any Letters of Credit issued by it or Swing Line Loans
extended by it, as applicable, prior to the date of such resignation. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder (if not already discharged therefrom as
provided above). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, the Syndication Agents and the
Documentation Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, the Syndication Agents and the
Documentation Agents shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents,
including under Section 9.05 hereunder. Without limitation of the foregoing,
none of the Arrangers, the Syndication Agents and the Documentation Agents in
their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
the Borrower, any other Loan Party, or any other Person.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
each Agent (irrespective of whether


120
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether such Agent shall have
made any demand on the Loan Parties) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise (a) to file and prove
a claim for the whole amount of the principal and interest owing and unpaid in
respect of the Loans and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Agents and their respective agents and counsel and all other amounts due
the Lenders and Agents under Section 9.05) allowed in such judicial proceeding
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same and, in either case,
any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
such Agent and, in the event that such Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to such Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Agent and its agents and counsel, and any other amounts due such Agent
under Section 9.05.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Mortgaged Property in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Mortgaged
Property (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar laws in any other
jurisdictions to which a Loan Party is subject, (ii) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.08(b),
(iii) the Administrative Agent shall be authorized to assign the relevant
Indebtedness to any such acquisition vehicle pro rata by the Lenders, as a
result of which each of the Lenders shall be deemed to have received a pro rata
portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without


121
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle is not used to acquire Mortgaged Property for any reason (as
a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, (i) to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted), the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable Issuing Bank or as to
which other arrangements satisfactory to the applicable Issuing Bank have been
made) and the termination of (and making of all payments due by the Loan Parties
in connection with) all Secured Hedging Agreements (or the making of other
arrangements reasonably acceptable to the applicable Qualified Counterparty),
(y) that is (A) owned by, or is an Equity Interest in, a Restricted Subsidiary
that is converted into an Unrestricted Subsidiary in accordance with the terms
hereof, (B) sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted under the Loan Documents to a Person that is
not an Affiliate of the Borrower, or (C) sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents to a Person that is an Affiliate of the Borrower (other than the
Borrower or any Guarantor) pursuant to an arm’s-length transaction permitted
pursuant to Section 6.07(i) or (z) subject to Section 9.08, if approved,
authorized or ratified in writing by the Required Lenders or all Lenders (as
applicable); (ii) to subordinate any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(a)(ix) and (iii) release any
Guarantor from its obligations under the Guarantee and Collateral Agreement or
any other Security Documents if such Person ceases to be a Guarantor as a result
of a transaction permitted hereunder (including the sale or other disposition of
the Equity Interests of any Person, the conversion of a Restricted Subsidiary
that is a Guarantor into an Unrestricted Subsidiary or if such Guarantor ceases
to be a Wholly Owned Domestic Subsidiary of the Borrower pursuant to a
transaction permitted hereunder in accordance with the terms hereof). Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property pursuant to this paragraph or
to release any Guarantor from the obligations under the Guarantee and Collateral
Agreement or any other Security Document. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by the Borrower in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


122
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax, or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, whether or not such Tax was
correctly or legally imposed or asserted by the IRS or such other Governmental
Authority.

ARTICLE IX
MISCELLANEOUS

Section 9.01    Notices; Electronic Communications. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except for electronic communications provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to the Borrower, to it at 4200 W. 115th Street, Suite 350, Leawood, KS
66211-2609, Attention: Gary Brauchle, Fax No. 913-928-6046, Email:
gary.brauchle@tallgrassenergylp.com, and Chris Jones, Fax No. 913-928-6039,
Email: chris.jones@tallgrassenergylp.com, with a copy to Mark Hargrave, Stinson
Leonard Street LLP, 1201 Walnut, Kansas City, MO 64106, Fax No. 816-412-1175,
Email: mark.hargrave@stinson.com;
(b)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd., Charlotte, NC 28262, Attention:  Julia
Bindbeutel, Fax No. (844) 879-5899 , Tel. No. (704) 427-8355, Email:
agencyservices.requests@wellsfargo.com; and
(c)    if to a Lender, to it at its address (or fax number) set forth in its
administrative questionnaire delivered to the Administrative Agent or in the
Assignment and Acceptance pursuant to which such Lender shall have become a
party hereto.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.


123
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notices may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower.
The Borrower agrees that the Administrative Agent and the Collateral Agent may,
but shall not be obligated to, make the Communications available to the Lenders
and the Issuing Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent and the Collateral Agent and their respective Related
Parties do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or the Collateral Agent or any of their respective Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or the Collateral Agent or any of their respective
Related Parties have any liability to the Borrower or any of its Subsidiaries,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Subsidiary’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower or any of its
Subsidiaries provides to the Administrative Agent or the Collateral Agent
pursuant to any Loan Document or the transactions contemplated therein which is
distributed


124

--------------------------------------------------------------------------------





to the Administrative Agent or the Collateral Agent or to any Lender or Issuing
Bank by means of electronic communications pursuant to this Section 9.01,
including through the Platform.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Material Non-Public Information with respect to the Borrower, its
Subsidiaries or any of their securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, Collateral Agent, Lenders,
and the Issuing Banks to treat such Borrower Materials as not containing any
Material Non-Public Information with respect to the Borrower, its Subsidiaries
or any of their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and the Collateral Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains Material Non-Public Information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loan Documents.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information with respect to
the Borrower, its Subsidiaries or any of their securities for purposes of United
States Federal or state securities laws.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.


125

--------------------------------------------------------------------------------





Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agents, the Lenders and the Issuing Banks and shall
survive the making by the Lenders of the Loans and the issuance of Letters of
Credit by the Issuing Banks, regardless of any investigation made by the Lenders
or the Issuing Banks or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding (unless
arrangements satisfactory to the applicable Issuing Bank shall have been made
with respect to such Letter of Credit) and so long as the Commitments have not
been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and Article
VIII shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the Transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or any Issuing Bank.

Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not delegate, assign or otherwise transfer any of its rights, duties or
obligations hereunder without the prior written consent of each Agent, each
Issuing Bank and each Lender and any such attempted transfer or assignment
without such consent shall be null and void and (y) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section
9.04, (ii) by way of participation in accordance with the provisions of
paragraph (f) of this Section 9.04, or (iii) by way of pledge or assignment of a
security interest subject to the provisions of paragraph (h) of this Section
9.04. Nothing in this Agreement or the other Loan Documents, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the
Indemnitees, Participants to the extent provided in paragraph (f) of this
Section 9.04 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy, obligation,
liability or claim under or by reason of this Agreement or the other Loan
Documents.


126

--------------------------------------------------------------------------------





(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i)    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section 9.04 in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned and (B) in any case not described in
paragraph (b)(i)(A) of this Section 9.04, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent, shall not be less than $5,000,000 (or
lesser amounts if agreed between the Borrower and the Administrative Agent);
(ii)    (A) except in the case of an assignment to a Lender, the Administrative
Agent shall have consented to such assignment (such consent not to be
unreasonably withheld or delayed) and (B) except in the case of an assignment to
a Lender or an Affiliate of a Lender or any Approved Fund, so long as no Event
of Default in respect of paragraphs (b), (c), (g) or (h) of Article VII has
occurred and is continuing, the Borrower shall have consented to such assignment
(which consent shall not be unreasonably withheld or delayed, and provided that
the Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof);
(iii)    an assignment of the entire remaining amount of a Lender’s Commitment
shall include the entire amount of such Lender’s Committed Increase Commitment
and each partial assignment shall be made as an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment and/or Loans assigned and shall include
an assignment of a ratable proportionate part of the assigning Lender’s
Committed Increase Commitment;
(iv)    the prior consent of (A) the Swing Line Lender and (B) the Issuing Banks
holding a majority of the aggregate L/C Commitments (in each case, such consents
not to be unreasonably withheld or delayed) shall be required for all
assignments;
(v)    the parties to each assignment shall either (A) execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent or (B) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in the case of clauses (A)
and (B), together with a processing and recordation fee of $3,500; provided that
the Administrative Agent may, in its sole discretion, elect to


127
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





waive or reduce such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain Material Non-Public Information about the
Borrower, its Subsidiaries or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms;
(vi)    no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);
(vii)    no such assignment shall be made to a natural Person; and
(viii)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
(and accrued interest thereon) then owed by such Defaulting Lender to the
Administrative Agent, each Issuing Bank, each other Lender hereunder and the
Borrower and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its Pro
Rata Percentage. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19, and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph


128
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(b) of this Section 9.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section 9.04.
(c)    By executing and delivering an Assignment and Acceptance the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance, (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance, delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Issuing Bank,
the Collateral Agent and any Lender (solely with respect to any entry related to
such Lender’s Loans and Commitments, and only at the office of the
Administrative Agent), at any reasonable time and from time to time upon
reasonable prior notice.


129
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an administrative
questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and each Issuing Bank and
the Swing Line Lender to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).
(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, any Issuing Bank, any other Lender, the Collateral Agent or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or an Affiliate or Subsidiary of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.05(c)
regardless of the sale by it of any participations. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the obligations of the Borrower
relating to the Loans or L/C Disbursements and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
decreasing any fees payable to such Participant or the amount of principal of or
the rate at which interest is payable on the Loans in which such Participant has
an interest, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans in which such Participant has an interest,
increasing or extending the Commitments in which such Participant has an
interest or releasing all or substantially all of the Collateral or any
Guarantor (other than in connection with the disposition of such Guarantor in a
transaction permitted by Section 6.05). The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.15 and 2.19
(subject to the requirements and limitations set forth therein, including the
requirements under Section 2.19(e) (it being understood that the documentation
under Section 2.19(e) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.20 as if it were an
assignee under paragraph (b) of this Section 9.04 and (B) shall not be entitled
to receive any greater payment under Sections 2.13, 2.15 or 2.19, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower


130
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





(such agency being solely for tax purposes), maintain at one or more of its
offices a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other rights or obligations under the Loan Documents (each such
register, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or other rights or obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Loan or other right or obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in a Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or the Subsidiaries
furnished to such Lender by or on behalf of the Borrower or the Subsidiaries;
provided that, prior to any such disclosure of Information or other information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.
(h)    Any Lender may at any time pledge or assign or grant a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). The Borrower agrees that each SPV shall be entitled to the benefits of
Sections 2.13, 2.15, and 2.19 (subject to the requirements and limitations set
forth therein, including the requirements under Section 2.19(e)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such SPV (A) agrees to be


131
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





subject to the provisions of Section 2.20 as if it were an assignee under
Section 9.04(b) and (B) shall not be entitled to receive any greater payment
under Sections 2.13, 2.15, and 2.19 than its Granting Lender would have been
entitled to receive, unless the grant of such option to the SPV is made with the
Borrower’s prior written consent, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the SPV
acquired the applicable interest. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under any Debtor Relief Law. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

Section 9.05    Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Swing Line Lender and each Issuing Bank in connection with the
syndication of the Credit Facilities and the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions hereby or thereby
contemplated shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Issuing Bank, the Swing Line Lender or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the fees,
charges and disbursements of Bracewell LLP, counsel for the Administrative Agent
and the Collateral Agent, an additional local counsel in each applicable
jurisdiction, one specialist counsel for each applicable specialty and
additional conflict counsel for each such affected Lenders or Agents or groups
of affected Lenders or Agents, as applicable, in the event of any actual or
perceived conflict of interest, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent, any Issuing Bank, the Swing Line
Lender or any Lender.
(b)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Syndication Agents and the Documentation Agents, each
Issuing Bank, the Swing Line Lender, each Lender and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, Taxes and related expenses, including reasonable counsel fees,
charges and


132
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the Credit Facilities, the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder and, in their capacities
hereunder or in connection with or related to this Agreement and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (ii) the use of the proceeds or the proposed use of proceeds of the
Loans or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of the Subsidiaries; provided that the
indemnity under this Section 9.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent, any Issuing Bank
or the Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, such
Issuing Bank or such Swing Line Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Issuing Bank or the Swing Line
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure and unused Commitments at the time (in each case, determined as
if no Lender were a Defaulting Lender).
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.
(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

Section 9.06    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates who is owed Obligations is


133
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





hereby authorized at any time and from time to time, except to the extent
prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Person to or for the credit or the
account of the Borrower or any other Loan Party against any of the Obligations
held by such Lender, irrespective of whether or not such Lender, such Issuing
Bank or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such other
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agents, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and each
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN
LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE RULES OF THE “INTERNATIONAL STANDBY
PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW &
PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE) SHALL APPLY TO SUCH LETTER OF CREDIT.

Section 9.08    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not exclus


134
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





ive of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement, any other Loan Document (other than the
Engagement Letter) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the applicable Loan Party or Loan Parties party thereto and the Required
Lenders (or, as applicable, the Administrative Agent or the Collateral Agent
upon the direction of the Required Lenders); provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
or fees on any Loan or any date for reimbursement of an L/C Disbursement, or
forgive, waive or excuse any such payment or any part thereof, or decrease the
rate of interest (other than the Default Rate) or fees on any Loan or L/C
Disbursement, without the prior written consent of each Lender directly
adversely affected thereby (for the avoidance of doubt, it is understood that
only the consent of the Borrower and the Required Lenders shall be necessary to
waive, amend or modify (A) any mandatory prepayment requirement prior to a
prepayment becoming due and payable in accordance with the terms hereof or (B)
any financial covenant hereunder (or any defined term used therein) even if the
effect of such waiver, amendment or modification would be to reduce the rate of
interest on any Loan, Letter of Credit or L/C Disbursement or to reduce any fee
payable hereunder, in each case, to the extent such interest or fees is not yet
accrued, due and payable), (ii) increase or extend the Commitment or decrease
the amount of or extend the date for payment of any Fees or fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.16, the provisions of clause (x) of the first
sentence of Section 9.04(a) or the provisions of this Section 9.08, release any
Guarantor or release all or substantially all of the Collateral, without the
prior written consent of each Lender, (iv) modify the definition of “Pro Rata
Percentage” or change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) modify the protections afforded to an SPV pursuant
to the provisions of Section 9.04(i) without the written consent of such SPV,
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the Closing Date),
or (vii) impose any additional restrictions on any Lender’s ability to assign
any of its rights or obligations hereunder (including any amendment to Section
9.04) without the prior written consent of the Lenders adversely affected
thereby; provided, however, that, notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to consent to any such
amendment, modification or waiver, other than any such amendment, modification
or waiver which affects the rights or obligations of a Defaulting Lender
differently than the rights or obligations of the other Lenders or increases or
extends the Commitment of, or


135
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





forgives or decreases the principal amount of, or extends the maturity of any
scheduled principal payment date or date for the payment of any interest on any
Loan of, such Defaulting Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Collateral Agent, the Swing Line Lender, or any Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, the Collateral Agent, the Swing Line Lender or such
Issuing Bank, as applicable.
(c)    Notwithstanding the foregoing, (i)  the Administrative Agent and the
Borrower may amend any Loan Document to correct administrative errors or
omissions, or to effect administrative changes that are not adverse to any
Lender, (iii) the Administrative Agent, the Borrower, the Swing Line Lender and
the Issuing Banks may amend this Agreement in accordance with Sections 2.23(k)
and 2.24 and 2.25, (iv) the Engagement Letter may be amended by the parties
thereto in accordance with its terms, and (v) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 2.08(b) in accordance with the terms of Section 2.08(b).
Notwithstanding anything to the contrary contained herein, any such amendments
shall become effective without any further consent of any other party to such
Loan Document.

Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 9.10    Entire Agreement. This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. Any other previous agreement among the parties with respect
to the subject matter hereof and thereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees and
the Related Parties of each of the Administrative Agent, the Collateral Agent,
the Issuing Banks and


136
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or in other electronic (e.g., “pdf’ or “tif” format shall be as
effective as delivery of a manually signed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” and words of like import in any Loan
Documents, Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15    Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself, its Restricted
Subsidiaries and its property, to the exclusive jurisdiction of any New York
State court or the Federal court of the Southern Distr


137
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





ict of New York, in each case located in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment (except to the extent the Collateral Agent requires
submission to any other jurisdiction in connection with the exercise of any
rights under any Security Document or the enforcement of any judgment), and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Loan Parties or their properties in the
courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, on behalf of
itself and the other Loan Parties, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any New York State or Federal court
referred to in paragraph (a) of this Section 9.15. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.16    Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its and its Affiliates’ officers, directors, employees, controlling persons,
and agents, including accountants, legal counsel and other advisors, including
any numbering, administration or settlement service providers (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, self-regulatory authority or quasi-regulatory authority (such as the
National Association of Insurance Commissioners), including audits or
examinations conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 or in accordance
with standard syndication processes or customary market standards for
dissemination of such Information, which shall in any event require “click
through” or other affirmative actions on the part of the recipient to access
such information, to (i) any actual or prospective assignee of or participant in
any of its rights or obligations under this Agreement and the other Loan
Documents or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction


138
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





relating to the Borrower or any Subsidiary or any of their respective
obligations or (iii) any other Lender, Agent or Affiliate of a Lender or Agent,
(f) to rating agencies, (g) with the consent of the Borrower, (h) to the extent
such Information is independently developed by such Person or (i) to the extent
such Information becomes publicly available or is received by such Person from a
third party other than as a result of a breach of this Section 9.16.
“Information” shall mean all information received from the Borrower and related
to the Loan Parties or their respective businesses, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a non-confidential basis prior to its
disclosure by the Borrower; provided that, in the case of Information received
from the Borrower after the Closing Date, such information shall be deemed
confidential unless marked “PUBLIC” in accordance with Section 9.01. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding anything to the contrary, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information of a general, non-economic nature about this Agreement
to market data collectors, similar service providers to the lending industry,
and service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

Section 9.17    Lender Action. Each Lender agrees that it shall not take or
institute any action or proceeding, judicial or otherwise, for any right or
remedy against any Loan Parties under any Loan Document (including the exercise
of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any of the Loan Parties, unless expressly provided for
herein or in any other Loan Document, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.17 are for the sole
benefit of the Agents and the Lenders and shall not afford any right to, or
constitute a defense available to, any of the Loan Parties.

Section 9.18    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the USA PATRIOT Act.

Section 9.19    No Fiduciary Duty. The Administrative Agent, the Collateral
Agent, each Issuing Bank, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its Subsidiaries, equityholders and/or
Affiliates. The Borrower hereby agrees, on behalf of itself and each of the
other Loan Parties, that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, the
other Loan Parties, and their respective Subsidiaries, equityholders or
Affiliates, on the other. The Borrower acknowledges and agrees, on behalf of
itself


139
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





and each of the other Loan Parties, that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, the other Loan Parties, their
respective equityholders and/or Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Borrower, the other Loan Parties, and
their respective Subsidiaries, equityholders or Affiliates on other matters) or
any other obligation to the Loan Parties except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower, the other Loan Parties, or
their respective management, equityholders, creditors or any other Person, (iii)
it has consulted its own legal and financial advisors to the extent it has
deemed appropriate and it is responsible for making its own independent judgment
with respect to the Transactions and the process leading thereto, and (iv) it
will not claim that any Arranger, Syndication Agents, Documentation Agents,
Agent, Issuing Bank or Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to it in connection with such
transaction or the process leading thereto, and agrees that each Arranger,
Syndication Agents, Documentation Agents, Agent, Issuing Bank or Lender shall
have no liability (whether direct or indirect) in respect to such a claim or to
any other Person asserting such a claim on their behalf

Section 9.20    Affiliate Activities. The Borrower acknowledges that each Agent
and each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through Affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Subsidiaries and Affiliates, as well as of other entities and
Persons and their Affiliates which may (i) be involved in transactions arising
from or relating to the transaction contemplated hereby and by the other Loan
Documents, (ii) be customers or competitors of the Borrower and its Affiliates,
or (iii) have other relationships with the Borrower and its Affiliates. In
addition, such Arranger, Syndication Agents, Documentation Agents, Agent,
Issuing Bank or Lender and their respective Subsidiaries and Affiliates may
provide investment banking, underwriting and financial advisory services to such
other entities and Persons. Such Arranger, Syndication Agents, Documentation
Agents, Agent, Issuing Bank or Lender and their respective Subsidiaries and
Affiliates may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Subsidiaries and Affiliates or
such other entities. The transactions contemplated by this Agreement and by the
other Loan Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section.


140
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.22    Amendment and Restatement. This Agreement shall become effective
on the Closing Date and shall supersede all provisions of the Credit Agreement
dated as of May 17, 2013 (as amended or otherwise modified, the “Original
Agreement”), which agreement was amended and restated in its entirety by a First
Amended and Restated Credit Agreement dated as of June 25, 2014 (as amended or
otherwise modified, the “Amended and Restated Agreement”) as of such date. All
outstanding Obligations under the Amended and Restated Agreement on the Closing
Date (and which have not been repaid on the Closing Date) shall continue to
remain outstanding under this Agreement. From and after the date hereof, all
references made to the Original Agreement and the Amended and Restated Agreement
in any Loan Document or in any other instrument or document shall, without more,
be deemed to refer to this Agreement. The Borrower and each Guarantor under this
Agreement hereby acknowledges and agrees that the Liens created and provided for
by the Security Documents continue to secure, among other things, the
Obligations which shall remain outstanding on the date hereof as well as those
hereafter arising under this Agreement and the other Loan Documents; and the
rights and remedies of the Administrative Agent under the Security Documents and
the Liens created and provided for thereunder remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Security Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Agreement. This amendment and restatement of the Amended and Restated Agreement
shall operate to renew, amend and modify the rights and obligations of the
parties under the Amended and Restated Agreement as provided herein, but shall
not act as a novation thereof.


141
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------






Section 9.23    Assignment and Assumption of Administrative Agent. The
Predecessor Administrative Agent hereby grants, bargains, sells, assigns,
transfers and conveys, to the Administrative Agent, and the Administrative Agent
hereby assumes and accepts, all of the Predecessor Administrative Agent’s
rights, titles, interests, privileges, claims, demands and equities, in each
case in its capacity as administrative agent under the Existing Loan Documents
(as defined below); provided that (i) the Predecessor Administrative Agent
expressly reserves all rights and benefits accruing to it in connection with any
agency provisions or indemnity and reimbursement obligations owed by the Loan
Parties under the Existing Loan Documents upon the terms and conditions therein
(including pursuant to Section 9.05 and Article VIII of the Amended and Restated
Agreement) and (ii) the Administrative Agent does not assume, and shall not be
obligated to pay, perform or discharge any claim, debt, obligation, expense or
liability of the Predecessor Administrative Agent of any kind, whether known or
unknown, absolute or contingent, under the Existing Loan Documents or otherwise,
arising out of any act or omission of the Predecessor Administrative Agent
occurring on or before the Closing Date. For the avoidance of doubt, the
Predecessor Administrative Agent is hereby discharged from its duties and
obligations, in its capacity as administrative agent under the Existing Loan
Documents and the Administrative Agent is vested with all the rights and duties
of the Predecessor Administrative Agent under the Existing Loan Documents, as of
the Closing Date.

Section 9.24    Assignment and Assumption of Collateral Agent. The Predecessor
Collateral Agent hereby grants, bargains, sells, assigns, transfers and conveys,
to the Collateral Agent, and the Collateral Agent hereby assumes and accepts,
for the benefit of the Secured Parties, all of the Predecessor Collateral
Agent’s rights, titles, interests, liens, security interests, privileges,
claims, demands and equities, in each case in its capacity as collateral agent
under the Existing Loan Documents (as defined below), including, without
limitation, all rights, liens and security interests granted to it by the Loan
Parties under such Existing Loan Documents to secure all “Obligations” (as
defined in the Amended and Restated Agreement) arising pursuant to the Amended
and Restated Agreement; provided that (i) the Predecessor Collateral Agent
expressly reserves all rights and benefits accruing to it in connection with any
agency provisions or indemnity and reimbursement obligations owed by the Loan
Parties under the Existing Loan Documents upon the terms and conditions therein
(including pursuant to Section 9.05 and Article VIII of the Amended and Restated
Agreement) and (ii) the Collateral Agent does not assume, and shall not be
obligated to pay, perform or discharge any claim, debt, obligation, expense or
liability of the Predecessor Collateral Agent of any kind, whether known or
unknown, absolute or contingent, under the Existing Loan Documents or otherwise,
arising out of any act or omission of the Predecessor Collateral Agent occurring
on or before the Closing Date. For the avoidance of doubt, the Predecessor
Collateral Agent is hereby discharged from its duties and obligations, in its
capacity as collateral agent under the Existing Loan Documents and the
Collateral Agent is vested with all the rights and duties of the Predecessor
Collateral Agent under the Existing Loan Documents, as of the Closing Date. The
Predecessor Collateral Agent and the Borrower hereby authorize the Collateral
Agent to make any necessary filings of record (including UCC-3 assignments) to
reflect the assignment of the security interests and liens in favor of the
Predecessor Collateral Agent to the Collateral Agent and the Predecessor
Collateral Agent agrees to execute, acknowledge and deliver to the Collateral
Agent such other releases, terminations, assignments, documents and instruments
as may be reasonably


142
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





requested by the Borrower or the Collateral Agent from time to time, in form and
substance reasonably acceptable to the Collateral Agent, to effectuate the
intent of this Section 9.24.

Section 9.25    Assignment and Assumption of Assigned Interest.
(a)    Each of the Existing Lenders, the Lenders, the Predecessor Administrative
Agent, the Predecessor Collateral Agent, the Administrative Agent and the
Collateral Agent have agreed among themselves, in consultation with the
Borrower, to effectuate an assignment and assumption, effective as of the
Closing Date, with respect to the Existing Lenders’ (a) rights and obligations
in their capacity as Existing Lenders under the Amended and Restated Agreement
and any other documents or instruments delivered pursuant thereto (each as
amended, restated, or otherwise modified from time to time, the “Existing Loan
Documents”) to the extent related to all or any of such outstanding rights and
obligations of such Existing Lenders under the Amended and Restated Agreement
(including any letters of credit and guarantees included in such facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Existing Lenders (in their
capacity as Existing Lenders) against any Person, whether known or unknown,
arising under or in connection with the Existing Loan Documents or in any way
based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interests”) in order to, among other things, remove Santander Bank, N.A. and
Branch Banking and Trust Company (each, an “Exiting Lender”) as Existing Lenders
and to reallocate the “Commitments” (as defined in the Amended and Restated
Agreement, the “Existing Commitments”) and the “Loans” (as defined in the
Amended and Restated Agreement, the “Existing Loans”) to the Lenders). The
parties hereto hereby consent to the Existing Lenders’ assignment of the
Assigned Interests to the Lenders and the assumption by the Lenders of such
Assigned Interests and the reallocation of the Existing Commitments and the
Existing Loans in accordance with this Section 9.25.
(b)    To settle the foregoing assignments among the Existing Lenders and the
Lenders:
(i)    subject to the terms and conditions in this Agreement, on the Closing
Date, each Lender shall make a Revolving Loan in an amount equal to its Pro Rata
Percentage (as defined herein) of the outstanding principal amount of the
Revolving Loans (as defined in the Amended and Restated Agreement);
(ii)    to effect the purchase of the Assigned Interests by the Lenders from the
Existing Lenders,
(A)    the Administrative Agent shall promptly after receipt of the proceeds of
such Revolving Loans transfer in immediately available funds to the Predecessor
Administrative Agent an amount equal to the amount of such proceeds; and
(B)    the Predecessor Administrative Agent shall promptly after receipt from
the Administrative Agent of the proceeds of the Revolving Loans transfer in
immediately available funds to each Existing Lender its Pro Rata Percentage (as


143
CORE/1001911.0035/141004413.9

--------------------------------------------------------------------------------





defined in the Amended and Restated Agreement before giving effect to this
Agreement) of such Revolving Loan proceeds;
(iii)    on the Closing Date, the Borrower shall transfer in immediately
available funds to the Predecessor Administrative Agent all accrued, but unpaid
interest, fees and other amounts payable under the Amended and Restated
Agreement; and
(iv)    the Predecessor Administrative Agent shall promptly after receipt from
the Borrower transfer in immediately available funds to each Existing Lender its
share (as determined under the Amended and Restated Agreement) of the accrued,
but unpaid interest, fees and other amounts payable under the Amended and
Restated Agreement and retain for its own account any amounts received from the
Borrower and payable to the Predecessor Administrative Agent; provided, however,
that each Existing Lender hereby waives any right to receive any payments under
Section 2.15 of the Amended and Restated Agreement as a result of the payments
made pursuant to this Section 9.25.
All such purchases shall be deemed to have been effected by way of, and subject
to the terms and conditions of, Assignment and Acceptances attached to the
Amended and Restated Agreement without the payment of any related assignment
fee, and no other documents or instruments shall be, or shall be required to be,
executed in connection with such assignments (all of which are hereby waived).
The assignment by each Existing Lender (including any Exiting Lender) shall be
without recourse and without representation or warranty of any kind, other than
such representations and warranties of an assignor expressly set forth in Annex
1 of the Form of Assignment and Assumption attached as Exhibit A to the Amended
and Restated Agreement.


144

--------------------------------------------------------------------------------





(c)    Simultaneously with the effectiveness of this Agreement, after giving
effect to the assignments and assumptions of the Assigned Interests described
above, the Commitment of each Lender shall be as set forth on Schedule 2.01 (as
such Schedule is in effect on the Closing Date) and the amount of all
outstanding Loans and participations in Letters of Credit and Swing Line Loans
shall be reallocated among the Lenders in accordance with their respective
Commitments, and to effect such reallocations, each Lender whose Commitment upon
the effectiveness of this Agreement exceeds its Commitment immediately prior to
the effectiveness of this Agreement (each an “Assignee Lender”) shall be deemed
to have purchased all right, title and interest in, and all obligations in
respect of, the Commitments of the Lenders whose Commitments are less than their
respective Commitment immediately prior to the effectiveness of this Agreement
(each an “Assignor Lender”), so that the Commitments of each Lender will be as
set forth on Schedule 2.01 (as such Schedule is in effect on the Closing Date).
Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Acceptances without the payment of
any related assignment fee, and, except for replacement Revolving Loan Notes to
be provided to the Assignor Lenders and Assignee Lenders in the principal amount
of their respective Commitments (after giving effect to this Agreement), no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). The Assignor
Lenders and Assignee Lenders shall make such cash settlements among themselves,
through the Administrative Agent, as the Administrative Agent may direct (after
giving effect to any netting effected by the Administrative Agent) with respect
to such reallocations and assignment.


[Remainder of page intentionally left blank]








145